Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 24 October 2002.
On 31 October 2002, a violent earthquake hit the region of Molise in Italy which resulted in the destruction of some villages and claimed the lives of a number of people.
In particular the small town of San Giuliano di Puglia was destroyed and a school collapsed killing 29 people, 26 of whom were children. The entire primary class of children born in 1996 was killed under the rubble of that disaster. Many of the families are now left homeless with winter approaching.
All natural disasters and tragic events provoke in us a response of sympathy and kindred feeling for those who have suffered. On this occasion, however, throughout Europe and further afield, people were deeply touched at the tragic loss of the lives of so many young children.
On behalf of the European Parliament I have expressed our sympathy and condolences to the Mayor of San Giuliano di Puglia, to the President of the region of Molise and to the families of the victims. I invite you now to observe a minute's silence in their memory.
(The House rose and observed one minute's silence)
I also regret to inform the House that this morning a Luxair plane flying from Berlin to Luxembourg crashed in Niederanven on its approach to Luxembourg Airport, carrying 19 passengers and three crew. The initial reports suggest that as many as 17 people have died in this tragic accident.
Earlier this morning in France, a train en route from Paris to Vienna caught fire near Nancy. Twelve people lost their lives in this tragic accident. I would like to inform you that on my own behalf and in the name of the European Parliament, I have expressed to the Luxembourg and French authorities our solidarity with and deepest sympathy for the families of all those involved in these tragic accidents.
I would also like to inform the House that I have written a letter to the President of the Duma expressing our condemnation of the act of terrorism in the Doubrovka Theatre in Moscow where over 700 people were held hostage. I expressed our deep regret at the subsequent loss of life.
Mr President, I have just returned from a trip to the Mexican State of Jalisco, where I was an eyewitness to the devastating effects of a hurricane, particularly in Puerto Vallarta. Fortunately, thanks to the diligence of the local authorities, there have been no human casualties, but the material damage has been very considerable.
Mr President, I would be grateful if you could contact the Mexican authorities, the President of the Republic, who was here in our Parliament in May, and the Governor of the State of Jalisco, on behalf of this House, to express our solidarity with them in the face of these events.
I would also like to ask the Commission - and I am glad that its Vice-President is here - to study as carefully as possible how the European Union can respond with solidarity in the face of a disaster of this type, whether in the form of emergency aid or of reconstruction and rehabilitation, given that Mexico is a positive and active partner of the European Union and is linked to the Union by means of an Association Agreement and shares our system of values, as demonstrated recently on the issues of the death penalty, the International Criminal Court and the various debates that have been held recently within the United Nations.
Pursuant to Rule 111a I have received a request from the Group of the Greens/European Free Alliance for the inclusion on the agenda of an extraordinary debate on the seizure of hostages in Moscow and its tragic ending, and on the war in Chechnya. Mr Solana will be making a contribution and will include a report on the EU-Russia Summit. This matter could be dealt with under this heading.
In the light of the horrific tragedy which occurred in Moscow and the horrific tragedy which has been going on for years in Chechnya, we feel it is necessary, on the eve of the EU-Russia Summit, in the presence of the Commission and of Mr Solana, to include a debate on Chechnya in our debates on foreign policy, as there are questions that we wish to raise with Russia regarding the massacres that have been carried out in Chechnya and regarding the lack of information Russian citizens were given following the horrific, tragic hostage-taking. We therefore call for this item to be officially placed on the agenda and to be raised during the debates with the Commission and Mr Solana.
Mr President, on behalf of the Group of the Party of European Socialists, I should like to say that we agree with Mr Cohn-Bendit that this topic is of key importance. However, our group does see the need for a thorough and somewhat more systematically-prepared debate to be held during the second November part-session, when we will be discussing relations between Europe and Russia. There is obviously, though, no objection at all to the dreadful events in Moscow being specifically mentioned in items 22 and 23 of the resolution on the results of the European Council and to the topic also being raised during the debate with Mr Solana. However, we consider it necessary for this topic to be discussed in a more structured way during the second November part-session, but as I said before, we have no objections at all to this point also being discussed in the debate on the results of the European Council and in this afternoon's debate with Mr Solana.
Mr President, on a point of order: I was somewhat astonished, at 1 p.m. this lunchtime, to learn of the existence of this application by the Greens. We are a democratic group, in which decisions are never taken by the chairman acting alone. I immediately sent an e-mail to the bureau and to the two co-ordinators, Philippe Morillon and Arie Oostlander, to the effect that we would support this application by the Greens subject to no objection being expressed to me. My dear Mr Cohn-Bendit, I would, however, ask you to ensure that, in future, our groups have the time to discuss such an issue in a democratic manner. In the absence of any objection from the bureau and the co-ordinators, our group is in favour of taking this topic and Mr Solana's statement together.
We are agreed therefore that we do not need a vote. The matter is simply going to be taken as part of the general debate on Mr Solana's report on foreign policy.
Mr President, a few days ago, in Northern Ireland, a young Irish catholic was crucified by Protestant activists. It seems incredible that a universal symbol such as the cross should be transformed into a hideous instrument of torture for political ends. This is a disgrace to Europe. I call upon the Presidency to express strong condemnation of a criminal action which goes against the most sacred values of our European civilisation, and not just in symbolic terms.
I certainly agree that it was a horrific attack and I will forward your request to the President.
The next item is the communication from the Commission on the package of proposals relating to nuclear energy: decommissioning and safety of reactors in the candidate countries, waste management and nuclear trade with Russia.
Mr President, ladies and gentlemen, at its meeting today the Commission adopted a series of measures which, within the framework of the Euratom Treaty, are aimed at achieving a Community approach to the management of nuclear waste and nuclear safety. This package consists of a communication, a proposal for a directive defining the general principles and obligations in relation to the safety of nuclear installations in the European Union and a proposal for a directive on the management of radioactive waste. The package is supplemented by a draft Council decision authorising the Commission to negotiate an agreement between Euratom and the Russian Federation on the trade in nuclear material.
I will comment on the reasons for, and the timeliness of, the proposal. Ladies and gentlemen, the broad debate on the Green Paper on the security of the energy supply has highlighted the problem of the security of supply in Europe and the role played by nuclear energy in relation to it and our environmental commitments with regard to greenhouse emissions within the framework of the Kyoto agreements and Protocol.
Furthermore, nuclear energy is currently faced with two challenges, two problems mentioned during this debate: the safety of installations and the treatment of nuclear waste. Despite the fact that the Euratom Treaty provides for important measures guaranteeing a high level of safety, above all with regard to non-proliferation, that is, the appropriate use of fissile material and radioactive material, the current situation is not as ideal as we would like. Firstly, I must point out that in the various States of the Union there is no equivalent application of nuclear safety standards. Secondly, it must be said that, in the negotiations with the candidate countries, we are demanding that the candidate countries comply with certain obligations and behave in a certain way, in the field of nuclear safety, which cannot be compared with anything in the current countries of the Union.
We are therefore faced with a situation in which there are significant disparities within Europe. To a certain extent we are faced with a surprising situation. We may, as I have pointed out on other occasions, have complete and detailed legislation on the quality of bathing water in the European Union but, nevertheless, we do not regulate the levels of security required of nuclear installations within the Union.
But furthermore, as I pointed out, in view of enlargement and the concerns of the European citizens, we must act quickly and decisively. We are creating - and there is no other way of putting it - a situation of asymmetry between the candidate countries and the Member States of the Union.
What is our intention through these proposals? Simply, a new Community vision of nuclear security and the treatment of radioactive waste. The first relates to increasing safety in nuclear power stations and the issue of their dismantling. We are talking about a proposal for a directive that is not yet approved since its legal basis is Article 31 of the Euratom Treaty and that obliges us to submit this text to a committee of experts, consisting of experts from the different countries of the Union; it is still awaiting this procedure, and then the proposal will be approved definitively so that it can be communicated to Parliament and the Council.
Now, the proposal we are presenting today has three fundamental axes. Firstly, it proposes common rules for nuclear safety; secondly, a Community system for controlling the application of these common rules and thirdly, it guarantees the existence and availability of the funds necessary for the dismantling of nuclear installations.
The common rules are based simply on the rules of the International Atomic Energy Agency, the headquarters of which is in Vienna, but our proposal provides for something completely innovative. That is that these rules, which within the framework of the Atomic Energy Agency are simply recommendations, thanks to the proposal for a directive, when they come to be adopted - as I hope they will - will become Community rules, and will therefore be binding on all the countries of the Union, with the legal force that Community law always has.
But furthermore, they are able to evolve and take up the results of the negotiations held over recent years with the candidate countries, negotiations which have allowed these common rules to be developed, which must be complied with, not only by the candidate countries, but also, in the Commission's opinion, by all the countries of the European Union without exception.
The second fundamental axis consists of how, once we have these common rules, we will control their effective application. How can we guarantee to all the citizens that the required standards will be complied with in all the nuclear installations of the European Union? Well that is very simple, ladies and gentlemen, there will be two systems. Firstly, control is required of all countries. Independent control authorities already exist. The control of installations will still be a task for the national competent authorities of each and every Member State of the Union. The innovation is that we are establishing a system of auditing crosschecks, promoted and coordinated by the Commission, which will guarantee the appropriate application of the Community rules within the different Member States of the Union.
But, furthermore, the third element of this proposal for a directive is the definition of Community rules for the creation, management and use of funds for dismantling nuclear power stations, with the aim of guaranteeing that the funds are sufficient and available. I would insist that we believe it is essential that these funds are available when they become necessary. We therefore propose a series of elements, but essentially the externalisation of these funds or an equivalent means of guaranteeing their availability to prevent them from, for example, in the event of bankruptcy, being included in the bankrupt assets and therefore not being available for their objective of dismantling the installations when the time comes.
The second directive, ladies and gentlemen, will contribute to the creation of new habits in the management of irradiated fuel and radioactive waste in the Member States of the Union. We are not just talking about highly radioactive waste, about waste from reactors, from nuclear power stations or from reactors used in research, but also about radioactive waste from other types of application such as medical or industrial applications, low intensity waste.
Firstly, we propose a timetable with limit dates so that all the countries of the Union will have appropriate installations prepared and available for the underground storage of high activity waste, because that is currently the safest technology for the storage of that waste. In the case of waste of a lesser intensity, there are other types of storage, but in those cases we also propose the availability and establishment of appropriate locations. In this regard I would like to congratulate, for example, Finland on having already taken decisions with specific and very immediate dates and timetables, which seems to me to be extremely important. I congratulate Finland on the speed of its action. But unfortunately other countries are not in such an advanced situation and we therefore propose a limit date.
We are establishing the possibility that the underground storage of this radioactive waste can be carried out in a manner which involves cooperation between different Member States of the Union. We are therefore confronting this thorny problem once and for all.
Secondly, we believe that this solution, while it is the most suitable today, cannot be considered sufficiently satisfactory and, in this regard, we propose that it is necessary to continue research into the treatment of radioactive waste in order to reduce or possibly even eliminate the existence of this waste.
The final proposal, Mr President, is a draft Council decision allowing the Commission to negotiate an agreement with Russia relating to the trade in nuclear material. This trade has created friction with Russia for some time, for various reasons. Enlargement will mean the incorporation of five new States, with twenty-two reactors, in some cases with early closure scheduled; but, in any event, for some time, these reactors will present us with a problem because the current restrictions, in accordance with the Corfu Agreement, will prevent the supply of fuel for these reactors. In order to deal with this problem we therefore have to negotiate with Russia. All of this must take account of the protection of the European Union companies that carry out enrichment, the protection of consumers, but also the new difficulties the situation may present from the Russian point of view. Furthermore, this may open up the possibility for us - and let us hope this is the case - to be able to demand and promote the speedy closure of the oldest nuclear reactors in Russia, some of which may clearly at some point cause problems and which are very close to us.
Mr President, ladies and gentlemen, in conclusion, this package of proposals as a whole is aimed at increasing levels of safety in nuclear power stations and installations within the European Union, which now has fifteen Members, but which will later have twenty-five. Increasing the availability of funds in order to guarantee that when the time comes the dismantling necessary to return sites to their original state can be carried out, in other words, so that those places where there are currently nuclear installations may be totally decontaminated, free of all risk.
We must increase transparency so that the citizens know that, within the European Union, there are a series of rules and levels of security that are guaranteed. And we must confront a thorny problem, the problem of waste, above all high activity waste, but also other waste originating from medical or industrial applications. We must also try to make progress on resolving the issues, difficulties and differences we have with Russia, but which also affect the future Member States of the Union.
Thank you Commissioner. We have many requests from the floor. May I remind colleagues that short, sharp questions are better.
Mr President, Commissioner, many of us remember when Parliament asked Mr Verheugen if we were not engaging in double standards when it came to nuclear safety. We make certain demands of the candidate countries and none of ourselves. I congratulate you on the honesty of your statement. I am convinced that the peer review to which you refer is necessary for nuclear safety.
You did not, however, state, Commissioner, whether countries will definitely be able to refuse to receive waste they do not want. The ability, in the future too, to be able to refuse other countries' nuclear waste has been one of the disputed points.
When it comes to the agreement concerning Russia, we know that a debate is under way about what is waste and what is nuclear fuel. Euratom and the Commission have been convinced that Russian standards and administration do not in any way fulfil our requirements. What will the agreement in question look like? Will you be able to guarantee that we too shall not be exporting what is referred to as nuclear fuel under unacceptable conditions?
Mr President, the Commissioner is to be warmly congratulated on the courage with which she has tackled this very difficult problem. I would like to make two points. First of all, for some of the accession countries, the question of financial provision is a very difficult one. Lithuania and Slovakia were specifically mentioned by the Council last week. Could the Commissioner tell us how that issue is going to be tackled?
Secondly, about a year ago I took the initiative to invite Mr Lacoste, the chairman of the Nuclear Regulators' Association, to come to the Industry Committee. I have kept in touch with him since and we have discussed the possibility of him coming to the Parliament to give an annual report on what is happening. Could you foresee the inclusion of such a provision in your proposals?
Thank you, Mr President. For decommissioning of the plant, the Swedish model could perhaps be adopted, in which at the moment the money - SEK 0.02 per kilowatt-hour sold, roughly 0.3 of a euro cent - is sent to the Swedish national bank, where it is kept safe no matter what may happen to the enterprises and is ready to be used for decommissioning.
With regard to radioactive waste, I would like to mention a specifically Danish problem. We have no nuclear reactors of our own, but we do have waste - 200-300 kg of highly radioactive waste - from the time when we thought we were going to make fuel elements.
If we must dump it in Denmark, as the current rules state, it will cost a very, very great deal. If, on the other hand, Denmark were allowed - under new rules, as indicated by the Commissioner, particularly on cooperation between different countries - to add its 200 kg or so of radioactive waste to the many tonnes of highly radioactive waste from the big countries, I doubt that anyone would object to its doing so. This would be advantageous overall to the economy of the EU, although naturally it would be subject to the recipient country in question being happy to receive it. That is not an option available to us at present, since each country is obliged to take back its own highly radioactive waste. This makes no sense in the case of small countries, which have only a small amount of medical and other waste.
Mr President, firstly it is being demonstrated here that there are no double standards. In other words, what we are doing is converting into Community law - or making a proposal that they become Community law - the rules and standards which, in the negotiations, it has been agreed to require of the candidate countries. We have demanded that the candidate countries comply with them and what we are going to do is simply demand that the current countries of the Union do the same.
In this regard, I would like to point out that in 1999 the Council gave its opinion on the need to establish maximum requirements and guarantees in relation to nuclear installations within the European Union. And I would like to point out that the Laeken Council asked for periodic reports on the state of the nuclear safety situation in the Union. These proposals are a response to that.
To respond to a question which was asked earlier, Article 15 lays down, on the one hand, that the Member States must inform the Commission every year of the measures adopted in application of the requirements and that every two years the Commission must report on the general situation within the European Union to Parliament and the Council. In other words, that there are national annual reports by the States to the Commission and the Commission, using these reports and so-called 'peer reviews', controls between equals, produces a report every two years to Parliament and the Council on the development and safety of nuclear installations, not only of nuclear power stations, in the European Union.
Another issue that has been raised is whether the countries can refuse to receive nuclear waste they do not want. Of course, provided that it is not their own. In principle, all countries are obliged to take responsibility for their own nuclear waste. This is the rule that binds all of us at the moment. And that rule will remain as a basic principle, which does not mean that if two or three countries voluntarily reach an agreement to share installations or storage facilities, they cannot do so. We are opening up the possibility - thinking specifically of certain European Union countries, small in size, which have very significant geological difficulties and therefore difficulties in creating the necessary infrastructures on their territory - that they may possibly be able to seek agreements with a third country. And if they do not reach them the waste will have to remain in their own countries, that is clear. Nobody is going to be obliged to receive waste from third countries, nobody. What we are proposing is that the different countries can reach agreements amongst themselves on joint storage, but always on the basis of voluntary agreements.
In relation to the agreement with Russia, it is not a question of negotiating anything with regard to the export of material by the European Union. We are proposing the opposite. The situation, very briefly, ladies and gentlemen, is that at the moment Russia is supplying nineteen power stations in candidate countries with fissile material, which involves activity in a series of Russian industrial installations, revenue and technological and industrial development relating to this activity. The technical characteristics of the installations in those countries mean that the best supplies naturally come from where they have always come, that is to say, from the Russian industry. That is the situation of the candidate countries.
Furthermore, with regard to the situation of the current fifteen Member States, we have a limit, in order to guarantee security of supply, on the volume of imports originating from a single country. That maximum limit, imposed by the Corfu Agreement, is 20% of the necessary nuclear fuel. We clearly stand at around that figure, more or less. But if 19 reactors from the candidate countries are incorporated, we will clearly exceed that limit. That is the problem we have to resolve.
In other words, what we are saying when we refer to the agreement with Russia is that they are selling fissile material to a series of countries which on entering the European Union may have problems if the current rules are not changed. What we want is, in exchange for that negotiation, to also reach an agreement with the Russians on an improvement in nuclear safety in Russia and, specifically, the closure of the first-generation Russian nuclear power stations. This is a second element which, in the context of this negotiation, we want to introduce into our relations and our structured energy dialogue with Russia.
With regard to funding, ladies and gentlemen, the Commission has today approved an increase in the margin for Euratom loans. This measure would make EUR 2 000 million available. At the moment we are almost exhausting the existing line. It should be made very clear that this new margin does not mean that there will be many more active appropriations. The majority of appropriations have already been used and even paid back by the borrowers of the loans. But what is required, according to the rules of the Euratom loans, is to open new facilities, to increase the margin so that funds may be available for the dismantling of power stations, in Lithuania or Slovenia for example, or for improving safety in those power stations. In fact, we believe that the Euratom loans are an appropriate instrument.
In any event, I would like to say to you, ladies and gentlemen, that here and in the Commission I have said repeatedly that the European Union must become more aware and take decisions in relation to the cost of dismantling certain nuclear power stations in the countries of the East, in certain countries which are going to be members of the European Union. We all know that the closure of power stations is going to be speeded up and that no fund has been set up for dismantling, that they have no money for dismantling. This is a very complicated problem. There was talk of a donors' club to fund that dismantling of those power stations, but the reality is that the funds generated by that donors' club are very meagre, if not non-existent. This is something that I have pointed out, that worries me enormously and that we will have to confront.
With regard to the question of the Swedish example, I am not going to insist on the issue of joint storage. I have explained what our approach is. With regard to Denmark, this is a country which does have difficulties, but Lithuania, for example, also has a very serious problem owing to its size, its geological make-up and its situation.
Mr President, we have two problems: energy supply and emissions. Whether we like it or not, nuclear energy provides a solution for both problems. In turn, it creates two further problems; safety and the management of waste. In short, this safety problem particularly involves the countries of the East. This debate cannot therefore ignore public opinion. I believe it has been very courageous to put this issue on the table.
We also welcome these two Commission initiatives and I would like to ask the Commissioner a question: how have these proposals and initiatives been received by the candidate countries?
Mr President, it is rather difficult, on a day of national tragedy for Luxembourg - after 17 people died in an air accident - to move onto more mundane issues. However, I should like to make one comment and raise one question.
I have had the opportunity to study the texts that you are presenting, Commissioner. I must admit that these texts, particularly those on nuclear safety, are meaningless, because you are not proposing any real European standards. You are promising future directives and perhaps you could tell me when these future directives will materialise.
Another weak point in your proposals is that you are basing your comments on Article 31. However, Article 31 relates to radiation protection. The Article 31 radiation protection working group is meeting today in Luxembourg. I have spoken with these experts. They tell me that they do not feel qualified to assess the directives that you are proposing, because these are directives in the field of nuclear safety. This view is also shared by Francis Jacob, the counsel for the prosecution in a case currently before the European Court of Justice, between the Council and the European Commission. Why are you convinced that Article 31 is the right one? To sum up, in your midday meeting with Mr Giscard d'Estaing, did you discuss what would be needed, in other words, the reform of the Euratom Treaty under the Convention?
Mr President, Madam Vice-President, whether one tends to be favourably disposed towards atomic energy, as you do, or to take a critical view of it, as I do, the proposals that have been presented today are in any case very, very important and an important step on which I should also like to congratulate you. I have two questions. Firstly, Madam Vice-President, are you prepared to shape information policy on atomic energy in such a way that full information is given, with the utmost transparency, as regards dangerous incidents and safety measures, and to demand of the other countries that they should do likewise? Will you also see to it that the controls carried out, as well as the controllers' reports, will be made available to the public, so that they may be sure that everything is being done properly?
My second question has to do with the timetable. Which timetable have you decided on for the voting on the proposals you have put forward? Are you prepared to play your part in speeding this voting up?
Mr President, I will reply first to Mrs Ayuso González. How have the candidate countries received this proposal? Amongst other things, with the sensation that they are not going to be discriminated against. Because I must say that some candidate countries were saying to us: 'You make demands of us, but you, what do you control and how do you know that in all the countries of the Union these rules you are demanding we comply with are being respected?' And, for the future, they were very worried about the reports they were going to have to present periodically. How could they be required of them and not of everybody else?
Amongst the countries of the current Union, in general, I would like to say that it has received a fairly positive response. Some countries have problems with certain specific aspects, but, in general, I have the impression that it has not been received negatively, but that there is a constructive and positive approach. Furthermore, they are aware of the situation created by enlargement and also the need to provide the citizens with more information and transparency.
I would like to say to Mr Turmes that I fully share his consternation at the tragic air crash in Luxembourg, as well as the fire on a coach in France, both issues relating to my portfolio, transport. All I can say is that the Commission, in collaboration with all of you, is trying to increase and improve safety systems as far as possible. We do not yet know what the causes of these accidents are, but in any event what we are trying to do is to prevent as far as possible any similar event from happening, using all systems, both management and technological systems. We are all dismayed and we all share in the pain of the families of the victims.
With regard to future directives, I would say to the honourable Member that what we propose are procedures. It is true that we have not gone into the details. But the honourable Member knows that all of this is in the texts of WENRA (the Western European Nuclear Regulators Association), which brings together all the safety bodies of the different countries of the Union, precisely so that these standards can be required of the candidate countries. And to this we should add the recommendations of the International Atomic Energy Agency, which, I will insist, are going to become Community law and will therefore be enforceable within the Union.
Legal basis: Article 31. I would like to say something in relation to radiation protection. Firstly, I draw a different conclusion to that of the Solicitor-General, Mr Jacobs. Why is the problem of safety being raised? Well, precisely because of the ionisation that may be produced. In other words, one of the aspects is precisely to prevent - and this is why safety measures are taken - these situations of ionisation. We believe that the issue of radiation protection is entirely relevant. Why are we looking for storage sites and systems for controlling radioactive waste? Precisely in order to prevent ionisation and radioactive contamination. In other words, for reasons of radioprotection. I am going to say to you that this is an issue that we have debated in depth within the Commission and that, of course, the Commission's legal service is in full agreement on using Article 31 as the legal basis.
We have in fact held a working meeting with Mr Giscard d'Estaing, but we have not raised the issue of the review of the Euratom Treaty.
With regard to the information policy, Mr Swoboda, I believe that if we really hold a debate every two years here in Parliament and in the Council which considers the reality of each country, and which involves a vision of the whole Union - there are already national debates on the situation of the nuclear installations in the different countries of the Union - so that those countries which do not have nuclear installations or which only have research or university installations may also be aware of what is happening in their own installations and in those of their neighbours, we will have taken a great step forward. Because the issue of nuclear safety goes beyond borders and we are all aware of this.
I believe that by holding an in-depth debate every two years, which is well-prepared and well-executed, in the Council and in Parliament, we will contribute to providing the citizens with transparent information via yourselves and via the debates held here.
With regard to the timetable, today, at the meeting of the Security Committee, the proposal has been presented to the group of experts and the intention is that in two months time the report will have been produced. As soon as this happens, I hope that the Commission will approve these proposals and we will send them to the ESC, to Parliament and to the Council for their final approval.
Mr President, it is good to speak about these energy issues and go into them in some detail, and good too that we should now include everyone in the same framework for safety standards. We must, however, keep a cool head. When legislation is being drafted everything must be based on scientific and technical facts, and not political passions. The International Atomic Energy Agency is an expert organisation whose level of competence is trusted globally, and it is important that its expert opinion is heard in these connections as well. I hope that the Commission will not now create another super-regulator to function alongside the IAEA in the monitoring of these matters, because the IAEA is very important worldwide. It is, however, important that standards of safety attained at Union level are so high that we can also demand the same from the applicant countries.
I should nevertheless like to ask the Commission how it intends to take account of national regulators in preparing this package of directives. Energy issues are decided nationally - and that is the way it should be - and the role of national regulators will also be vitally important in the future.
Mr President, there are already some doubts about the viability of the nuclear industry in a liberalised energy market, as witnessed by the problems of British Energy in the United Kingdom. I would like to seek assurances from you today, Commissioner, that in no shape or form can this package be used as a bail-out for the nuclear industry in a way which would prejudice other energy sources and give unfair preference to the nuclear industry in the European energy single market. The coverage of the very considerable costs of waste disposal, for instance, should not simply be lifted from the accounting books of companies producing nuclear energy.
In your statement you said you would now make sure that under no circumstances could decommissioning funds be redirected as cross-subsidies for the commercial operations of nuclear companies. Could you confirm that there will be no exceptions whatsoever to that and that under no circumstances can decommissioning funds be used for commercial purposes?
Mr President, the Commissioner is working under the constraints of the undemocratic and anachronistic Euratom Treaty. Despite this, would you, Commissioner, accept the need for the European Parliament to give an opinion on the two directives and communication which you are presenting to us, particularly on whether or not the case for deep-level storage of highly radioactive waste has been proved? This is contrary to the views of the British Royal Society, which finds that the scientific case has not been made.
Mr President, I would like to begin by saying that I am from the Lorraine area of France and I would also like to pass on my condolences to the families affected by the rail disaster. I would also like to reiterate that I remain a fervent supporter of the railways.
Commissioner, my first point relates to the nuclear industry. I am rather surprised that we were able to read the various proposals you have outlined in Le Monde before you came to present them to the House. This is a matter of some regret, all the more so because, personally speaking, I am far from convinced - and I have the impression that you yourself are far from convinced - by a number of your proposals, particularly your proposals regarding deep land disposal. You are well aware that this is a key issue. You know that, for the time being, no solution to the problem of waste management has been found, that there are currently no techniques which will enable us to reduce the radioactivity of radioactive nuclear waste. And yet, in 1974, when France launched its major nuclear energy project, anyone who would listen was told that, in thirty years' time, these waste problems would be resolved. Today, 30 years later, these problems have still not been resolved.
For my part, I feel that your proposals are - to an extent - misleading the public. Ultimately, you are trying to suggest that, with these decisions, you are going to make nuclear energy in Europe safe. Yet this is completely untrue.
Lastly, Commissioner, how do you justify the fact that further financial assistance is being given to the nuclear industry - when, for example, the nuclear industry has already cost the average French citizen a great deal of money - and when no solution to the problem of waste management has yet been found, and when we know how difficult it is to find even limited resources to spend on renewable energies?
Mr President, there will surely be great public interest in the topics of today's debate, which give us the chance to put an end to a certain schizophrenia by which, in the negotiations to date, we have been demanding more of the candidate countries than we do of our own Member States. I would therefore like to congratulate the Commission on doing as the Vice-President has suggested, and adduce another weighty argument in favour of Community-wide standards. The sooner we have Community-wide standards, the sooner we will have the chance to let them have an external effect, in, for example, Russia and the Ukraine, which is most important and in our interest. That would, in addition, be the best way to support the IEAE.
Madam Vice-President, I would like to ask you a question related to that. Could you briefly describe where the Commission's proposals on the line taken so far in negotiations with the candidate countries are leading?
Mr President, ladies and gentlemen, I would like to remind you of the report which your fellow Member, Mr Rübig, presented to Parliament recently, which proposed that there was a need to establish European nuclear safety standards to be binding throughout the European Union, and not just in the candidate countries.
I would like to say that, in making this proposal, what I am doing above all is following up a decision of this Parliament, and I am delighted, Mr President, ladies and gentlemen, to be in agreement with Parliament and to be able to comply with an almost unanimous request by this House. That is the first thing I wanted to say to you.
Secondly, some of you may be suspicious of other kinds of hidden intentions - second, third, fourth, fifth and sixth intentions. But there are objective and unquestionable facts. If they are approved - as I hope they will be in the coming months - these proposals will increase the guarantees that nuclear safety in all the power stations and installations of the European Union is at the highest and most suitable level. We will increase the guarantees that the problem of nuclear waste will have a solution, at least in relation to its appropriate storage, with maximum time periods. We will increase the guarantees that the funds necessary for the dismantling of the current more or less contaminated installations will exist and will be available when needed.
Therefore, as far as the citizens are concerned, we will increase what we have to increase, I believe: guarantees, confidence, information, transparency. That is the objective reality. All the rest is interpretation. I am telling you that that is my intention.
You have mentioned renewable energy. Ladies and gentlemen, I only wanted to say that my first proposal was to promote the generation of electricity based on renewable energy - this had not been done before - with quantified objectives for the different States of the Union. Then I presented a proposal on biofuels. I have presented various proposals on energy efficiency, in particular one on buildings which is very ambitious. I would like to say, ladies and gentlemen, that in no way have I ignored the issue of renewable energy and energy efficiency. Quite the opposite. I have thrown myself into it from the outset. But that does not mean that it is not necessary to make improvements in the safety of nuclear installations - not only of power stations, but also of university, research and all types of installation - throughout the European Union and improvements in relation to information and the safety of waste management in the European Union in all respects.
Third question: Le Monde. I would like to make it clear to the honourable Member that it is not me who carries out leaks, I can guarantee that. What is more, on some occasions I have been the victim of them, but I do not carry them out on principle, of course. This morning this package on nuclear safety was approved and now I am presenting it to you.
With regard to technologies, a package for research and its promotion is proposed. There are areas of research - for example what is known as separation and transmutation - which may provide solutions. It is not guaranteed, but they may provide solutions. It is because the results of this research are not guaranteed that, in the meantime, we must resolve the issue of deep underground storage. But there is research, and its outlook is very positive.
Ladies and gentlemen, I believe that in this way we are increasing safety, guarantees and information to citizens. It is not a question of creating a new research body. Quite the opposite, it is the national authorities - and the controllers - who will have the responsibility for research throughout the Union.
With regard to the problem of unfair competition within the internal electricity market, Article 11 and the corresponding Annex, which clearly establish that the funds for dismantling can only be used expressly for the purposes laid down, that is, when the time comes, for the dismantling of the relevant energy installations, something which is unfortunately not the case today in several countries of the Union, but rather these funds enter into the general assets of the companies and can therefore be used for any operational purpose.
(Applause)
The next item is the Council and Commission statements on the outcome of the European Council of 24 and 25 October 2002 in Brussels.
I should like to place on the record my personal gratitude to Prime Minister Rasmussen for the level of engagement which he has shown with the European Parliament. He set a headline which I hope future presidencies will follow by meeting with the Conference of Presidents prior to the launch of the Danish Presidency. Before the summit meeting in Copenhagen he will again meet with the Conference of Presidents. Exceptionally, at our part-session in Strasbourg on 19 November 2002 he will contribute to our debate on enlargement in the presence of observer MPs from accession states. This is of course in addition to the normal kind of dialogue for which the Prime Minister is here. I wish to express my personal gratitude to him on behalf of the European Parliament.
Mr President, first of all I would like to express my thanks for the positive reception given to me, and I would also like to take this opportunity to express my great appreciation of the close and fruitful cooperation between the European Parliament and the Danish Presidency. It is a cooperation to which we attach the utmost importance, and therefore it is a great pleasure for me to note that the cooperation is taking such a positive form.
The European Parliament and the Presidency have a joint project. We share the same vision; we are working towards a common objective. Enlargement of the EU is the greatest political task of our generation. It is a challenge and an opportunity which extends beyond our own time. For better or for worse, enlargement is rooted in our common history and will be of crucial importance for the lives and opportunities of our descendants. Enlargement of the European Union marks the end of the European tragedy of the twentieth century and is the gateway to a common future in which our people are able to live in freedom, peace and prosperity.
The history of Europe has been haunted by wars, crises and human catastrophe. Yet Europe and our European culture are also characterised by a unique capacity to rise up again, to recover and both to rediscover and redefine their values and aims.
The twentieth century was a catastrophe for Europe. Two terrible world wars tore our Continent apart. The Armageddon of the Second World War was followed by over forty years of communist dictatorship in Central and Eastern Europe. For almost half a century we lived with an artificial division of Europe.
Before the First World War, our continent was characterised by optimism, self-confidence and faith in the future. These values were drowned out by the thunder of guns in August 1914 and trampled to death in the trenches of the World War. We have never really recovered the optimism and faith in the future that characterised the first years of the twentieth century.
Enlargement of the EU marks the beginning of a new epoch in European history. Enlargement can instil into Europe a dynamism and strength; it can create the basis for a new European consciousness. Enlargement is the key to the future of Europe.
After ninety years - from 1914 to 2004 - we can finally close one of the most bloody and dark chapters in the history of Europe. That is an inspiring task, and a responsibility that puts us under an obligation.
In the light of this, I would like to thank the European Parliament for its enduring and unqualified support for the enlargement project. This support was most recently expressed during the negotiations at the plenary session on 23 October and was expressed in strong terms by the President of the European Parliament to the European Council at the Brussels Summit. On behalf of the Presidency, I would like to express my thanks for this clear and strong message from Parliament.
It is also in view of this that I am pleased to be able to report to you all here today that at the Brussels Summit the European Council confirmed the Member States' full support of enlargement. We made a number of crucial decisions. These mean that the first round of enlargement negotiations can be concluded in Copenhagen in December. I must emphasise, however, that enlargement is far from secure yet. We still have a huge task ahead of us and limited time available. We are negotiating with 27 countries in total and we have 37 days in which to achieve a result - nothing can be taken for granted.
We now have a road for our further negotiations to follow, however: the Presidency and the Commission have a solid foundation on which to negotiate at the Copenhagen Summit, and that creates clarity. It creates clarity both for the current Member States and for the candidate countries. They will not be faced with a fait accompli. We will meet them with an offer of practical negotiations and call upon them to make the last crucial effort. There must be no doubt that we in the Presidency will approach this task with all our energy and with an untiring will to achieve results.
The Presidency had three objectives for the Brussels Summit:
Firstly, we wanted to bring about agreement as to the basis for the final enlargement negotiations with the candidate countries. In other words, decisions on the choice of countries, decisions on the outstanding financial issues and decisions on the final remaining institutional issues.
Secondly, we wanted to agree a common EU policy on the issue of transit between Kaliningrad and Russia, to provide a clear basis for negotiations ahead of the EU-Russia Summit on 11 November.
Finally, and thirdly, the Presidency attached great importance to the Brussels Summit taking place in accordance with the decisions made at the Seville Summit. These decisions mean shorter as well as more effective and focused European Councils.
I am pleased to report that we achieved our objectives in all three areas.
We succeeded in giving the summit a form which reflects the spirit and decisions of Seville. It was a brief Council lasting just over 24 hours with a concentrated agenda which was thoroughly prepared, an agenda which was devised with the greatest possible degree of openness. I may mention that the annotated agenda for the summit could be found on the Presidency's web site in the weeks leading up to Brussels, allowing everyone to follow the preparations.
I personally attached great importance to the Brussels Summit being as focused and results-oriented as possible, and I am very pleased with the result. I believe that we succeeded in creating procedures which I hope will serve as inspiration for future presidencies.
With regard to Kaliningrad, too, the Presidency achieved its aims in Brussels. The European Council supported the detailed conclusions on which the Foreign Ministers had reached agreement on 22 October.
A basis has thus been secured for further negotiations with Russia. The EU's policy is clear. We want to find a solution that takes into account Russia's problems, but at the same time respects the sovereignty of Lithuania and the rules of the Schengen cooperation.
Obviously, enlargement was the main topic in Brussels. For the Presidency, it was crucial to get the frameworks in place for further negotiations with the candidate countries. We made it very clear to everybody that it was now - and not in December - that the decisions were to be taken and we focused the agenda on the central issues. These were among the reasons why we were able to make the necessary decisions. I will not go through the conclusions of the summit in detail here. The conclusions are brief and clear and speak for themselves, but I would like to highlight the major decisions.
The European Council approved the Commission's recommendations on the choice of countries. Ten countries - Cyprus, the Czech Republic Estonia, Hungary Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia - will be able to conclude negotiations at the end of the year.
Where Bulgaria and Romania are concerned, we decided to support these two countries in their efforts to achieve their aim of accession in 2007. The Copenhagen Summit will make practical decisions on how we strengthen their preparations for accession. The message to Bulgaria and Romania is clear: enlargement will continue and the EU is open to European countries wishing to join which meet the requirements for membership.
We also sent a clear signal to Turkey. The European Council is pleased with the progress that Turkey has made towards meeting the political Copenhagen criterion.
(Applause)
We call upon Turkey to continue its process of reform - not least in the form of actual implementation of the reforms adopted. We will make new decisions on Turkey at the Copenhagen Summit.
In connection with the choice of countries, we discussed issues of monitoring and safeguard clauses. In this area too, the European Council supported the Commission's proposal, with one simple adjustment: we extended the period for which the special provisions will apply from two to three years.
The European Council also made decisions on the final outstanding institutional issues, concerning the necessary adjustments in the light of the transition from 15 to hopefully 25 Member States. The Heads of State and Government accepted the compromise already achieved by the Presidency at the meeting of Foreign Ministers on 22 October. This established a clear negotiating basis for the Presidency in relation to the candidate countries in this area as well.
The most difficult issue on the agenda of the Brussels Summit was the outstanding financial issues. However, we succeeded in obtaining a result. We made three crucial decisions.
With regard to direct agricultural subsidies, the European Council supported the Commission's proposal: phasing in to commence in 2004 at 25% and to be 100% completed in 2013. The phasing in will take place within a framework of financial stability. A promise is being made regarding total annual expenditure on common organisations of the market and direct subsidies in an EU with 25 Member States. This expenditure must not exceed the level for 2006 plus 1% per year, which means that if inflation exceeds 1% there will be a real fall in agricultural expenditure.
We also reached agreement on the total level of funding for structural fund initiatives in the new Member States. The figure is EUR 23 000 million in the period 2004 to 2006, which is slightly lower than the Commission's proposal of just over EUR 25 000 million.
Thirdly, the issue of budgetary compensation was settled. I consider it of great importance that we succeeded in establishing that no new Member State must find itself in a worse position during the period from 2004 to 2006 than was the case in 2003. This is an important and correct signal to the candidate countries.
These were the main points of the European Council and, in conclusion, I would just like to mention that the European Council also met with the president of the Convention on the Future of the EU, President Valéry Giscard d'Estaing. He reported on the work of the Convention and we will meet with the Convention's president again at the Copenhagen Summit.
'From Copenhagen to Copenhagen' - that is the motto of the Danish Presidency. It expresses a vision of contributing to a project and a process that are of a unique character, and it also expresses a very practical ambition to get some of the work that has been placed in our hands concluded.
The Brussels Summit took us a crucial step closer to Copenhagen, while at the same time marking the final stop before the Copenhagen Summit.
What, then, is to be found on the road from Brussels to Copenhagen? What lies ahead of us in the coming weeks? The answer is: hard work. Hard work and enduring intense negotiations.
We are already in full swing. On 28 October I met the Heads of State and Government of the candidate countries to give them a personal and direct account of the Brussels Summit and as early as the following day discussions with government officials began.
The European Council's decisions in Brussels have created a basis for further negotiations. It is clear, however, that if we are to achieve a result on time great efforts are needed, along with a willingness to compromise on the part of everyone involved, both Member States and candidate countries.
The European Parliament and the Commission have consistently been strong driving forces in the process of enlargement. On behalf of the Danish Presidency I would like once again to thank the European Parliament and the Commission for the sound cooperation and call upon us all to join forces in the weeks ahead too in order to achieve our common aim - to conclude the first round of enlargement negotiations in Copenhagen in December. In this connection, I am very much looking forward to participating in the great enlargement debate here in Parliament in two weeks' time on 19 November.
I hope that we here in the Community can send a strong message to the people and governments of Europe that the time has come to conclude ten years' work, that the time has come to open the gates to our common future and that the time has come to make the crucial decision on enlargement.
(Applause)
Ladies and gentlemen, you are now all aware of the results of the Brussels European Council. The Council was well organised and well managed by the Danish Presidency and it allowed us to eliminate all the obstacles standing in the way of enlargement.
So I would like to express my warm thanks publicly to Danish Prime Minister Anders Fogh Rasmussen, who made enlargement the top priority of the Danish Presidency.
We have been given a mandate to conclude the accession negotiations with ten countries by the end of the year. This gesture by the Council shows great openness towards the ten candidate countries. It demonstrates confidence in them and recognition of the efforts made by their governments, parliaments and civil society in recent years. So we are very pleased for a variety of reasons.
At the Council, all Member State governments took a step closer to what I believe to be an historic goal. I also want to stress the solidarity the Brussels Council showed towards the candidate countries, which still need financial help to approach the level of development of the rest of the continent.
Brussels was the result of constant effort day after day that enabled us to rebut the gloomiest forecasts and to overcome, one by one, all the major obstacles to Europe's unification.
So ten years on, another crucial chapter of our shared history will be written at Copenhagen.
The European Council also gave its backing to the Commission's recommendations on Bulgaria and Romania and approved the target date of 2007 those countries set themselves for accession. We will be proposing the measures needed to draw up a new roadmap and to step up financial assistance and at Copenhagen the European Council will be able to take a decision on these.
In addition, our Regular Report on Turkey was approved: at Copenhagen the European Council will decide on the next stage of Turkey's application on this basis. The elections that have just taken place in Turkey make it all the more necessary to decide at Copenhagen on directions for this new stage.
There is no time to waste. Last week we presented the conclusions of the Brussels Council to the representatives of the candidate countries. Let me stress that we are not putting a package to the candidates and telling them to take it or leave it: acceptable compromises are clearly possible.
The European Council accepted our proposals in general and gave us a mandate to negotiate on the institutional and financial chapters still open.
The allocation of 23 billion euro to the Structural Funds agreed to by the European Council is less than what the Commission originally proposed. Nonetheless, it is a huge amount, in line with the economic and social goals of enlargement.
Lastly, thanks to the efforts of all parties, a very important agreement was reached on agriculture, one of the most sensitive financial issues, to apply from 2007.
After Copenhagen, Athens will be the next step on the road to enlargement and the accession treaties will be signed there in April 2003. This will allow us to meet our target so the future Member States can take part in the European elections in 2004.
The reality of enlargement is taking form. Of course, there are still some points to follow up and keep an eye on over the next two years and even after the accession of the new member countries, as we said in our Report. I have already told you that six months before accession we will be reporting to the European Council on progress made. And alongside a general economic safeguard clause, two specific clauses can be applied where the new Member States fail to fulfil undertakings given during the negotiations as regards the internal market and justice and home affairs. But these issues are not likely to halt the whole process.
Our work over the coming year will therefore concentrate on this fifth enlargement. In addition to the various formalities required by the accession process, we will need to focus on adjusting the financial perspective for the period 2004 to 2006 and on preparing work within the Commission and the other institutions. In particular we will need to make sure that the acquis is fully implemented throughout the European legal area as from day one following accession. More generally, a thorough look at all our policies is needed to take account of the quantitative and, even more so, the qualitative aspects of the new environment we will be working in after enlargement.
An EU of 25 Member States takes us into a new dimension. We are setting in motion a new social project for the whole of Europe, a project that calls for strong popular support.
The integration process that started in western European - the original 'European idea' - is turning into a plan to unify the continent.
Enlarging the EU calls for a new philosophy of international relations. It means carrying through an internal reform process that affects all facets of society in the candidate countries.
Enlargement will further accentuate our unity and our diversity - the shared values and distinguishing traits that characterise the EU. The European integration process and Europe's recent history are an acknowledgement of the points we share and those that set us apart. Enlargement will mark the first attempt to create a new type of citizenship on a continental scale. And it will bring a huge increase in citizens' rights and power for the States.
As we carry through this great joint endeavour, as we stand on the brink of our continent's peaceful unification, we must send a clear message to those States that are not involved in this process but that look to the EU with great expectations. I am thinking of the Balkans. We must tell them that the EU's door is open and we hope to invite them in as soon as possible. We must be clear and unambiguous on this point, on the prospect of membership, and not play tactical games. And we must tell them clearly too that the timetable depends on their determination to carry through the reforms needed for full membership. Our task is to support them in their efforts, setting out a joint agenda that makes instruments and adequate resources available to them and harnessing the full potential of the stabilisation and association process. It is a huge challenge we must respond to adequately.
Enlargement also means laying the foundations for clearer relations between the new enlarged EU and our nearest neighbours. Our enlargement strategy and our neighbourhood policy are closely intertwined. We must be able to show that enlargement does not mean excluding those not contemplated by the enlargement strategy, that it does not entail building new walls or erecting new barriers. We need to set about defining more clearly what we mean by a special relationship with the regions near the enlarged EU's borders, stretching from Russia to the shores of the Mediterranean.
The proposed solution for Kaliningrad, for example, is an important element in our relationship with the Russian Federation, a relationship we need to develop and consolidate. Enlargement is also a terrific opportunity to redefine our role in the world, a chance to devise a new type of political regionalism by reorganising our continent spatially.
From this new perspective, the basic issues on the table at the European Convention are becoming ever more urgent and we need to tackle them resolutely and courageously. Agreement on the outstanding financial issues does not rule out the need to think about the Community budget. Or to consider whether it is transparent, easy to understand and capable of meeting the new challenges facing us. We have to define the type of resources the EU needs and strengthen the role of Parliament.
The difficulties encountered in ratifying the Treaty of Nice - fortunately now behind us - should not blind us to the need for democratic participation, simplification and greater legitimacy - aims we must seek to achieve through institutional reform. The work the Convention has done - in particular the document its chairman presented recently - is an important contribution and provides a reference for future proposals. I will be talking to you about this topic in the near future.
Thank you.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I too would like to start by associating myself with the expressions of gratitude to the Presidency and to Parliament. The pressure exerted by the three institutions together has made the breakthrough in negotiations possible and enabled us to have a solid expectation that this project, the greatest in our time within the European Union, can, as planned, be brought to completion in Copenhagen in December. The post-Brussels political momentum has become even stronger than it was already, and if this Council made anything really visible, it was the shared desire to make a success of this project of uniting Europe, which is becoming ever stronger.
I would now like, briefly, to give you some information on how things have progressed. The President of the Council has already observed that we wasted no time, and that it was as early as Monday last week that we communicated the results to the candidate countries, starting the very next day on a further round of negotiations, which has, in the meantime, been concluded. The object of this round of negotiations was to establish which positions on the part of the candidate countries remain unresolved. We now have a complete overview of everything and of every single item remaining to be sorted out in the negotiations, and here I have both bad news and good news. Let me start with the bad news, which is that there is a great deal more left on the table than we could or should have expected. The good news is that none of it is incapable of being sorted out in the timeframe envisaged, so that it seems realistic in terms of the timetable to conclude a second round of negotiations by the time of the General Affairs Council on 18 November, thus getting a very large number of the still unresolved issues out of the way. This is then to be rounded off by a final round, leading to the accession conferences immediately prior to the General Affairs Council in Copenhagen.
Let me conclude with one political observation - one that is of great importance to me. In the few weeks remaining to us, it will be of the utmost necessity that negotiations be conducted in an extraordinarily political way. No longer can we negotiate as we used to - in a very technical way, often with a very large number of questions going backwards and forwards, but now the setting of clear political priorities and the taking of political decisions really are the order of the day. I have to say with some emphasis, that, in past negotiations, we expected a great deal of the candidate countries, and the European Union's positions were not always founded on in-depth understanding of the candidates' problems; rather, they were very often motivated by our own needs.
I would simply like to remind you that it is not only public opinion in the Member States that has to be taken into account in wrapping up the package for the final negotiations; we also have to bear in mind the fact that the governments and parliaments in the candidate countries have to convince public opinion on their side that joining the European Union is a good thing. Let me also point out that the results of the process of transformation that we have already seen in the countries of Central and Eastern Europe have varied to a wide degree. In the countries in transition, people enjoy freedoms that were hitherto unknown to them; they enjoy democracy and human rights. We should not, though, overlook the fact that it is, as a whole, we who have benefited from the economic advantages and the advantages of stability that these transformations have brought into being. It is we who, to date, have benefited most from the transformation of these countries into market economies, a transformation that involved, and continues to involve, serious social hardship for these people. Now is the time to send out a clear and unmistakeable signal that we honour the enormous achievements that have come about over the last ten years in societies over there, and to do this by forcing ourselves to adopt a certain generosity as the negotiations move into their final stage.
This is not about interfering with this or that fundamental principle of Community policy or of the Community method. Nothing in what the future Member States seek is fundamental from our point of view, but it can be fundamental to them and to their ability to win the support they need, and so I very much hope that we will all - by which I mean the Council, the Commission, and Parliament - summon up the flexibility that will be needed if the project is to be a success, not only for politicians like us, but most especially for those who really matter - the people in the present and future Member States.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Commissioner, ladies and gentlemen, seldom can there have been an issue and a resolution of problems on which the Presidency of the Council, the Council of Ministers as a whole, the Commission and we in Parliament can have acted with such unanimity and common purpose. As far as the membership of the central European countries is concerned - theirs especially because of their Communist past, although Malta and Cyprus are also involved - they have earned the right to have this great and historic unanimity demonstrated by us here today.
Mr President-in-Office of the Council, I was very favourably struck by the way that you put your remarks in this historic context, and I believe that this is what we have to do. I also want to add, however, that Europe will have successfully completed its probation only as and when the outcome of the Convention on a European constitutional treaty is greeted with the same unanimity by the governments, the Commission and by Parliament, so that Europe may, in the twenty-first century, have stable institutional structures, and the Council of Ministers' principal and greatest task will be to support a Community model, so that this enlarged community of twenty-five - and later even more - States will also have a solid foundation. That is what, right now, I urge you to do.
We very much welcome the fact that the way is now open for ten Central European states plus Malta and Cyprus, that the mandate is on the table, and that now the Commission's and the governments' hard work can be continued, enabling us, Mr President-in-Office, to actually achieve that of which you spoke: 'From Copenhagen to Copenhagen!' It will also enable you to say, on the 12 and 13 of December: 'The Treaties are ready for signature.' That is what I wish you; that is what I wish for all of us for the sake of Europe's future.
We wish to encourage Bulgaria and Romania to persevere with their efforts. Our group currently maintains close contacts with both countries, but they have a long distance still to cover. As regards Turkey, I will be quite frank in saying that there are different positions in our group concerning its membership in the European Union, for our group is a very democratic one - Christian Democrats and Conservatives could not be anything else - but I will tell you very clearly, Mr President-in-Office of the Council that there is one thing we do agree on, and that is that we do not believe that the time is right to specify a date for the commencement of negotiations in December and in Copenhagen.
Of course we welcome the way that both the parties that have won the elections in Turkey are oriented towards Europe, but we also cannot but take note of a democratic deficit, in that 45% of Turkey's voters are not represented in its parliament at all. Let me remind you that the leader of the Justice and Development Party, Mr Erdogan, cannot become prime minister as he is facing charges that make it impossible for him to be the party's chairman. This is an absurd situation.
I would also like to remind you of something that is a matter of European concern, even though it affects my own country, namely that political foundations from the Federal Republic of Germany, not only our own party's, but the ones associated with the Social Democrats, the Greens and the Liberals, are accused of espionage in Turkey. This is an absurd way of going about things, and I ask you to note this as an example of how much more Turkey has to develop.
(Applause)
Mr Schulz, I am delighted that the Social Democrats are showing increasing agreement with what I have to say about Turkey, ...
(Interruptions)
... and, I hope, also with what I have to say on other subjects. Mr Cohn-Bendit, I will return to the subject of how we took up common positions on the subject of Chechnya, and if our group is in reality to be taken as occupying the middle ground in Parliament on these issues, then that is something that we welcome.
We did not understand why it was necessary to put the whole agricultural issue on the table in Brussels. Now, thank God, we have to some extent got things right, but we did not understand why a major Member State of the European Union chose that occasion to put the agriculture issue central stage, and I sometimes get the impression - and Mr Daul and Mr Goepel will have more to say on these points - that we do not actually know what was decided there. I hope that will eventually emerge, so that what was actually decided will be known after the event.
I would like to call upon the Presidency of the Council and the Council itself - the Commission, of which we sometimes have criticisms that are not the point at issue today, is on our side in these matters - to involve Parliament in dealing with all the financial consequences for the current financial perspective - on which James Elles is our expert - and also for future financial perspectives, and to do so in such a way that the institutional preparations can be made in this area as well.
Turning to Kaliningrad, it is my urgent recommendation, Mr President-in-Office of the Council, that we do not give Lithuania in particular the impression that we would make concessions to a large European country, one that does not belong to the European Union, on the back of this rather small future Member State, Lithuania. Lithuania's sovereignty is also at stake, and that is something we should always consider.
My final point is this: We will shortly be debating Chechnya with Mr Solana. It really is depressing to read in major European newspapers that Sergei Kovalev, President Yeltsin's former representative on human rights, said yesterday in one of them that the barbaric behaviour of the Russian army continues in Chechnya today just as it did a number of years ago. We decisively reject any form of terrorism, even in Moscow, but we may not treat terror and terrorists and the people in Chechnya as one and the same thing! We urge you to have real courage at the summit that is to be held - not, unfortunately, in Copenhagen but in Brussels, because Russia wanted it that way - you may well have given in to pressure, but it is the substance that matters; real courage to find clear language in which to say that we have to negotiate in Chechnya, and that people there have a future within the Russian Federation without losing their identity. What I would like to see here is not only diplomatic talk from the Heads of State and of Government, but also a tough approach to this matter, because we, being a democratic Union, are under the obligation to stand up for human rights in Europe and throughout the world. I wish you much success in this. Quite apart from anything else, the Danish Presidency of the Council has so far done its job extraordinarily well, which also demonstrates that you do not have to be a big country to be a success in Europe.
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Commissioner, ladies and gentlemen, I would like first of all to thank the President-in-Office of the Council for having described the issue in appropriate terms: what we need is a political vision and to overcome a division of the continent which has lasted for more than a century. I believe that that is what we have to communicate to our electors.
On that basis, Mr President-in-Office of the Council, I would like to remind you that at the meeting you kindly invited us to in Copenhagen, you spoke of the three phases of the Danish Presidency: the first did not depend on you; it was the Irish referendum, the final element of this year's electoral rally. Finally, it has been won. And furthermore, you have made constructive use of an agreement - the Franco-German agreement on the funding of the agricultural policy - to make progress on an issue which is important in view of enlargement, which is the financial issue. And if you will allow me, Mr President, leaving aside something that we must debate in plenary session at the second reading in November, which is the state of the negotiations and the conditions for each candidate country, I will mention an important issue, that of funding, with a prior warning: I clearly support President Cox in his criticisms of all the governments - beginning with the Presidency - in relation to their continued treatment since Nice of the allocation of seats in the European Parliament. These seats are not bargaining chips at the mercy of the negotiations between countries, and there is still clear discrimination against two candidate countries - namely Hungary and the Czech Republic - on this point. Listen to what we are saying. Try to resolve the problem by listening to us.
With regard to the conclusions, there is a positive point, and that is that you have accepted that no candidate country should be a net contributor from the outset. I believe it is fair to point this out. However, there is one point on which I believe we must defend the rights of the European Parliament, and of all Parliaments: budgets in all democratic countries are carried out on an annual basis. We have supported the existence of financial perspectives, but clearly we cannot, now that they have abandoned the Soviet five-year plans in Russia, start producing ten-year plans. We cannot.
We cannot bind ourselves politically for the next ten years. What are elections for? What are Parliaments for? I believe that this issue - and I think it is good that progress has been made on it - should be debated more seriously. Why? Because, within the framework of Agenda 2000, the calculations were made on the basis of six countries. There are now ten. We are going to achieve a budgetary miracle: to do more with less. And we have to explain this to our public and to that of the candidate countries.
Furthermore, I would like to ask you directly, Mr President-in-Office of the Council, about the fifth priority, I believe, which you mentioned at the Copenhagen meeting. You said that we had to continue working on the reform of the agricultural policy. In view of the agreements at the summit, what is Commissioner Fischler going to do? Will he be out of a job? Will he abandon the proposal? Are we going to continue working? And I say this because this Parliament is going to vote tomorrow on a resolution on the mid-term review of the reform of the CAP, and that is important. We cannot act in such a contradictory fashion as to approve what was debated in Brussels last week when that is not compatible with the CAP.
A final observation, Mr President-in-Office of the Council, on the Convention. The candidate countries are full participants in the Convention. We are talking about our future. So far progress has been made on a fundamental issue, they have listened to President Giscard d'Estaing who has proposed what is known as - and I think this a terrible expression - the 'skeleton of the Convention'. I understand how, on the eve of Halloween and the Day of the Dead, we can talk about a skeleton, but now we must put flesh on the bones. We will have to hold a serious debate on this issue. All I want to say is that we must build on the basis of what there is, and what there is is the Community method and the balance between the institutions. And that must be respected and defended.
You have said that from Copenhagen we are going to return to Copenhagen. You know as well as I do that from Copenhagen, in terms of economic and defence issues, in order to return to Copenhagen we have to pass for the moment through Athens. I would therefore ask you in this respect that the Danish Presidency provide significant impetus, including from the point of view of their full incorporation into the Community acquis.
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioners, following the vote on the Treaty of Nice and, then, the Brussels European Council, there appear not to be any serious obstacles to enlargement. Certainly, there are a few small stones cluttering up the track, but none of them seems capable of derailing the train bound for Copenhagen.
What for a long time seemed to be an ill-fated love affair between East and West became a budding romance almost exactly 13 years ago when the Iron Curtain came down and allowed the relationship to blossom fully. Now, we are just about ready for marriage and, as a liberal, I feel incredible pride at the fact that it is a liberal government that is finally blessing the union between these countries. I want to congratulate the Danish Presidency on what it has achieved so far.
I should like to address three issues, Mr President-in-Office: first of all, Turkey. The resolution we shall vote on tomorrow is quite vague where Turkey is concerned. I think it is important for us to do as you did and clearly and unambiguously encourage the forces of reform in Turkey, as well as welcoming the positive signals coming from the new government in Ankara. There remains a great deal to be done before the Copenhagen criteria have been fulfilled, but I hope that the Copenhagen European Council may mean a qualitative step forwards in relations with Turkey. It is in everyone's interests that we should have close and continuous relations with Turkey and that we help one another in the fight for increased human rights.
Secondly, the safety clauses. The more I hear about these, the more confusing I think they are. How are they to be applied, and how are they to be interpreted and put into effect? Have they really been properly thought through? What we really need in the EU is a type of inspection system that comprises all the EU countries, old as well as new, in order to ensure that we all comply with the democratic values and criteria on which the EU is based: respect for human rights, non-discrimination, good governance, respect for the state governed by law etc. We know that there are Member States which do not at present fulfil the Copenhagen criteria.
Thirdly and finally, it was good that a settlement was reached concerning agricultural policy, which was one of the biggest obstacles to the timetable for enlargement. In this way, the Presidency showed that the prophets of doom who condemned the Brussels European Council were wrong. The Group of the European Liberal, Democrat and Reform Party would very much like, however, to have seen a clearer reform agenda with express support for Commissioner Fischler's proposals and for the commitments we made in Doha. Agricultural policy needs to be substantially reformed.
A fair amount of work remains to be done before the Copenhagen Summit. We must not underestimate the difficulties of this work. The candidate countries must subsequently hold their referendums. I hope that we can all use the run-up to 2004 to engage with people throughout the continent and explain to them, inform them about and convince them of the importance of unifying Europe, not for our sake but for theirs. It is as Jean Monnet said: 'It is not states we are uniting, but citizens and people'.
Mr President, Mr President-in-Office of the Council, Mr Prodi, President of the Commission, my group is broadly in favour of enlargement, because we see it as an historic opportunity to bring together the peoples of Europe, to consolidate peace on the continent and to transform this Union of 25 Member States - and in future 27 or 30 States - into the new global player that all those who oppose the excessive liberalism and unilateralism of American leaders would dearly love to see.
In this respect, I do not feel that it is very wise to conceal the problems. I shall therefore say this openly and honestly; the decisions of the Brussels European Council have left us unsatisfied. Of course, we welcome the fact that the list of the ten proposed members has been approved, but, in our view, the terms of the agreement reached between the Fifteen on the budgetary and financial issues for the 2004-2006 period do not augur well in terms of the ability, if not the will of the key European leaders to make a reality of a vision of Europe that lives up to the aspirations that I have just outlined.
We have already seen discrimination in the way that direct aid has been allocated to the farmers of the candidate countries. I was recently able to witness the extremely negative political effect of this measure in some of the countries concerned. In addition to this, the total amount of funding set aside by the Commission for structural actions has been reduced. We feel that this amount was already far from sufficient given the considerable work that needs to be done to combat disparities in development in the future, enlarged Union. It is in the interest of everyone to make a lasting success of enlargement, but the cost that this will certainly entail cannot be, as is the case at the moment, according to current plans, around 0.08% of the fifteen Member States' GDP for each of the first three years. The medium-term objective must be very ambitious: to provide job security and training for all men and women throughout the whole of the enlarged Europe, to consolidate public services that are worthy of the name, to achieve genuinely sustainable development in all 25 Member States, and as a result combat social and fiscal dumping. We must also redefine the tasks and powers of the European Central Bank and do away with the obsessive rationing of worthwhile public expenditure, which will require a rapid and in-depth revision of the financial perspectives. All these issues must be laid on the table and debated openly, involving the national parliaments and social players.
At this very moment in Florence, the European Social Forum is setting an example by bringing together citizens and young people in particular from across the continent to discuss the challenges of society and civilisation that we are all facing. If we make a success of enlargement, we will also meet their expectations. I fear that, with the Brussels European Council, we are falling far short of them.
Mr President, we acknowledge - and thank - Prime Minister Ramussen for his endeavours to inject some ideology into the Brussels European Council, to make its scope wider than the dry, tedious debate on the funds we will need between now and 2006, but, as we know, the discussions held and decisions taken at Brussels revolved around the financial winners and losers, and this, along with the matter of how to avoid penalising countries without losing face, was the focus of the work in Brussels rather than the question of how to establish solidarity within a robust, stable institutional framework.
In this fairly uninspiring context, we do, in any case, welcome the fact that the decisions taken at Brussels will allow the Union to present its negotiating position to the candidate countries on time. However, we cannot hide the fact that the agreements on the common agricultural policy are essentially yet another way of putting off difficult decisions until a later date. We can only criticise the Council for not linking the decision on direct payments to a further reform of the CAP and not seeking agreement on the principle of making these payments conditional upon environmental and social requirements, running the risk of perpetuating all those dysfunctional elements and imbalances which make the CAP the most absurd, costly European policy in existence today, harming precisely those small producers of quality produce that we want to reward.
Moreover, we cannot hide the fact that the candidate countries are not wholly satisfied with the agreements reached in Brussels. Indeed, although it is true that, on paper, the Union has undertaken to offset the new countries' obligation to contribute 100% to the Community budget as of day one with compensatory payments and Structural Funds appropriations, it is also true that there is no guarantee that these countries will be able to absorb these resources for high-quality projects quickly, or at least not as quickly and directly as they will have to pay out the money to the Union's budget. We would have preferred gradual phasing-in of these countries' contributions to the Community budget, as was the case for Spain and Portugal. Quite frankly, the impression is that the new countries will have to fund the United Kingdom's common agricultural policy abatement and that it was only decided at the last moment not to make them contribute to Spain's Structural Funds too. As regards the Copenhagen Summit, the Union still has to prove itself. As Prime Minister Rasmussen rightly said, enlargement is not yet completely in the bag.
One further comment, Mr President, on the question of Chechnya. We wanted the European Council, in addition to making a few general, salient points on terrorism, to come down clearly in favour of a negotiated end to the Chechen conflict, which is marked by the ongoing violence of the Russian troops, and to condemn the contempt for the hostages' lives and the KGB methods used by the Russian Government to respond to the attack on the Moscow theatre. We are extremely concerned at the arrest of Akhmed Zakayev in Copenhagen and the laws restricting the freedom of speech recently adopted by the Duma. We hope that the forthcoming EU-Russia Summit on 11 November will focus on these issues.
Mr President, over the last month, serious momentum has been building up with regard to the process of EU enlargement and the fulfilment of our political vision in this respect. In fact, a trinity of events has taken place which has guaranteed that the pace of EU enlargement has accelerated and is now an unstoppable process.
Firstly, on 9 October 2002, the Commission concluded that 10 candidate countries were in a position to accede to the European Union.
Secondly, on 19 October 2002, the Irish people approved the provisions of the Treaty of Nice, which ensure that EU enlargement can take place within an agreed timeframe.
Thirdly, the EU leaders in Brussels on 24 October 2002 endorsed the findings of the European Commission that 10 countries fulfil the necessary political and economic criteria to assume membership of the EU by 2004.
I welcome the Brussels Summit decision to allow the European Union to present negotiating positions to the candidate countries on all outstanding issues by early November. This will ensure that enlargement negotiations can be concluded by the Copenhagen Summit of EU leaders in December 2002. A target date of April 2003 has also been set for accession treaties to be signed in Athens under the presidency of the Greek Government.
There are now elements of both legal and political certainty with regard to the enlargement negotiations. We are shortly going to cross the final hurdles so as to bring about the accession of 10 new Member States to the Union.
The momentum towards EU enlargement is bringing real challenges to the EU institutions in terms of implementing the internal changes as laid down in the Treaty of Nice. This includes a range of issues including the extension of qualified majority voting at Council level, the re-weighting of votes in the Council, the extension of codecision measures to the European Parliament and the reform of the European Commission.
The future financing of EU enlargement was a centre-stage issue at the Brussels Summit. It is clear from the Presidency Conclusions that the financial perspective, as laid down in Berlin in 1999, is going to be respected in its entirety. The cost of the EU enlargement will be borne from within the budgetary parameters of the Berlin Agreement. It is also clear that programmes such as the present CAP arrangements for the period 2000-2006 are not going to be affected by the decision of the EU leaders in Brussels. This is only right and proper because our farmers, their families and rural communities were all given legitimate expectations by the CAP deal of spring 1999. They were told how the common agricultural policy was going to operate for a seven year period until 2006 and they were basing their commercial decisions on this framework as laid down in the Berlin Agreement.
As the corollary decision to this decision taken by the EU leaders, the mid-term review of the common agricultural policy will be just that - a review of the CAP rather than a reform. This may not be music to the ears of the proponents of sweeping CAP reform but that is the reality of the conclusions of the Brussels Summit.
In conclusion, when it comes to addressing the challenges of EU enlargement, certainty, determination and commitment are all words that can be used to sum up the opinions of the vast majority of the people living in Europe as well as those of legislators working on these important issues within the different EU institutions.
Mr President, Chancellor Bismarck, who was no novice in European politics, used the following expression: 'in a three-power system, you must be one of the two powers'. I therefore believe that he would have seen the Brussels Summit for what it really was. In actual fact, the decisions taken at Brussels, and the agreement between France and Germany in particular, are a serious threat to the future. France has agreed to stabilise agricultural policy expenditure after 2006, when the number of European farmers will be more than twice its current level and in doing so, the President of the French Republic is adopting the incredible attitude of 'après moi, le déluge'. Unless this is a sign of the anticipated surrender - the most likely outcome - of the European Union at the next round of WTO negotiations that were scheduled in Doha and which are, in fact, due to be completed in 2005.
Consequently, following the Stability and Growth Pact, which was a victim of its own stupidity; it is now the European agricultural policy that is condemned because of Europe's trade policy. We are now expecting competition policy - another of the Commission's much-vaunted areas of excellence - to collapse under the weight of its overwhelming infallibility.
What remains, Mr Prodi, of the policies over which the Commission claims to have sovereign authority? Do you want to lose out substantially in the new division of powers on which the Convention is working, that you would otherwise not be able to achieve?
What is more serious is that since Nice, the European Union seems to be rushing headlong from one summit to the next, as if Europe were trying to conceal its concern and to regain some composure in the eyes of others. Enlargement has therefore come at a good time. The imminent integration of Asia Minor will, no doubt, be a considerable consolation in this respect.
Mr President, in keeping with a long tradition of statements that both appease and stir up the masses, the conclusions of the latest Brussels Summit state that the enlarged Union seeks - and I quote - 'to ensure the orderly development of its policies for the benefit of all its citizens'. It is clear, however, that at least one category of citizens will not benefit from these policies after 2006, and this is the French farmers. In fact, Jacques Chirac has just made further concessions in the area of the common agricultural policy which, at this stage, constitutes genuine capitulation in mid-campaign. By agreeing to cap common agricultural policy expenditure for the 2007-2013 period at 2006 levels, Chirac is salvaging what he can from the current situation, only to sacrifice French farmers after 2007. The agricultural budget will be the same with 25 Members as it is currently with 15, and in addition, from 2004 to 2013, the direct aid for CEEC countries will increase from 25% to 100% of what farmers in the Fifteen currently receive. In this case, it will be France who will bear the major costs of enlargement and of the cap on spending.
My last comment is that the American members of the Cairns Group will demand, within the framework of the WTO, not only the elimination of export refunds, but also substantial reductions in customs duties and domestic support, particularly direct aid. Who, in this type of Europe, will oppose it?
Mr President, the Brussels Summit was above all about enlargement of the European Union. The British Conservative Party has argued strongly and consistently in favour of the enlargement eastwards of the EU since the Berlin Wall fell some 13 years ago. Indeed, the manifesto on which I and my colleagues were elected in 1999 states quite clearly the reasons why we support this process so enthusiastically. It stated that enlargement is an historic opportunity to advance the principles for which Europe should stand: free trade, free markets, deregulation and cooperation. It would also mean more trade, more stability and more prosperity for the existing Member States of the European Union. Furthermore, the European Union simply cannot ignore the moral duty that it owes to the countries of Central and Eastern Europe.
At Brussels, significant progress was made towards achieving agreement on the entry of 10 applicant states at the Copenhagen Council in December. My party warmly welcomes this. Europe will be a better place as a result of enlargement and I congratulate the Danish Presidency on the skill and the commitment it has displayed in reaching this point.
However, given the fact that we have waited 13 years for this historic moment, I want to reiterate that there must be no foot-dragging, no more delays and no more last-minute vested interests should be allowed to stand in the way. On no account should we allow budgetary discussions to be derailed by reopening issues that have been long settled, in particular, the continuation of the British budgetary abatement, which was agreed unanimously by heads of government at Berlin in 1999. This budgetary abatement is both fair and justified and any attempt to use it as a smokescreen to disguise unwillingness to reform the CAP must be dismissed as political opportunism.
I regret the fact that those Member States which most actively promote CAP reform, including the British Prime Minister, were so comprehensively out-manoeuvred at Brussels. I hope they recover their negotiating skills by the time we get to Copenhagen.
Mr President, I too would like to congratulate the Danish Presidency for being able to keep hold of the big picture and not allowing the summit to be side-tracked by arcane details and what are relatively small amounts of money. We must never lose sight of the fact that the benefits of enlargement far outweigh the costs. The costs of not enlarging are far greater than the costs of enlarging.
You may recall that at a previous debate I took inspiration from the late, great Elvis Presley when he said 'it's now or never'. I would like to take inspiration today from a rather lesser personage, Mr Iain Duncan Smith, who yesterday said to the Conservative Party 'unite or die'. The same principle of course applies to the European Union. I am glad to see the Brussels Summit demonstrate that Europe is more capable of learning that lesson than the British Conservative Party.
I recognise the Danish Presidency's enthusiasm for wishing to carve out a road from Copenhagen to Copenhagen, but I want to be clear that Copenhagen is not the end of the process - hopefully it is the beginning of the end of the process. There is still a lot of work to be done by the candidate countries, we still have a ratification process, and this Parliament will take its assent powers very seriously indeed. We will only vote 'yes' if we are clear that a proper deal has been done.
So we must not allow the candidate countries to think the process is over. I would like to remind everyone that the Commission will be producing a further progress report six months before the date of accession.
I would also like to congratulate the Danish Presidency for establishing an indicative framework for further agricultural spending which in no way prejudices future reform of the CAP, nor future discussions on financing the European Union, nor our international trade commitments in the Doha round. It allows us to move forward but still leaves this discussion open for us to reach a sensible conclusion to that debate.
I am also pleased with the wording of the resolution on Bulgaria and Romania. I recently represented the Socialist Group in Romania, and was singularly impressed by the progress that is being made under the current government, which has finally got to grips with some of the issues.
I welcome the decision of the Council to increase the safeguard clauses from two years to three years, although I am concerned by the wording which says that these could apply from day one of accession. I assume that relates to the Commission's report six months before the date of accession, but I must say it would not give a good impression to the voters, either in the accession countries or in the European Union, if we start to apply safeguard clauses from day one. Quite frankly, if those are necessary, those countries should probably not be coming into the European Union at that point.
Finally, as a former chairman of the Lithuanian JPC, I would remind the Council that Russia is not a Member State of the European Union, it is not a candidate country, it does not have a veto over European Union affairs. Therefore, our number one priority on Kaliningrad is to guarantee the sovereignty of the Lithuanian State and its ability to enter Schengen.
I would also like to congratulate the Council on resolving the issues relating to the financing of the closure of Ignalina power station. This shows a remarkable sign of solidarity from the existing Member States towards a small candidate country.
Mr President, it is truly wonderful to know that enlargement is so well on track and that common agricultural policy reform will not hold up the entry of the fast track ten. The European Commission's regular report marks a critically important step for Romania, and, I would guess, for Bulgaria as well. Yet Romania has concerns that her own entry date may somehow be held up by the energy and commitment that we are putting into the first ten.
From Parliament, we can send a clear signal of our intent by endorsing Romania's chosen target date of 1 January 2007. Yesterday, in the Foreign Affairs Committee, we agreed to do just that. I hope that this will be passed by Plenary too. After all, we in Parliament thought of the date of 2004 in the beginning, and the same date is appropriate for Bulgaria.
Turning to Turkey, the EU is a secular group of institutions and therefore religion is no barrier to membership. I believe it would be a right and proper endorsement if we were able to send a signal to the new Turkish Government that if it fulfils the Copenhagen criteria of democratic values deeply entrenched and implemented in law, then perhaps the date of June 2004 would be appropriate for negotiations.
My congratulations go to all of those concerned in the work to date.
Mr President, ladies and gentlemen, having reached this stage of the debate and taking into account what has already been said, I shall simply begin by saying that this Brussels Council was a Council that gave us no surprises, good or bad. Of course, it ratified the list of the ten new future members of the European Union, which is wonderful! Could it really have done anything else, however, without sparking a crisis, or even a disaster? At the same time, though, the Council has not really provided itself with the financial resources needed to perform this enlargement successfully.
The Europe of Fifteen will therefore welcome ten new members, on the condition that they are docile and that they agree to do what the 15 Member States often do not do themselves. And I say this because it is my view, even though I remarked upon Commissioner Verheugen's spirit of openness. What is certainly more serious is that this enlargement could have been or could be a way of enriching the Union with even greater diversity provided by these ten new countries and by taking greater account, in parallel, of the diversities of the current 15 States. We could have encouraged greater pluralism. We instead used the steamroller technique and continued to disregard genuine social needs, public services and citizenship in every meaning of the word. The only things that count, in the long run, are the market and free competition.
In 2004, therefore, barring a disaster, there will be 25 EU members. But if we do not redress the balance now, we will then only have one great liberal market subject to two restrictions, namely US policy restrictions, on the one hand, and global economic and financial restrictions on the other. So, instead of a democratic Europe of the citizens, which was the dream of the founding fathers of this Europe, we shall have a sort of Meccano house that is likely to collapse as soon as it encounters the first major crisis.
Mr President, Mr President of the Commission, the Brussels Council has once again shown a politically negative face: two Member States decide for the rest, without taking account of everybody else's contribution to the common project. This is pitiful, under any circumstances.
On the other hand, we have seen a necessary and expected decision: enlargement to the East. As you have said, Mr Prodi, enlargement is the solution and not the problem. But it may give us many headaches if we do not establish adequate levels of funding, since many citizens like myself do not believe that it can be done when we are twenty-five countries with the money we have for fifteen. Particularly in terms of agriculture.
Growth, yes, but guaranteeing the basic pillars, real cohesion, real convergence. Ambition, yes, but we must also accept that we need a greater budgetary contribution which reflects, in all respects, the challenge of this enormous political project, since to extract as much as possible from the present budget will not be sufficient.
Mr President, at the Brussels European Council, the Chairman of the Convention presented the preparation of what he called a 'constitutional treaty'. Three days later, however, before the Convention, he presented a preliminary draft entitled the 'Treaty establishing a Constitution for Europe'. There is a very considerable shift between the two meetings and it is a shame that this was not discussed at the Council meeting. The shift is even more marked when compared to the Laeken mandate, which simply raised the question as to whether the simplification of the treaties that it called for might not - and I quote - 'lead in the long run to the adoption of a constitutional text'. I stress the words 'in the long run'. And what is more, the Laeken mandate was itself developing in line with the Nice mandate, which did not even mention any possible constitutional element. These successive shifts can be easily explained by the backstage manoeuvring of the federalists and by the lack of any opposition within the Convention, based on the defence of national sovereignty, that is proportionate to its influence on the general public. A lack of realism can thrive when there is no one to question it.
Mr President, the process of the accession of ten new Member States is now nearing completion. We are excited about it and would like to congratulate the Commission and the Council on this. It fulfils the fondest wish of the vast majority of European citizens, as it was, in the past, far from self-evident that this wish would be fulfilled.
Unfortunately, many have already forgotten this. Enlargement became to them a question of money and some politicians speculated on fear, self-interest and other negative traits which they believed to be widely present at grassroots level. They knew very well that it is our security and prosperity that will benefit from enlargement.
To my chagrin, the Dutch parliament, in particular, has been guilty of this type of behaviour, even as recently as this week. Since the Dutch Government was sensible enough to take the right decisions, a majority in the Chamber suddenly extended an invitation to the government right at the end to examine the options of a referendum on accession after all, although the formula is such that the government has still been given time to respond negatively. Domestic opportunism has prevailed over clarity and responsible policy in this case.
Could the Council and the Commission, for their part, comment on the options and advisability of referendums on enlargement in the current Member States? Also, could you indicate the principal difference between referendums in the current Member States and those in the states that are candidates for membership? What would be the effect of a negative outcome of a referendum in a Member State or in one or more candidate countries, respectively? I should like to receive a response to this from the Council and, if possible, from the Commission, because this is, of course, of major importance for the purpose of publicity and information provided to the Dutch people.
Finally, a word on Chechnya. The group chairman has already commented on this, and rightly so. This is a fight against terrorism, but we could employ diplomatic means to find a solution. I would also ask the Council whether the EU has a policy on Chechnya.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the undoubted success of the Brussels Summit was primarily brought about, of course, by the compromise that was reached on agricultural funding. This is a compromise with which it is possible to live, but many speakers have already alluded to the fact that it is no substitute for reform of European agricultural policy. I wish to call upon you, Mr President of the Council, to do something that is made urgent by the decision we are to take tomorrow, namely, to maintain dialogue with Parliament on agricultural policy reform, without leaving out the Commission or, when he comes up with sensible proposals, Commissioner Fischler, who is responsible for these matters.
Secondly, the safeguard clause, to which reference has already been made, is an important factor in building our countries' confidence that reforms and the reform process in the candidate countries will be continued with. I would ask you, Mr President of the Council, to see to it that this safeguard clause also includes consultation with the countries concerned, so that the procedure may be one on which there is general agreement.
In third place comes the issue of Turkey. Both of you have let it be known that we can look forward to decisions specifically relating to Turkey being taken in Copenhagen. It is my opinion that any response to the new government has to be a cautious one. There is no need for it to be met with mistrust, greeted with premature praise, or declared to be whiter than white. This government must first demonstrate its ability to implement the decisions taken by the previous parliament, to recognise human rights and the rights of minorities, and Turkey has to show its ability to handle a change of government without military intervention. Any promises we make to Turkey must be ones that we are prepared to keep over the next few years. Our actions in this area will be judicious if we bear that in mind.
There is no doubt that it is tactically astute not to discuss further steps towards enlargement right now, but I would like to emphatically underline what was said by the President of the Commission. Particularly as regards the Balkans, it is important to indicate by word and deed - as Brussels has done - that when these countries are prepared to implement economic reforms, when they are ready to give recognition to human and minority rights, when they are ready to take the road that leads to full democracy, then the Balkan countries can join the EU - not today, not tomorrow, but the day after tomorrow. This is a clear signal that they should take the road to democracy and the acknowledgement of human rights, and an incentive for them to do so.
Mr President, I would like to congratulate the Danish Presidency for the conclusions of the Brussels Summit in preparing the way for these ten countries to begin to assume obligations of membership by the beginning of 2004. But I have questions on budgets, on Cyprus and on further enlargement on which I would like further clarification.
Firstly the budgets: we welcome the overall approach agreed between the institutions on budgetary and financial issues but, as a parliament, we would like to be fully informed by the Commission on the stage of negotiations and set up a process of dialogue with the Council so we can come to conclusions at the end of the year. In so doing, firstly, we would like some clarity about potential new obligations on foreign policy which could arise as a result of enlargement. We have asked for a report from the Commission regarding this which we are awaiting.
Secondly, agricultural reform: in the House of Commons, upon his return from the European Council, Mr Blair said that he was fully supportive of the first point of the agreement on additional limits on expenditure; he was not in support of the price for it - no CAP reform. That was defeated at the summit. The question to the President of the Commission is whether this reform is still on course and what has now happened to the mid-term review.
Looking to the future, I would like to pick up Mr Barón Crespo's point. It is not usual for us to be in agreement, but certainly when it comes to financial perspective of 1999, I was against it for precisely the same reasons that he mentioned - how can you plan so far into the future? And, at least until 2013, the Parliament itself must be involved in the negotiation of this financial perspective once the negotiations are under way.
In terms of Cyprus, I would like a clear statement that neither the Commission nor the Council intends to set a date for the opening of negotiations. We must have the full and fair implementation of the Copenhagen criteria in political and economic matters. Perhaps, above all, it is a decision for the Member States and not for other countries to take a decision as to when a date should be set for Turkey to start negotiations.
Lastly, on the point raised by Mr Swoboda, it is critically important that we set out a strategy for a 'new neighbours' initiative and that Copenhagen should provide a mechanism whereby we can really come to terms with those countries which could be potential candidates. We need a strategy on how to handle the demands which we will face in the months and years ahead. It is not sufficient that we should simply say everybody is welcome, because I believe there is a limit to the matters of EU enlargement and this should be thought about now.
Mr President-in-Office of the Council, Mr Prodi, President of the Commission, thirteen years after the fall of the Berlin Wall, I would like to say well done on taking the penultimate step which will enable Europe to reconcile its history with its geography. You took this step under particular circumstances which will also enable us to reassure our populations thanks to this general safeguard clause. I think that this is a good sign. In taking this step, you also broke down the barrier represented by the financial block. This is wonderful! We shall take note of what has been achieved.
We would, however, like to express our concern regarding the impact of this agreement on the much-needed reform of the common agricultural policy. This reform cannot wait until 2007, as it will only increase injustice and encourage the new member countries to adopt an approach based on maximum productivity. This reform is all the more necessary because, as of 2007, the agricultural budget will be reduced.
That is why we reaffirm our support for Commissioner Fischler's proposals and we support the idea of a mid-term review, which can alone enable us to redefine the future prospects for all farmers, and not just for large cereal producers. It is the only way to reform the markets which need these reforms immediately, whether in the milk, sugar or olive oil sectors. This is the only way to encourage the development of the rural pillar that is so badly needed, by means of compulsory modulation. It is the only way to make our common agricultural policy match our ambitions in the area of development aid.
I have three further points to make. With regard to Kaliningrad, well done on respecting Lithuania's sovereignty, although this will mean nothing if the Union fails to use all the resources at its disposal to bring an end to the lawless situation in Kaliningrad, which has been caused by a deterioration of the economic situation.
With regard to Romania and Bulgaria, well done on the objective set in terms of a timetable, but do not lower your guard in terms of pre-accession aid for these countries, which need it so badly.
Lastly, let us remain consistent: we want a Union that is underpinned by the principle of secularity like a school of democracy and tolerance. Let us be vigilant towards Turkey therefore. Let us demand the Copenhagen criteria, all the criteria, both political and economic, but avoid making the issue of religion a reason for refusing Turkey entry to the Union, on the grounds that this country is mainly Muslim. This Union must be an open and tolerant Union.
Mr President, I also congratulate our Danish colleagues on the way in which they have handled enlargement. But, obviously, I have completely misunderstood the fact that we have resolved overnight the issue of the common agricultural policy. The President of the Commission said that the common agricultural policy has been solved. I feel that what has actually happened is that the agreement between President Chirac and Chancellor Schröder went in some way to undermine the way in which Commissioner Fischler was proposing his reforms. The other day when he spoke to the Agriculture Committee I felt very much that he will be a strong leader in his mid-term review and will carry the reforms through.
I also noted that one of the proposals is that we reform the Agriculture Committee and go for codecision. I hope the Council and the Commission will support this because it will help to reform the common agricultural policy. We would have a totally different agricultural policy if the Agriculture Committee had codecision.
We have also heard many vague ideas about how we are going to reform it and I put to you one or two ideas that I believe to be important. I ask the Commissioner, how will modulation work? How are we going to cope if we do not really reform the common agricultural policy in Commissioner Fischler's mind when we come to discuss the WTO negotiations? There has been talk about capping the common agricultural policy and yet there has been no mention of how we are going to use the funding from Pillar One to Pillar Two. How are we going to fund the new proposals in Pillar Two?
Finally, I wish to speak particularly for my constituents in East Anglia, many of whom have not drawn on the common agricultural policy because they grow crops which have never been subsidised by this Union. They are going to be disadvantaged because, under the new proposals, there will be a payment on historical claims. I urge the Commission to rethink that and look at the old IACS forms. You have the measurements, make sure you look at those before you take a final decision. Let us make sure we have an agricultural policy which helps our farmers, helps the budget and helps the new democracies.
Mr President, ladies and gentlemen, I would like to return to the announcement by the President of the Council that we can expect Copenhagen to produce new resolutions on Turkey. I want to make four comments in this regard, comments that I hope you, Mr President of the Council, will be able to take to heart.
Firstly, the Commission, in its latest report, is eloquently silent on the stipulation of a deadline for the possible commencement of negotiations - I have to put it in such precise terms. No doubt there are reasons for this. Put more simply, the Commission, and, I believe, the overwhelming majority in Parliament too, does not believe that, at the moment, progress has been made to a sufficient degree as to make it possible to come to definite agreements with Turkey concerning the commencement of negotiations.
Secondly, we have already experienced a situation in which many MEPs, who are still with us, told this House that barring Turkey from the customs union would inevitably drive it into the arms of the Islamic fundamentalists! The head of government at the time was Tansu Ciller, who paraded this argument through the country, saying, 'for God's sake, give me a pro-European perspective, or else the Islamists will win the election!' Six months later, this lady formed a coalition with Mr Erbakan. What a credible policy!
Thirdly, this whole troupe of politicians - Yilmaz, my much-respected colleague Cem, and Mrs Ciller especially - has been dramatically turfed out of office in Turkey and replaced by a political tendency that has to date taken a totally different approach. Suddenly, we have reached that point in the situation, when people say: Oh yes, the ones who used to be pro-European, the ones we always called the guardians of the pro-European perspective, have been kicked out of office and their opponents are now in government, but they are being given at once what we refused to the others for years on end! That cannot be for real!
Fourthly, I ask you to consider the following. No party has made greater difficulties for itself in rejecting measures towards reform than the present-day AKP. In the election campaign, they even explicitly rejected a whole range of the reform measures that we had demanded. Now, we are all politicians, and if we were all, every day, measured against the statements we made in election campaigns, we would all be the worse for it! I know that.
Yes, you in particular! But every government has the right to be judged, not by its words, but by its deeds. By the time Copenhagen comes around, the present Turkish Government will have been in office for just six weeks. Give them a bit more time, so that they can be judged on their actions.
(Applause)
Mr President, Mr President of the Council, Mr President of the Commission, ladies and gentlemen, I would like to ask, Mr President, that the speech Mr Schulz has just delivered should be delivered this very day to the German Federal Chancellor and to the chairman of his party!
(Laughter, interruptions)
I think that is the right way to ensure that people do not say one thing in Parliament and then, for whatever reasons, suddenly take up another position in the Council of Ministers, for there is one thing that must be clear: the attempt must not now be made to make good the damage done to the election campaign by German foreign policy stance towards the USA over Iraq, by doing more damage through the ill-timed announcement of a starting date for negotiations with Turkey. I think that, on this issue, we have to be perfectly clear in our own minds that the credibility of the whole accession process is dependent on the criteria being applied in precisely the same way to every single country, and on the timetable for it being adhered to.
Mr President of the Council, I would very much like to congratulate you on the work done by you and your government to date, including what has been done to prepare for the enlargement of the European Union. Together with the President of the Commission, you have to handle Monday's summit with Russia, which, among other things, has to do with the Kaliningrad question. It is my belief that there are two things that have to be dealt with together. On the one hand, the enlargement of the European Union and of NATO means that bridges have to be built to Russia, that important country, but Europe's history means that the European Union must also show itself to be the protector of small countries and that, in any arrangements reached in connection with the Kaliningrad question, the status and sovereignty of small countries must be taken into account if we want to become a credible Union. I wish both Presidents a very great deal of success in this incredibly difficult undertaking.
(Applause)
Mr President, it was a remarkable Summit with a remarkable result, because the ten candidate member states nominated by the Commission have passed this stage, so that the negotiations can now be completed and we can remain on schedule for 2004. I am also pleased that the Dutch Government did not put a spanner in the works. This is mainly thanks to the opposition in the Dutch parliament, who were aware of their enormous responsibility. Further to what Mr Oostlander said, I am secretly hoping that the Netherlands will not raise any more unnecessary obstacles on the path to completing the enlargement process.
Slovakia, the country for which I am responsible, has reacted with great relief to the events of the past few weeks, including, of course, the referendum in Ireland. After a tumultuous start in the 90s, Slovakia has managed to catch up with those in the lead in the negotiating process, for which it deserves a huge compliment. However, as for the other candidate member states, it is too early for them to rest on their laurels. A great deal of work needs to be done before 2004. In my view, the Heads of Government were right to adopt the Commission's recommendations about creating guarantees with regard to the implementation of EU rules, including the recommendation to shorten the duration of the safeguard rules.
We would also draw your attention specifically to the fight against the corruption that is still too widespread in many candidate member states. Thanks to enlargement, we will be getting new neighbours, countries that are also knocking on the doors of the EU. We cannot deal with their questions now as we are now focusing on the forthcoming enlargement. However, we do expect the Commission and the Council, at the end of the negotiations and after the Copenhagen Summit, to table specific proposals to strengthen relations with those countries. In this connection, we will also need to address the question as to what prospects we can offer countries such as the Ukraine. As President Prodi rightly stated a moment ago, enlargement should not lead to exclusion.
Mr President, the Danish Presidency is indeed to be congratulated on its skilful handling of the negotiations which resulted in a successful outcome to the two-day summit in Brussels. Agreement on the financial aspects of enlargement has removed the last major obstacle which stood in the way of concluding the accession negotiations with ten countries at the December Copenhagen Council.
I welcome the fact that in relation to the sensitive area of the future financing of the common agricultural policy that EU leaders agreed that direct payments to farmers in current EU Member States would remain stable until 2006. This will guarantee the continuing goodwill of current EU farmers towards enlargement. If this is to be maintained, it is important that degressivity is not introduced after 2006.
On a related issue, it is important to note that some concerns had been expressed that the applicant countries would have been able to export food products which were not up to current EU food safety standards. I should add that these concerns were not necessarily motivated by opposition to enlargement. They were rather more influenced by a wish to prevent any repetition of the BSE and foot and mouth disasters.
I am therefore pleased that one of the important declarations at the Summit confirmed that there would be a safeguard clause on food safety included in each of the accession treaties. Under it, if a candidate country does not meet EU safety standards, it will not be allowed to sell food products in the internal market. As well as reassuring consumers, it will also remove another weapon from the armoury of those who have reservations about enlargement going ahead as quickly as possible.
I would like to conclude by not only congratulating the Danish Presidency once again and welcoming the fact that its confidence proved to be right, but also by wishing it a similar success at the Copenhagen Council.
Mr President, the enlargement of the European Union in terms of numbers is now a fact of life. It is also a fact of life that geographically - apart from a few missing enclaves - Europe is turning into a huge entity with massive economic and political clout, the future of which is beginning to look interesting.
The single currency, enlargement, efforts to bring about a common defence and security policy and the work being carried out by the convention clearly show that Europe is moving and is moving dynamically. Enlargement is without doubt a positive development on the road to European unification. However, it still has problems to resolve and questions to answer. There are matters which need clearing up in the agricultural sector, for example. And it is the agricultural sector, the CAP, with its massive fund of experience and coherence, that has been the common reference point for European as opposed to national policy from the birth of the EEC through to the present day. Enlargement must help strengthen this common policy, not upset the balanced compromise achieved, be it between the 15 or the 25 Member States of the Union. Numerous candidate countries are behind economically and do not have the administrative wherewithal to apply the acquis communautaire efficiently and these too are problems we need to address.
Do these or other problems detract from the huge, positive contribution of enlargement to the future of Europe? No, they do not. Enlargement makes a most positive contribution to the future of Europe, the importance of which will become more and more apparent with each passing day.
I must stress how important it is that Cyprus has been included as a new Member State. By integrating Cyprus into the European Union, the outermost point of Europe and its Mediterranean dimension have now been covered. I am positive that at some point - be it before or after integration - this development will help resolve the political problem that has beset Cyprus for years.
Mr President, the European Council has taken an historic and welcome decision on enlargement of the European Union, but what a pity that it did not seize the opportunity to take another historic decision in radically reforming the common agricultural policy. The EUR 40 billion a year that the European Union spends on the CAP is an expensive way to distort our farming industry. British citizens, who already contribute disproportionately to the EU budget, pay twice for the CAP: once through their taxes, and again in the supermarket. An opportunity for early reform has been lost.
The question of European defence policy was also addressed by the European Council. The United Kingdom has a special interest and responsibility in this area. After all, it was the British Prime Minister who gave the green light to this misguided policy in 1998 and now he has promised significant elements of Britain's already over-stretched armed forces to fill any capability gaps given the complete lack of willingness on the part of most other European countries to upgrade their defence capabilities in any meaningful way.
At the very moment when we should be concentrating on meeting the terrorist threat and on possible conflict with Iraq, the defence annexes to the Presidency Conclusions are Ruritanian in their complexity and in their irrelevance. To add to the confusion and waste, European allies are now toying with two separate sets of military capability improvements: those for NATO and those for the European Union. Resources are scarce and the last thing we need is two different sets of capability goals.
For over a year now, diplomatic and military staff energy has been wastefully expended on negotiating EU access to NATO resources. This is an entirely self-generated problem which, furthermore, raises unnecessary difficulties for key allies such as Turkey.
We now have the very dangerous involvement of the European Convention in defence matters. One of its working groups is examining ways in which even collective defence, a core task of NATO, might become a European Union responsibility. What signal does this send to our American allies? Perhaps more significantly, what signal does this send to potential enemies?
What a pity it is that the Council and the Commission do not focus their efforts on putting the European Union house in order before enlargement instead of grandiose political schemes.
Thank you, Mr President. I would like to express my thanks for a good debate. I am looking forward to being able to continue our discussions in the great enlargement debate here in Parliament on 19 November.
With regard to enlargement, I would like to thank you for the many positive remarks made concerning the Presidency's efforts so far and concerning the course of the Brussels Summit. The Presidency will do its utmost to live up to the confidence that has been expressed here today. I would like to emphasise that hard work will be required over the coming weeks. As Mr Verheugen said, there are a great many issues to be solved. There is a need for considerable political will, but I would like to say that the European Council convinced me that this political will exists and the debate that we have had here today in Parliament has underlined the same thing - that there is a strong political will within the European Union for this enlargement to succeed.
A great many issues have been raised, and there is no way that I can respond to them all. I will therefore concentrate in my response on a number of the main topics that were raised by various Members.
First and foremost, there is the issue of Turkey. Mr Poettering, Mrs Malmström and Mr Schulz all raised the issue of Turkey and the decision on Turkey which may be made at the Copenhagen Summit. Above all, I would like to establish that the very important decision concerning the fact that Turkey is now a candidate country was taken right back at the EU's Helsinki Summit in 1999.
Turkey is a candidate country. As I have said, this was decided by the European Union back in 1999, and it is my clear opinion that as a candidate country Turkey must be treated like any other candidate country. In other words, Turkey will be able to obtain a date for commencing accession negotiations if and when Turkey fulfils the political criteria. Vice versa, it is important to emphasise that the political criteria must be fulfilled in full in order for the country to be given such a date. Turkey must not be measured by different standards to the other candidate countries. Turkey must be treated exactly like any other candidate country.
At the European Council in Brussels, we expressed recognition of the progress that has been made. The Commission made it clear in its progress report that Turkey does not yet fulfil the political criteria. Naturally we must now keep a close eye on political developments in Turkey following the elections that have been held, and we must then find a balanced solution at the Copenhagen Summit. I consider it too early at present to give a final answer regarding the decision which may be made at the Copenhagen Summit, but let me stress that in order to obtain a date Turkey must fulfil the conditions just like every other candidate country.
The second topic that has been raised by various Members is agriculture and budgets. Mr Poettering started by asking why we were discussing the long-term financial outlook of the EU Summit here in Brussels at all. Well, the answer is very simple: it was a precondition for the Presidency and the Commission being given a mandate to complete negotiations with the candidate countries, because certain countries made it a requirement that a decision had to be taken on the long-term financial outlook. My opinion the whole time has been that we must not set new advance conditions for a decision concerning enlargement of the EU, but we reached this compromise, which I consider to be a reasonable compromise. Then Mr Barón Crespo and Mrs Malmström asked: yes, but does the decision made at the EU's Brussels Summit mean that we can still discuss reforms and agricultural policy? Here, I would like to make it clear that the EU's Brussels Summit expressly did not take a position on the matter of future reforms of agricultural policy; therefore the conclusion is that the Commission's mid-term review remains on the table. The Council will continue to discuss the Commission's mid-term review of agricultural policy. Moreover, I know that, as early as this afternoon, a debate will take place in which the Danish Minister for Food will participate as President-in-Office of the Council and this emphasises the fact that the mid-term review is still on the table. In this respect, I might refer to some key phrases in the conclusions of the Brussels Summit, in particular section 12, which states that direct payments etc etc would be introduced without prejudice to future decisions on the common agricultural policy and the financing of the European Union after 2006, nor to any result following the implementation of paragraph 22 of the Berlin European Council conclusions, nor to the international commitments entered into by the Union, inter alia in the launching of the Doha Development Round. These are very important statements because they mean that the European Union can of course continue to meet its international commitments within the frameworks of the Doha negotiations, and they also mean that the mid-term review is still on the table, is still up for negotiation and will be decided in accordance with the applicable procedures in the Council.
The issue of the safeguard clauses was also raised. The issue of safeguard clauses was mentioned by Mrs Malmström, along with others. I would like to emphasise that there are two types of safeguard clause. Firstly, there is a general safeguard clause, and secondly, there are two specific safeguard clauses. The two specific safeguard clauses concern the common market and legal and internal affairs. As far as the general safeguard clause is concerned, it is symmetrical in the sense that it can be invoked by both old and new Member States. Where the specific safeguard clauses are concerned, these can only be invoked in respect of the new Member States, but it is an important aspect that the point of the safeguard clauses is actually to avoid them being invoked; they will only be invoked if the new countries do not abide by the acquis that they have undertaken to abide by and, since we expect them to abide by this acquis, I hope that the issue of invoking safeguard clauses will not become relevant.
In connection with the general safeguard clause, I would like to underline the fact that we are already familiar with these from earlier enlargements of the EU. In fact, we have always had safeguard clauses. I may mention that when my own country - Denmark - joined the then EC, there was a safeguard clause lasting for five years. The level of trust in Denmark was thus not sufficient to reduce the requirement to less than five years. When Spain and Portugal acceded to the EU, there was a safeguard clause lasting up to seven years. When Sweden, Finland and Austria became members, there were safeguard clauses lasting up to one year. We are thus already familiar with safeguard clauses and therefore it is not a case of discrimination against the new members.
Then there is Kaliningrad, as mentioned by Mr Poettering, Mr Titley and Mr Brock. I would like to say to Mr Poettering that the EU-Russia Summit was not moved to Brussels following demands by Russia - it was a decision made by the Danish Government without anyone having requested us to do so. We will not allow ourselves to come under pressure, but neither do I want to spend time discussing with anyone where a summit is to be held. If Mr Putin does not want to come to Copenhagen, we can use another location. I do not want to spend time on this. We are giving priority to enlargement of the EU. I will not therefore get involved in matters of diplomacy and protocol concerning where meetings are to be held. The most important thing is that the meetings are held and that the things which need to be discussed are discussed and that the decisions that need be made are made.
And that is what I hope we can do at the summit between the EU and Russia, that is, make a decision on Kaliningrad as well - a decision which abides by the principles emphasised by a number of Members of this Parliament; in particular, that whatever solution is found must be based on full respect for the sovereignty of Lithuania. In this respect, I would like to stress that purely in principle, enlargement of the European Union can very easily take place without a solution to the Kaliningrad issue. If there is no solution a visa will simply be introduced. It is that simple. Naturally, however, we all have a common interest in finding a solution jointly with Russia, because we have an overall interest in developing a strong strategic partnership between Russia and the European Union. Of course, Russia does not have a veto over enlargement of the EU. We must try to find a reasonable solution to transit from Russia to Kaliningrad, but this must be done with full respect for the sovereignty of Lithuania. The Danish Presidency will keep a watch on this.
Allow me once again to thank you for a very fruitful debate. With a debate on the future of Europe, with a proposal for the frameworks for a new constitutional Treaty and with the possibility of concluding accession negotiations with ten new Member States in just over a month's time, we are in the midst of crucial decisions - we are standing on the threshold of a new epoch in European history. And enlargement of the EU is the driving force behind all this - it is the key to Europe's future.
The European Parliament, the Commission and the Presidency have together fought for enlargement. The end is now in sight, and we have today confirmed our common will to see it through and conclude the first round of enlargement negotiations in Copenhagen in December.
Mr President, I will be very brief, for the Danish Prime Minister has given an exhaustive illustration of the key points of today's debate and I fully agree with what he has said.
I would just like to make a general comment regarding some of the points raised. It is interesting to see that the entire House - like the Council - is in agreement on enlargement. The debates and questions have focused on minor issues and on the progress we need to make on these issues in the future. This kind of consensus really is extremely rare.
I would like to mention a number of points which have not been addressed in the other replies. The first is the point raised by Mr Swoboda concerning the Balkans. I fully agree: we did not spend a great deal of time talking about the Balkans, but our policy of association and stabilisation processes and ongoing relations and assistance is part of a strategy for achieving a long-term goal precisely of making the Balkans part of the Union too. It will take time and, above all, the process will differ from country to country - close monitoring of these countries has shown that some move faster than others - but the Balkans are becoming increasingly our responsibility, and we are aware of this and taking appropriate action.
As regards Turkey, I have nothing to add, apart from a consideration which I feel I must point out to the House. We based our report on practical criteria. In this respect, the change in government does not introduce any new factors because we will have to see what practical measures it takes to implement the Copenhagen criteria. The Commission report is very specific and very clear on this point and the position we take must therefore be consistent with it.
I have no comment to make on the subject of Kaliningrad, other than to say that we will respect the position of Lithuania and its rights as a new Member of the Union. All our work, including the difficult negotiations, has taken such a long time precisely because of the need to respect these principles.
Chechnya has been mentioned by a large number of speakers today. Although Chechnya is not part of the subject of this debate, I do feel that the question is closely related to the issues we are discussing. The Commission vehemently and unequivocally condemns all terrorist acts, starting with the tragic incident of the hostages in the Moscow theatre. It affirms equally explicitly that the fight against terrorism cannot be pursued at the expense of human rights. This applies to Chechnya, where our human rights agencies working in situ are constantly reporting incidents of failure to respect human rights and violation of human rights by both Russian military operators and Chechen rebels. In my view, the best way to prevent further violation of human rights is to pursue the investigations currently being performed by the Russian military and civil prosecutors who have undertaken to carry out these inquiries. There is also a Russian undertaking to take certain steps to improve human rights in Chechnya, which include reducing the number of troops present, putting an end to what are known as round-ups and, as I said before, allowing prosecutors to observe military operations. There have been countless statements made to this effect and we must ensure that this, at least, does happen.
Then there is a further matter in which the Commission is directly involved and that is the provision of humanitarian aid to the people of that country, who have to endure the suffering and problems caused by the difficult living conditions. Furthermore, two NGO workers - one European and one local - who were taken prisoner some weeks ago, have still not been released. We are pushing for urgent resolution of this matter. Lastly, we must constantly and insistently make it clear that a political solution is the only way to resolve the Chechen question. This is our message, the stance we will adopt at the bilateral meeting with the Russian authorities in Brussels. As I said before, political dialogue is the only way forward. Otherwise, there will be no end to this conflict.
My final point concerns the CAP, which has been mentioned a number of times with comments being made which are not consistent with what was decided at Brussels. After Brussels, the reform of the CAP is still on the table. Moreover, Commissioner Fischler is going to take part in a debate on the matter in this very Chamber. I am not going to go into details but I can assure you that the Commission is working long and hard on pursuing its recent proposal.
Mr President, I asked a very specific question on the subject of this referendum that was still hanging over us in the Netherlands and what the effects of a possible negative outcome will be, compared to those in the candidate member states.
Given that the Treaty has to be ratified by all the Member States, a referendum means that the Netherlands are not ratifying it and are therefore holding up the whole process. That is clear. The case is very similar to that of Ireland. In any case, under the current procedure, all the countries have to subscribe. That is what appears to emerge from any legal analysis of the situation.
I received five motions for resolution pursuant to Rule 37(2).
The next item is the statement by Mr Solana on the situation in the Middle East and Iraq.
Mr President, you said in your opening remarks that this is going to be a debate on the Middle East and Iraq. I was under the impression that the change to the last agenda meant that Chechnya would also be included in this item. Could you confirm this for me?
I understand that Mr Solana will mention Chechnya in his opening remarks.
Mr President, I will try to speak briefly on the two issues suggested to me by the Presidency of Parliament, bearing in mind that you have spent a good sitting debating such an important issue as the enlargement of the European Union, which is surely the most important issue on all of our agendas at the moment.
It has been suggested to me that I speak today on two fundamental issues: the situation in the Middle East and the policy on Iraq.
Mr President, it falls to me to speak on a very special day with regard to two issues which are occupying the front pages of all of today's newspapers. In the Middle East, as the honourable Members know, a quick - and for some perhaps unexpected - decision by Prime Minister Sharon has led to a change of government and the calling of early elections in Israel at the end of January.
And with regard to the situation in Iraq, right now in New York, the debate is starting on the Security Council Resolution on Iraq.
I will therefore comment on these two issues, bearing in mind the restrictions we are faced with at the moment.
With regard to the Middle East, ladies and gentlemen, I would like to say that, since the last time we spoke about this issue, the European Union has continued its work, essentially within the context of the so-called Quartet, that is, with the United States, the Russian Federation and the Secretary-General of the United Nations. In September, at the last meeting we held, we tried to implement a three-phase process in order to achieve, by the end of 2005, the dream of so many of us - and of so many Israeli and Palestinian citizens - of having two States which might live together in peace and have a joint future of harmony and stability.
As you know - and this has been published since the meeting in September - it was expected that this process would involve three phases: a first phase, of what remains of this year and the first part of next year, with the elections in Palestine and with the resolution of the issues of internal reforms and the humanitarian issues which, unfortunately, are yet to be dealt with.
The second phase, to call it that, would involve the declaration of a Palestinian State, though with provisional borders, and the third phase would consist of the final debate on the issues which everybody knows and which are still the most difficult issues to resolve in relation to the Middle East problem.
Let us hope, ladies and gentlemen, that the calling of elections does not slow the process down. We in Europe want this process to continue and we want to continue to be involved in the process we began not many months ago in New York within the context of the Quartet.
In relation to the Palestinians, however, three important things are happening. Firstly, the internal debate amongst the Palestinians about the strategic significance of the intifada. I believe that it is essential, from the point of view of Palestinian politics, to see the implementation of a positive, constructive and in-depth debate on the strategic sense of the intifada. The idea that politics rather than violence should return to the centre of gravity is extremely important. This will undoubtedly provide more security than all the policies and all the security structures which may be implemented on the ground. If in the minds of the citizens it seems that violence has disappeared, that is worth much more than all the security structures which could be implemented on the ground. We are assisting with this debate and let us hope that it yields the desired results, as it is already starting to do.
The second important issue in relation to the Palestinians is the change in the government of the Palestinian Authority carried out by President Arafat and which has the support of the Palestinian Legislative Authority. The two most important things, and the things I would most like to stress in relation to this change in government, are: firstly, the role of the Finance Minister, who has held his post since the first change in government. He is a man who has the agreement, the consensus and the support of the international community and of the international financial institutions. He is doing great work and let us hope that he can continue to work in that direction. Secondly, the change of Interior Minister, in other words, the Minister responsible for security. I believe that this change is also going to play a fundamental role in terms of the speedy development and resolution of the security issue, which is still one of the essential elements of the problem.
The third issue I would like to highlight relates to the humanitarian aspects. There is absolutely no doubt that the situation of the Palestinian citizens is still appalling from a humanitarian point of view. We have done everything we can within the European Union and within the Quartet so that the resources belonging to the Palestinian Authority, which are currently still in the hands of the Israeli Government, are returned to the Palestinian Authority immediately, and are returned month by month, so that the Finance Minister may have the capacity to produce a budget worthy of its name with knowledge of the resources available at the beginning of each month.
The final issue I would like to discuss in relation to Palestine is the settlements. Ladies and gentlemen, I believe this is a serious and grave issue and that, if the settlements are not frozen quickly, we may find that when the time comes to realise the dream of two States, the Palestinian State will not be a realistic proposition because its territory has been so reduced by the number of settlements, which is still increasing. Ladies and gentlemen, on behalf of the European Union, I therefore once again call on the Israeli Government to freeze the settlements as soon as possible.
In terms of what is taking place in Israel, I will tell you that this afternoon I had a telephone conversation with the new Foreign Minister, Mr Netanyahu. We will be in contact as soon as possible so that no process which can be kept active will be slowed down, even during the election campaign, for the sake of the peace process.
As you know, there are going to be primary elections in the two main parties, the Likud and the Labour Party, over the coming weeks. In the Likud, between Netanyahu and Sharon, and in the Labour Party, in the middle of November, between three candidates, the former Defence Minister, the Mayor of Haifa and the former trade unionist - who was a Minister in the Rabin government - Mr Haim Ramon. We will have to await the result of these primaries before we know which candidates will fight the elections to take place on 28 January. However, I would insist that the fact that elections have been called must not slow down our work towards our aspiration: a just peace in that region which is so dear to the citizens of Europe.
I would like to say that in relation to Iraq we have today entered the crucial phase. An hour ago the Security Council began to debate its Resolution. Since the first informal meeting of Foreign Affairs Ministers during the Danish Presidency, the European Union has maintained a clear position with three essential elements: the objective of the operation on Iraq, the way it should be carried out and our great concerns over its consequences. I would like to make three comments on these three ideas.
I will comment on the objective. Our objective had to be - and still has to be - to disarm Iraq of weapons of mass destruction. What has come to be known as regime change was not the European Union's objective. The objective of the European Union, in any event, is for Iraq to comply with the Resolutions of the United Nations Security Council.
Secondly, what route should we take in order to achieve this aim? We have always said - we will continue to say it and, fortunately, this has been the case - that this debate should take place within the United Nations. Fortunately, on 12 September, even the President of the United States accepted that the debate on this extremely important problem should take place within the United Nations, and I can say that we are pleased that, from 12 September until now, there have been very serious negotiations between all the members of the Security Council in order to achieve a resolution which we hope can be unanimously approved as soon as possible. This would be the greatest victory for the legitimacy of the United Nations and therefore a victory for those who believe in multilateralism and also in the important role of the United Nations Security Council.
As the honourable Members know, the resolution on which a debate is starting at the moment is a long resolution, but its fundamental elements are as follows: the recognition that Iraq is currently failing to comply with the resolutions of the Security Council; the second essential element is that Iraq should be given an opportunity to comply with all the resolutions; thirdly, that at the moment in the resolution there should be no possibility of an automatic resort to military action; and fourthly, that Iraq is going to be asked to produce a report within 30 days on the weapons of mass destruction in its possession and allow the inspectors led by Mr Blix to be deployed immediately on the ground to verify President Saddam Hussein's claims.
Therefore, from the European Union's point of view, I believe we can take pleasure from the fact that the multilateral context of the United Nations has worked, or is working, well. That is what we, the countries and the citizens of the European Union, have all wanted to see.
Ladies and gentlemen, there is little more I can say at the moment while we wait to see what might happen in relation to Iraq in the coming hours. It is possible that the debate on the resolution will end today and that the vote will be taken either today or tomorrow.
In relation to the Middle East, I would still insist that for us, as Europeans, the Middle East peace process and the problem there will remain amongst the priorities of our foreign and security policy.
I would like to say to you that, to a certain extent, the fact that elections in Israel have been brought forward from October next year to January is something that we can view as fundamentally positive, because it is going to allow us to begin early the whole process which should take us to the final phase of negotiations which brings about the two States we all want to see.
Ladies and gentlemen, I have little more to tell you at this point. If the President will allow me, I would like to say that we are going to continue to work tirelessly on these two issues which are undoubtedly of fundamental importance.
I would also like to say a word or two on the idea of regime change in the countries of the region: ladies and gentlemen, I believe that for us the essential thing is to convert into reality the report on the Middle East, on the Islamic and Arab countries, which has been produced by the United Nations, which demonstrates the needs involved in transformation in those countries. To this end, nothing can be better than dialogue and, therefore, the European Union is going to continue its intense dialogue with the Arab League and also an intense dialogue with the Organisation of the Conference of Islamic States. All of this, together with the Barcelona process, must continue to be the driving force for relations between the European Union and the countries of the region, practically all of which we maintain contractual relations with by means of cooperation agreements.
Ladies and gentlemen, Mr President, I believe that I have informed you about a situation, as I have said, at this very special time, when so many events are taking place in relation to the Middle East and Iraq, so that you, ladies and gentlemen, may have as much information as possible, and I am at your disposal to answer any questions you may wish to ask me.
Mr President, ladies and gentlemen, on behalf of the Commission and standing in for Commissioner Patten, who sends his apologies, I would like to make a statement on the current situation in the Middle East and on what the Commission is doing about it.
Mr Solana has already spoken at length concerning the progress of the discussion on the road map being planned by the international community, represented here by the international quartet. The work you have done, Mr Solana, has been done under the most adverse conditions imaginable and no doubt also against the clock; I wish to congratulate you on it and promise you the Commission's continued support. The road map towards which we are working must incorporate a specific timetable and have as its objective the outcome outlined in the Seville Council Declaration, that is, the creation of a viable Palestinian state. I am confident in the future success of the efforts of the Presidency and of Mr Solana to this end, which involve agreement with the other international partners in the quartet on a workable solution. Yet before the road map is laid down, which it is expected to be in December, there are aspects that could even now help to reduce the tension in the situation. These are the unreserved confirmation of the two-state solution that we seek, and even more so the ending of all use of force and provocation by both sides. This would include vigorous action against terrorist organisations alongside the immediate halting of settlements and the bringing under control of settlers' incursions into land owned by Palestinian civilians.
It is equally important that the Palestinians should persevere with their efforts at reform, and the Israelis with the implementation of symbolic responses to them, such as the resumption of regular transfer payments, which they have already announced. The relaxation of restrictions on movement and easier access for humanitarian aid organisations could accentuate this positive trend.
The most recent Israeli Government reshuffle has resulted in a marked shift to the right. It remains to be seen, however, whether the effect on the peace process will actually be as is feared. In any case, the road map remains an international initiative with the prospect of long-term success in the form of a two-state solution. It is to be hoped that the new Palestinian cabinet will continue with the reform work it has started and will, with the help of the international community, not only intensify it, but also use it to bring about marked improvements in the people's conditions. It is precisely here that there are difficulties.
It has been primarily in the area of financial management that the reform process has met with its first successes. The conditions attached to the use of EU funds to support the budget have brought about consolidation and resulted in Palestinian financial arrangements becoming better controlled and more transparent. The Commission will continue to work closely with Salam Fayad, the new Palestinian Finance Minister, and will use further conditions to exert a positive influence on the reform process.
In other fields, regrettably, the reform process has come to something of a halt. This is true, specifically, of reform of the administration and of the justice system, both of which play an important part in establishing a democratic state, and preparations for the elections announced for mid-January have not got very far either. Although a chairman of the electoral commission has been appointed, many Palestinians, and also representatives of the international donor community, believe that postponement of the elections can no longer be ruled out. One of the tasks of the international Task Force will be to bring obstacles to the election preparations to the quartet's attention and suggest ways of dealing with them.
Together with Member States, the Commission continues to be fully involved in preparations for the elections, and is endeavouring to ensure that all necessary support is given when they are actually held. Neither international efforts at laying down a promising road map, nor the Palestinian Authority's efforts at reform have, however, been able as yet to bring about any improvement in the situation on the spot. On both sides, innocent people are still dying. Daily life is lived in fear of the terrible suicide bombers and of reprisals and against a backdrop of frustration and despair.
So far, it has not been possible to meet the Israeli people's need for security, or to satisfy the Palestinian people's demand for a more normal everyday life, to put an end to the restrictions on freedom of movement, or to improve the atrocious living conditions. It is the human needs involved that give great cause for concern. International observers on the spot are all agreed that the restrictions on freedom of movement and the lack of access for aid organisations have helped to bring about the present humanitarian crisis. It is quite simply not acceptable for aid missions financed by the EU to be turned back or prevented from doing their work.
Twenty-three instances of this have occurred in the last couple of weeks alone. To give just one example, on 17 October, two Commission officials were stopped on their way out of Israel, and the documents and laptops they were carrying were taken off them, being returned to them only after some considerable time. You will no doubt be well aware that the Commission has sought to have EUR 50 million released from the emergency reserve in order to be able to make additional aid available to towns and villages cut off from the outside world.
Additional financial resources are also required for the preparation of elections, and, in this regard, I hope that the Commission can count on Parliament's support. This is of great importance in terms of the ad hoc liaison meeting that is to take place in December, at which the international donor states will be discussing the humanitarian situation in the Palestinian territories and the state of the reform process, as well as the need for measures of support and financial aid.
Mr President, the events of the last few days served to justify, perhaps more than ever, the presence of Mr Solana here this evening, and on behalf of the European People's Party, I would like to thank the High Representative for attending this session.
These ten days, which began with the shocking hostage siege in Moscow, came to a tragic end on 26 October and were also marked by increasing concern regarding the growing political instability in the Middle East and by the possibility of war with Iraq which is still being discussed in New York.
As far as Chechnya and our relations with Russia are concerned, we have just heard Mr Prodi express his commitment, and we are asking you, Mr Solana, to speak on our behalf and, I am sure, on behalf of the entire House, and condemn in the strongest possible terms the cowardly and criminal act of terrorism which took place in Moscow. At the same time, however, you must warn against the response in Russia by the public and by some of those responsible for combating terrorism who could confuse the ordinary Chechen population with the extremists who are guilty of preparing and carrying out this crime.
This is precisely the trap that the terrorists wanted the Russian people and government to fall into. And if they do, there is a danger that they will prove the terrorists' action right.
At the same time, in the Middle East, we have seen political chaos increasing over recent days and almost with each passing hour and this obviously cannot serve the cause of peace. In this respect, Mr Solana, I do not share your optimism. This is because, first of all, on 29 October, the new government of the Palestinian Authority, approved by the Palestinian Legislative Council, was presented with, as you said, a broad majority. President Arafat was still, however, the target of severe criticism even within this House, due to the ineffective reshuffle which kept most of the ministers axed by the same Council in their posts. And the fact that, on this occasion, the Minister of Finance was able to keep his job - you welcomed this - but that the former Interior Minister, who had the courage to call for the end to the violence perpetrated by both sides, was able to be axed, seems, in our view, a very worrying sign that, in this new Cabinet, the hawks may have prevailed over the artisans of peace.
Next, a crisis ensued within the government in Israel which led to the Knesset being dissolved and early elections being called. These could take place even before the date of 28 January that is currently predicted.
We welcome the fact that, when this crisis broke out, the Prime Minister, Ariel Sharon did not give in to a far-right majority which intended to condemn the Oslo Accords, expel Arafat and reject the creation of a Palestinian State. We must fear, however, that this majority will continue to rage throughout the upcoming election campaign, but we also hope that the Israeli people, most of whom are still passionate about peace, will not allow themselves to be carried away by the far-right action.
In this respect as well, we are counting on you and on your representative, Ambassador Moratinos, to try, against the backdrop of increasingly uncontrolled violent outbreaks, to make the conciliatory voice of Europe heard.
Lastly, we hope that the same conciliatory voice will also be heard within the United Nations Security Council, by those who have been involved in tough negotiations, as you said, for six weeks, to redraft a resolution which places Iraq squarely before its responsibilities, but which still offers the prospect of a solution that does not inevitably involve the use of weapons.
(Applause)
Mr President, I would be grateful if you could give your warning about speaking time at the beginning of the debate, and to the Commission and the Council too, so that we can all have an equal share of the little time available.
Mr Solana, Commissioner, ladies and gentlemen, first of all, with regard to the situation in the Middle East, I must state that, following the escalation we have seen in recent months, Mr Solana's words give grounds for hope. I must say that, given the experiences of the last year, the announcement of forthcoming elections in Israel is to be welcomed, firstly because the voice of the people must always be listened to and, secondly, because my group - and friends sometimes have to say things that are unpleasant - publicly criticised the Israeli Labour Party for its participation in the current government and in spring asked it to withdraw from it. I believe that we should welcome the Labour Party's withdrawal from the government and also its reason for leaving, which was its refusal to vote for funds for new settlements. This is a very significant fact, because I share the view expressed by Mr Solana that the greatest danger we currently face is that of the occupied territories' ending up as a real Swiss cheese, as a type of Bantustan, which will make the creation of a Palestinian State impossible.
Since Mr Netanyahu has called Mr Solana, I would ask him to tell Mr Netanyahu, first of all, that although we have taken stock of the destruction that has taken place, we are prepared to support not only humanitarian action but also the reconstruction of the bases on which a Palestinian Authority could exist. Mr Solana should also tell him that, instead of bulldozers, he should perhaps send in ballot-boxes and encourage elections to be held for the Palestinian Authority too. I think that this would be a major step forward.
It is hard to believe that the far right could mount a challenge and indulge in blackmail against a trio such as Messrs Sharon, Netanyahu and Mofaz. They have truly been one step away from the abyss, but have realised that there is no alternative to the proposal by the Quartet and to the creation of two States and I believe that we must persevere with this approach.
With regard to the situation in Iraq, it should be emphasised that, despite our differences, we in Europe have managed to ensure that this issue has been addressed in the United Nations, that this has been done within an international framework and also that not only has the authority of the United Nations Security Council been recognised once again but also that an opening has been created that will enable us to avoid, if I might put it this way, fire being poured onto the oil, which would run the major risk of setting the entire region alight.
I should also like to know how Mr Solana is going to help the European Union Member States of the Security Council, of which there will certainly be four in January, to coordinate their action as much as possible.
Lastly, I wish to make a very brief comment on the situation in Chechnya. My group fully supports the view expressed by Parliament in its Resolution, that is to say, total condemnation of the terrorist attack, an expression of solidarity with the victims, some criticism of the way in which the Russian State acted, also with regard to the lives and safety of its own citizens, and the need, not in this context, but the need to include the importance of reaching a negotiated solution on the agenda of our next summit with Russia.
In any event, Mr President, and with this I shall conclude, I believe we must encourage Mr Solana, the Vice-President of the Commission and our representatives to continue the efforts to mediate and to achieve a de-escalation that they have been making in these three conflicts
(Applause)
As a former President, Mr Barón Crespo, I am sure you know the conventions of this House. Mr Solana and the Commissioner have as much time to speak to the House as they wish. Both of them, however, held very closely to the time that they were allocated. I do not think there is any cause for complaint.
Mr President, my group unconditionally condemns all violence in the Middle East. Victims among the civilian population are always unacceptable, whether they are at the hands of suicide attacks or the army. For years, Europe has tried to play a significant role in the conflict, but we are mainly fighting the symptoms rather than the root causes of the disease. What needs to happen is for people to start believing in the future again. People who have hope in the future have something to lose and are therefore prepared to fight for peace instead of plodding along in the status quo or, even worse, thinking that violence is the answer.
In order to guarantee a promising future, we demand serious efforts from both sides. The Palestinian Authority must, in the first instance, adopt a much tougher stance with regard to suicide attacks. Terrorists are not heroes, but killers, and must be approached accordingly. In addition, the Palestinian Authority must reform, and stamp out corruption, so that the Palestinian population can have confidence in their leaders.
Secondly, we ask Israel to call an end to the policy of using closures as a means of economic strangulation and humiliation. Payments to the Palestinians must also be resumed so that European money can once again be used for development projects in education and care rather than payment support. In addition, it remains unacceptable that settlements are still allowed to expand. The occupation and the settlements remain the biggest obstacle to real peace and security for everyone.
I am ashamed of the lack of European resolve in the area of the Middle East. Every day, innocent people die, and all we do is settle for declarations and meetings. As Palestine's largest donor and Israel's biggest trading partner, we should surely be able to do something more to accomplish our own European goals.
I should like to conclude with a comment about the forthcoming elections. Unfortunately, neither of the parties has put a sound peace plan on the table. It is really time that this was done, so that in January, Israelis and Palestinians will be able to vote for peace for themselves and for their neighbours.
Mr President, Mr Solana, Commissioner, I listened carefully to Mr Solana's comments on Iraq. I was extremely surprised, however - since President Bush has not yet ruled out the threat of another war against Iraq, with or without the UN resolution - that the Brussels European Council found nothing to say about this. Moreover, the Union in its current form has hardly said anything about this highly sensitive issue. The only ones taking action are a few States that are members of the Security Council, and also some forces of peace which are working together. In this area, Mr Kucinich, a member of the US Congress and Chairman of the Congressional Progressive Caucus sends us this message: 'We can still avoid this war. Let us work together for peace, cooperation, for a new era in human relations where war has no place. I welcome every opportunity to work with you to create this new world'.
Mr President, I dream of a Europe, of a united Europe capable of taking up the challenge before it. Europe does not do this at the moment, this is the existential challenge that we must accept.
In the Middle East, more than twenty years ago, there was the declaration from the Venice European Council, which called for an end to the Israeli occupation, which stressed that the settlements were illegal, which acknowledged the right to Palestinian self-rule and which insisted that the PLO must be involved in the negotiations. That was more than twenty years ago! Much more recently, in March 1999, the declaration of the Berlin Summit explicitly recognised the right of the Palestinians to a State. But today, when the situation is worsening dramatically day by day, when the Oslo Accords are cast aside and forgotten, when the radical elements of the occupiers responds to the radical elements of a part of the occupied, how can we interpret the silence of the European Union Member States? My group does not believe that this can go on, that the silence and the half-hearted measures can continue. We need firm initiatives which can demonstrate to the world, and more importantly to the peoples of the region, a political, clear will, encouraging the supporters of peace to take action. We need to kick-start this issue.
For the time being, I shall put forward a practical proposal. The Thursday of our next sitting will be the eve of the 35th anniversary of the celebrated UN Security Council Resolution 242 which is one of the international community's major reference points in the conflict. Well, I suggest we organise a formal occasion involving Parliament, the Council and the Commission in Strasbourg. I suggest we also involve young supporters of peace, young Europeans, young Palestinians, young Israelis, those who gathered en masse last Saturday in Tel Aviv to commemorate the assassination of Yitzhak Rabin. Each of our institutions will therefore be able to state clearly what, in its view, in accordance with international law and our common values, is unacceptable and, conversely, what type of plan for fair and lasting peace we want to draft.
Mr President, Mr Solana, I believe that we can establish a link, not only a philosophical link but also a political one between the problem in the Middle East, Iraq and Chechnya and the role of Europe. I think that our role is to be clear-headed and to state the truth. Mr Wurtz is right in saying that twenty years ago we condemned, twenty years ago we ?We say this to the Israelis. That is right and it is true. And to the Palestinians we must say: twenty years ago, we said you must acknowledge not only the State of Israel but also that there would be no mass return of Palestinians to that State of Israel. Both these things are true. If we want to give some hope to the Israeli population, we must eradicate the fear. They fear the attacks, the fatal, suicide attacks, which above all mean that those who carry out these attacks do not recognise the State of Israel. The Palestinians fear occupation by the Israeli army. The two things are very closely related.
And then in Iraq, the truth is straightforward. We say that Iraq must recognise the UN resolutions, in other words, all weapons, if they exist that is - and I know nothing about that, I had never been an inspector, nor have you, nor have any of us, no one here in fact - must be destroyed after they have been inspected. The way in which Saddam Hussein conducts politics and has conducted politics in the past is a danger to other nations. Therefore, we must also call for weapons inspectors and for non-governmental organisations to be allowed in to inspect the democratic situation and the relationship between the Iraqi people and Saddam Hussein.
The same applies to Russia and Chechnya. It is quite incredible that Russian women and children were indeed taken hostage, and we condemn this. It is even more incredible that Mr Putin then took the hostages hostage, failing to say how they were, which gases were to be used, and failed to communicate the information at his disposal to the families. It is equally incredible that the entire Chechen population can be taken hostage by a former KGB man who is acting as if the Bolsheviks and Communists were still in power, as a KGB agent, in other words.
Europe must condemn the attacks, Europe must take part in anti-terrorist actions and Europe must say no to all totalitarian impulses, even if a power such as Russia is involved. The Duma voted in favour of restricting the right to information which is tantamount to restricting democracy. If Europe remains silent in the face of Putin's actions, then Europe will not have had the insight or the strength to safeguard democracy.
Mr President, Mr Solana, I will be very brief for I believe we are going to have the opportunity to hold an in-depth debate on the issue of Russia and therefore on Chechnya too in Strasbourg.
It is clear that we are creating a new Afghanistan with the Taliban, but I would like to focus on a very specific point. A few days ago, Mr Akhmed Zakayev, the deputy prime minister of the Chechen Government, was arrested in Copenhagen, where he is still being detained, and all attempts to make it possible for Ilias Akhmadov, the Chechen Minister for Foreign Affairs, to return to the European Union from the United States are being blocked. Therefore, in addition to turning a blind eye to the events in Chechnya, we are preventing the few democratic interlocutors who are in a position to discuss and propose democratic solutions for the country from getting on with their job.
My question, Mr Solana, is the following: you took the initiative of drawing up black lists of those implicated in the conflict in the former Yugoslavia. Could you not now take the initiative of drawing up a positive list of people whom we consider to be essential for dialogue, so that these people can obtain visas without hindrance and without injury to a small country which is then subjected, as is the case of Denmark and Belgium, to intolerable pressure from the Russian Federation?
Mr President, Mr Solana, Commissioner, as has already been said, the next couple of hours will see the Security Council coming to a decision on the Iraq resolution. Let there be no doubt about the fact that Iraq must unconditionally comply with all the requirements made of it. Such is the EU's position, and it is one with whose substance I agree wholeheartedly. There is now justifiable concern about the way Iraq deploys weapons of mass destruction and makes them widely available. Saddam Hussein has already, on several occasions, demonstrated his readiness to deploy such weapons of mass destruction against his own people. The memories of all of us are still scarred by the Kurds of Halabja, who were killed by poison gas. The brutal persecution of the Shiites in the south of the country is no secret either. Weapons of mass destruction are in the hands of the most diverse regimes and countries, whether one thinks of India or Pakistan or, lastly, of North Korea, which has, indeed, admitted diverting fissile material for nuclear weapons, a breach of international undertakings that amounts to an offensive aimed at getting the pressure off Iraq!
In any case, weapons of mass destruction will only become an incalculable menace to the international community if the rulers with control of them are themselves unpredictable and menacing, as is without doubt true of Saddam Hussein. That is why the Security Council resolution must spell out the necessity of the UN inspectors being able to perform their duties unhindered, of the monitoring teams' powers being extended and of there being no repeat of the cat and mouse game we have seen before. If anyone is to make political visits to Iraq at this time, then it should be international weapons inspectors and nobody else - and I say this with reference to the visit to Iraq of the provincial governor of Carinthia, Jörg Haider, which is his third, and is superfluous and contrary to Austrian interests.
Iraq is far too hazardous a minefield and also deserves better than to be used to satisfy neurotic political egos. Rather than solo acts, what is needed here is concerted action at EU level, which should be undertaken in partnership with the USA. The risk should also be calculable. We must avoid any escalation or any security vacuum affecting the whole of the Middle East. Looking further ahead, there is a need to work at removing the causes of crises, whether they are in Chechnya or in the Middle East, and you have my full support in doing that.
Mr President, the Group of the Party of European Socialists heartily supports Mr Solana and Mr Patten in their attempts to restrict the permanent state of war in the Middle East and to bring the parties concerned back to the negotiating table via the 'quartet approach'. Mr Joshi Belin, one of the well-known brains behind the Oslo Conventions, assured me only the other day that, despite the fact that the conventions had been seriously undermined by the Sharon regime on the one hand and by Palestinian suicide bombers on the other, what the citizens of both sides need more than ever at this very moment are structural political proposals which offer the prospect of peace. He emphasised once again that European action is essential to this process.
I would like to remind you that this Parliament once adopted a resolution which said that the trade clauses in the association treaty must be applied, if necessary, to ensure that settlement policy is brought to an end, which will otherwise continue to form a structural barrier to peace.
As far as Iraq is concerned, the Group of the Party of European Socialists would like to emphasise once again that neither the US, nor China, nor any other country has, therefore, the unilateral right to begin a large-scale war, wherever in the world. Our approach is by way of the Security Council, a route which, fortunately, we have managed to make binding on a multilateral basis. However, that also means that we may not have any pronouncements that might lead automatically to war. I am really pleased with Mrs Morillon's statement, which has emphasised that once more on behalf of the PPE-DE. What we need is not war as a reflex response but to bring massive pressure to bear on Saddam Hussein via weapons inspections. The weapons inspections must be effective and, if anything is going on, action can be taken. What we do not need, however, is to go down the road leading to unilateral war. Our first task is to strengthen the coalition against terrorism. This coalition must be our top priority, both from the US side and the European side. Our joint effort must be tied up with this.
In my opinion, the role of the European Union in the Middle East peace process is still too limited. The United States calls the tune and we are merely supporting players. Given our position, this is wrong. We are, after all, Israel's largest trading partner. Our contribution of EUR 14 billion also makes us the biggest provider of humanitarian aid. The European Union also makes by far the biggest contribution towards technical and financial assistance to the Palestinian Authority, estimated at EUR 10 million per month. It is therefore high time that Europe stopped being just a payer and became a genuine player in the peace process. We have a duty to Israel and Palestine to do so, but also to ourselves for reasons of a historic, cultural, geographic, economic and political nature.
From our European tradition, we must stress that violence is not a solution and that peace must not come directly from the top but rather must start at grass roots level. Terrorists follow no political agenda. We must therefore ensure that every example of senseless violence is condemned by public opinion, so that terrorist acts will no longer thwart peace negotiations. Europe can and must play an executive role in this.
We must persevere with the democratisation and economic development of the region. We must add a more political dimension to our extensive humanitarian aid by making the Palestinians and Israelis realise that they cannot be at enmity with each other for evermore. A greater and more regular political presence in the region is therefore required more than ever.
Mr President, the situation in the Middle East remains a key concern and we must do everything, absolutely everything within our power to prevent the worst, namely war, from taking place. The determination of the US President, spurred on by the Republican Party's results in the various US elections that were held recently, is as strong as ever. He has not relinquished his concept of 'preventative war', a euphemism used to legitimise war anywhere and at any time on the pretext of combating terrorism. Disregarding the debate which is currently going on in the Security Council, the preparations therefore continue with regard to Iraq. The possibility of the United States' using its formidable military superiority to secure its economic interests in the region may take precedence over all other considerations. This war will have terrible consequences if it goes ahead, but we must reiterate that the war against the Iraqi people never came to an end; they are a people held hostage by an embargo which kills, first and foremost, children and the weak but safeguards Saddam Hussein and his family.
The warlike approach that the US President is pursuing fuels the warlike approach being pursued by Ariel Sharon against the advice of the Palestinian people, but also against the security of his own people. Palestinian society and the foundations of a State are destroyed; everyday life is becoming increasingly impossible.
A war will only serve to intensify the suffering of the region's people, will only further delay a political solution for a just and lasting peace. The consequences of this war are as yet incalculable, but we know that the arrogant and aggressive attitude of American imperialism might well engender acts of terrorism, as a mirrored response, a barbaric riposte to excessive barbarism. We have nothing to gain from this barbaric action.
In this situation, the peoples of Europe and of the United States must count on themselves, because, in spite of their declarations, if Bush pushes ahead with his deadly plan, our governments will provide aid and support as they have always done, because they do not dare do otherwise. We must count on ourselves therefore, as in the United States and the United Kingdom, where hundreds of thousands of people are demonstrating against this war which they do not want to be waged in their name.
The first European social summit begins tomorrow in Florence. Thousands of people will take part in discussions to come up with a different world order. This requires a radically new approach, that of responding to needs rather than to profits, because it is the only way to achieve real justice, the only guarantee of peace.
Mr President, the world must avoid war. How can Europe contribute to this in the Middle East? Not so much with words as with deeds. We must take as our starting point the people's right of self-determination, something to which the Palestinian people are as much entitled as are the Israelis and the Chechens. We must not forget that suicide bombers will never be stamped out by military force or military occupation. People and nations who have nothing to lose but their lives will be ready to sacrifice those lives for a future with dignity, a life lived in freedom.
Let us also not forget this issue in international relations. Saddam Hussein's dictatorship is a disaster for the inhabitants of Iraq, especially for those who oppose it, particularly the Kurds and the Shiites. Let us hope he will be condemned at some point, but we must give him no excuse for war because of the oil issue, and Europe must make that very clear to the United States. We welcome the UN resolutions, as long as they do not automatically lead to war.
Mr Solana, you told us that Iraq should declare its weapons of mass destruction. There is a theory that you have not mentioned, however, and that is if Iraq no longer has any weapons of mass destruction, what happens then? Well, I shall tell you: we will continue to say that Iraq is concealing weapons of mass destruction. And in the Security Council resolution that you have outlined to us, something is blatantly missing, and that is what happens to the sanctions if, by chance, Iraq once again agrees, as it did for many years, to allow UN observers in? The condition to lift sanctions - which is causing starvation amongst the Iraqi people - was not respected by the US and British Governments, and that is the reason, the only reason, why Iraq had enough of the observers, who, as a number of them acknowledged, behaved like spies.
In actual fact, Mr President, the war has started. The air attacks are unrelenting. On 10 October, Bassora airport was bombed three times. A massive raid was mounted against military interventions. The war has already begun. Negotiations with Iraq's National Oil Council are the work of the US Government and we are, apparently, the only ones not to be aware of this.
Mr President, although the lack of political will to date by the Sharon government, which has recently resigned, and its use of the security argument as a pretext have prevented the reopening of the peace process, this process could now peter out entirely. As Ha'aretz states in its editorial this morning, the government that has just resigned has been a terrible one. Its policy of using force in the occupied territories has not ended terrorism and has inflicted the greatest human bloodshed on Israel since the war in Lebanon. Its relations with Egypt and Jordan and even with Europe itself have never been worse, as we know. There has not been so much fear and so little hope in Israel for a long time.
The economic situation, as we also know, is terrible. Unemployment is increasing. This is, of course, largely although not entirely due, in my opinion, to the war with the Palestinians, which is incompatible with prosperity. The advocates of peace have to go to enormous lengths to convince the majority of their fellow citizens that any improvement in their economic and social situation depends precisely on re-establishing political negotiations with the Palestinians; that a new national agreement must be reached in order to reach a good agreement with them.
The Palestinians, for their part, must understand that an absence of terrorism in Israel will help these advocates of peace. I believe that the Palestinians are moving in that direction. It was announced on Israeli radio yesterday that Al Fatah and Hamas will meet next week in Cairo to negotiate an end to suicide attacks in Israel by Hamas. I wonder if Israel will frustrate these efforts, as it has done on previous occasions, with a new deadly assault on Gaza or the West Bank.
The European Union must actively support these advocates of peace.
Mr President, Mr Solana, Commissioner, we have all been horrified by the pictures of the hostage-taking in Moscow, and we have to unequivocally hold fast to the fact that nothing justifies the taking of hostages. Nor is there any dispute as to the right of any state to refuse to be blackmailed by such terrorist acts and to take appropriate counter-measures. These, though, must be aimed only at the terrorists and must not make an entire people culpable.
There is room for criticism of the Russian leadership's lack of candour in handling public relations after the hostages were released, with particular reference to the delay in getting medical aid for the freed hostages and the way their families were prevented from visiting them in hospital. There is also the question of why, unlike the hostages, the special forces that were sent in suffered no adverse health effects through the gas, even though they were operating without gas masks. If eyewitness reports are accurate in stating that the hostages' captors were shot while still unconscious, then that represents a flagrant breach of every system of law and must therefore be condemned.
Violence can never be the solution to a problem; only peaceful means will do. That is why the Russian Government must be told that, if they, in effect, label an entire people, and its elected representatives, as terrorists, then by so doing they are depriving themselves of the last partner with whom they can even attempt to resolve this problem in a peaceful way. I believe it to be the European Union's task to support Russia and help it to get a process of negotiation going without delay.
Mr President, Mr Solana, Commissioner, I do not believe these reassuring words on the situation in Palestine because, on the one hand, the new appointments in the Palestinian Government do not appear to increase the influence of those working sincerely for peace and, on the other, there is a risk that it is imperative that Europe avoids. I hear talk of very large sums of money that the European Union is about to appropriate in further aid. There needs to be the greatest possible transparency in the distribution of this aid and its management, for the experience of previous situations teaches us that such aid is very often appropriated for specific objectives - and if they are humanitarian objectives I endorse them, we all endorse them - but then it goes off track. The situation of these countries, particularly the ongoing situation in Palestine - a political and social situation in which there are opposing groups and feuds - is such as to suggest that such aid might be used for the activities of groups such as Hamas, for example, with the result that funds donated as humanitarian aid end up being aid to terrorism.
As regards Europe's policy on Iraq, however, I feel that we must not confine ourselves to purely diplomatic measures but, mindful of the commitments made after September 11, exploit all the possibilities offered by intelligence in order to get to the heart of the matter and tackle the roots of terrorism, which are in Saudi Arabia and the Gulf States. That is where we need to attack the ideological roots of Wahhabi fundamentalism.
Mr President, Mr Solana, ladies and gentlemen, I shall spare you further analysis, since it seems that the main points have already been expressed. Be that as it may, the situation in the Middle East and in the Near East requires us to be more vigilant than ever. Despite the fact that, in a few months' time, the people will be able to have a say in their future by taking part in two elections, I feel that we must turn our attention to this part of the world immediately.
With regard to the Palestinian elections, we must support the desire of the Palestinian people to have political leaders who are representative and who have greater democratic legitimacy - which we must now acknowledge - and we must do everything in our power to ensure that these elections are able to take place as they should.
In this respect, my question is what technical and practical assistance is the European Union planning to provide? I would like to know what will be done in specific terms and within what timeframe?
As for the elections in Israel, I perceive them to be more of a cause for concern than a source of hope. These elections are, admittedly, an opportunity for civil society in Israel to demonstrate its desire for peace in a region, no part of which has escaped this horror. However, this delay might also be exploited by those who fuel this conflict and do not want to see the two peoples living side by side in peace.
Will the European Union, which is able to provide support in economic and humanitarian terms, at last take the decision to strengthen its presence on the ground, to stop being excessively cautious in the diplomatic arena and contribute to dialogue and to negotiations? Only concerted, lawful, international action will finally break the vicious circle of violence.
Mr President, I shall try to be brief in order to comply with the time requirements that the Presidency has generously set for all speakers.
Ladies and gentlemen, we have been discussing three issues. I should like to emphasise once again that, where the Middle East is concerned, when we meet in Parliament, we should try not always to start from the beginning and instead work on the assumption that all of us gathered here basically believe that an entire people is suffering, that an entire people has had a very hard time for many years, that this problem must be resolved and that we must attempt to provide solutions. I believe that we are all agreed on the first principles, the general principles. What is it that we want? We want there to be, as soon as possible, two States that can live together, democratically, side by side with one another, in peace and prosperity. And this is the task to which we in the European Union must contribute.
I can tell you that we have reason to be optimistic. Or pessimistic. It is up to each individual to decide on what view to take. Personally, I should like at this point in time to be realistic and to try to work towards achieving specific and tangible results at this difficult juncture and I believe that this is what the European Union is doing. We do not need to make grand declarations. We have already done that. We now need to attempt to resolve the problems that exist.
We have pointed out, for example, that in Palestine an open and rich debate is taking place, which could bring an end to terrorism. Which could bring it to an end in intellectual terms and forever, if that is possible. The European Union is also making a very significant and effective contribution to this debate, and this has been acknowledged by everyone, amongst the Palestinians and amongst the most intelligent strata of Israeli society, who also understand the importance of this role. Let us therefore try to come up with not only declarations of principles, but concrete actions that will lead to a positive outcome.
Our Palestinian friends must undertake reforms, which they have not yet done to any sufficient degree and on this matter I must agree with my friend, Mr Morillon. Their efforts must continue. I would have liked to see a prime minister in the Palestinian Authority, but this has not been possible, perhaps because the actions of Mr Arafat, who has been holed up in the Mukata for all this time, and who has lost the energy that he had established to ensure that change could be initiated for a more open government, which would also have had a prime minister.
Where the Palestinians are concerned, then, we must ask them to continue to combat terrorism and also to continue to undertake reforms.
And where Israel is concerned, the most important thing that we can ask for at the moment is for it to lift its block of the territories and for people to be able to move around freely; for a journey between one town and another, which previously took half an hour, not to take Mr Solana eight hours. This is what is happening at the moment - the territories are effectively closed off. No economy, however much aid we give it, can survive unless its citizens enjoy freedom of movement. This is, therefore, an absolutely crucial element. Secondly, payments must be made. The Israelis must hand over the taxes that they collect so that the Palestinian Authority has a budget with which to see its actions through.
Let us therefore use the time remaining until the end of year, until elections are held, to try to establish conditions for a debate on peace and for peace, which there can be during the electoral campaign, and let us do everything within our power to ensure that the Quartet, of which we are an integral and fundamental part, continues to work ceaselessly in the forthcoming months, which will be so crucial.
I would like to say a couple of things about Iraq: the European Union has attempted to achieve many of the things that the majority of Europe's citizens had in mind. What did we want to see? We wanted to see the weapons inspectors return to Iraq. We wanted this to be achieved under the auspices of the United Nations, and we also wanted there to be no automatic initiation of military action. Three things. These three things have been achieved. This entire debate has taken place to ensure that the observers can return. And they will be returning. This has been achieved under the auspices of the United Nations and is being discussed this very afternoon. It has also been achieved without the Security Council Resolution automatically allowing recourse to war, because it is a Resolution in two phases. We have therefore managed, in one way or another, and with the efforts of many countries, including many countries that are not Members of the European Union, to make progress along these lines.
We also acknowledge, however, that there is a risk posed by weapons of mass destruction, and that this is not the problem of just one country. This is not a problem for the United States alone, but for every country in the world. We too have to fight against weapons of mass destruction. It is in our interest and is our obligation as civilised countries.
I have not spoken longer on the third issue - Chechnya - for two reasons: first, because the Presidency of the Council and the President of the Commission have already spoken on this matter at some length and I fully agree with everything that has been said. On Monday, as you all know, a summit will take place here, in Brussels, at which all of these issues will doubtless be addressed with President Putin. Therefore, Mr President, and I do not think that I am exceeding the time allotted to me, I should like once again to state my willingness to discuss these issues further, but to do so in order to attempt to find solutions to the extremely difficult problems that we face, to ensure that we are not always starting from first principles, with which we are already familiar and on which we are all agreed.
Thank you very much, Mr Solana.
As Mr Solana has reminded us, we are running late because it is impossible to limit Members' speaking time to the minute or minute and a half scheduled on the agenda, but I would ask everyone to make every effort to stick to the times because otherwise, we will end up having no time for our debate.
The debate is closed.
The next item is the joint debate
on the oral question (O-0071/02 - B5-0493/02) by Mr Daul, on behalf of the Committee on Agriculture and Rural Development, on the mid-term review of the common agricultural policy; and
on the Council Statement on the mid-term review of the common agricultural policy.
Mr Daul has the floor.
Mr President, President-in-Office of the Council, Commissioner, I am pleased to present to you today the motion for a resolution on a mid-term review adopted by the Committee on Agriculture and Rural Development on 21 October. Without wishing to give a complete history of the various stages of the common agricultural policy and subsequent reviews carried out by the European Union, allow me nevertheless to remind you that the European Council, at the Berlin Summit, set out the applicable guidelines for the period 1999-2006. It also introduced amendments with regard to certain common organisations of the market, in particular the cereal, beef and milk COMs. I would remind you that the European Council asked the Commission to present a report in 2002 on changes in agricultural spending, accompanied, where necessary, by the appropriate proposals.
It is within this context that the European Commission sent a proposal for a reform of the common agricultural policy to Parliament and the Council, which was presented by Commissioner Fischler on 10 July this year. Discussions within the Committee on Agriculture and Rural Development therefore took place within this context, resulting in the drafting of the resolution I have the honour of presenting to you today.
The debate was extremely comprehensive. As we can see from the 388 amendments tabled by the members of the committee, the compromise we were able to achieve required a great deal of effort from all concerned, whatever their political leanings or the national interests they represent. The vote, which was won by a substantial majority, shows, if this were necessary, its members' concern to go beyond political and national divisions in order to present comments capable of influencing the debates.
The objective of this resolution is threefold. First and foremost, its aim is to reiterate the fundamental principles of the common agricultural policy, in particular financial solidarity, the need for a fair income for producers and the maintenance of border protection in order to prevent distortions of competition. Its second aim is to define the broad guidelines for its implementation by paying more attention to the concerns expressed by European citizens with regard to the environment, health protection, food quality, rural development and animal welfare, while responding to farmers' demands concerning remuneration for their work and the simplification of the agricultural policy's administration, to encourage young farmers to work in the sector. Its third and final aim is to frame the CAP review in a long-term perspective in order to make market management mechanisms more comprehensible for farmers, and more generally for the agri-food sector, and enable them to make long-term investments.
That is why the Committee on Agriculture and Rural Development feels that, without calling into question the powers of the other committees concerned, any adaptation of the CAP must take place within a long-term budgetary perspective which must, in any case, go beyond 2006, the year in which new guidelines will have to be negotiated.
The Council now also shares this concern. The fact that the Committee on Agriculture and Rural Development and the Council take the same view shows how important it is to maintain a strong common agricultural policy which is seen by all our citizens to be implemented equitably, and which we now need to endorse.
With regard to the resolution proposed, I shall first consider market management aid. The European Commission's approach, designed to decouple direct aid to producers, simplifies the management of this aid, but will also lead to the eventual dismantling of any market management measures.
That is why the Committee on Agriculture and Rural Development suggests partial decoupling. Furthermore, this step should not cause production prices to fall. Lastly, the suggested proposals to lower intervention prices do not appear necessary in the current context. Establishing partial decoupling in the work of the committee would allow producers to receive a fixed sum of basic aid per farm or per hectare, calculated on past figures but restricted to a maximum figure of EUR 10 000.
The second element of the resolution is the reinforcement of the second pillar, in order to support certain policies relating to rural development. The resolution emphasises flexibility, which is crucial to implementing rural development policies, and which allows account to be taken of the concerns expressed at regional level.
The third guideline concerns the need for strict compliance by producers who receive Community aid, under both the first and the second pillar, with the principles laid down by European directives in the field of environmental protection and animal welfare.
Lastly, the Committee on Agriculture and Rural Development wanted, by means of its resolution, to strengthen the position of the European Union in future negotiations, by taking account of the dynamics of enlargement, by emphasising in particular the need for coherence between proposals for a mid-term review and agricultural supply to the candidate countries, in order to allow for better integration of these countries, while highlighting the margins for manoeuvre provided by WTO negotiations.
The Commissioner reminded us of all this within the Committee on Agriculture at our meeting of 5 October and the European Commission should soon submit legislative measures which will have to comply with all of these restrictions. Our role is to study them and listen to the Commission when it proposes them, and we shall assume our responsibilities in Parliament. That is why I would ask the House to adopt the resolution tomorrow.
Mr President, ladies and gentlemen, I am glad to have the opportunity today to present to you my assessment of the decisions on agricultural policy taken at the Brussels Summit. As long ago as July, the Commission, by opening the mid-term review, prompted a wide-ranging debate on the future of the agricultural policy. Now, in addition, the European Council has answered a number of budget questions relating to the common agricultural policy. The summit decisions are, in the first place, significant in that the way ahead is opened up for the Member States to conclude the enlargement negotiations, and in that the fifteen Heads of State and Government have accepted the Commission proposal for the phasing-in of direct payments in the agricultural sector for the new Member States.
If the candidate countries demonstrate the same realism, then it should be possible to conclude the enlargement negotiations at the Copenhagen Summit, but the Brussels decisions will also have substantial effects on the agricultural policy of the future. The primary consideration here of course is that we should have, for the period from 2007 to 2013, a Budget framework predetermined by the EU Fifteen for the costs of market regulation and the direct payments. This framework consists of the EU Fifteen's planned expenditure for 2006 on the one hand, and the ten new members' financial proposals for 2006 in nominal values on the other. These will be increased only by 1% each year. Initially, this will mean that, in 2007 and 2008, two thirds of the implementation of the Agenda 2000 reforms in the milk sector will have to be funded below the new upper limit, as must 70% of the phasing-in of the direct payments and all the reforms that the Council has already heralded, by which I mean such things as sugar or olive oil, tobacco, wine or cotton.
This, then, at last means that the old agricultural guideline - which had already ceased to have any effect - is no longer in existence. What now matters is that this new financial framework should serve as a basis for giving the common agricultural policy for the next ten years a clear perspective for planning and development. What does that mean for the mid-term review in the first instance? The Presidency's Final Conclusions establish that the Brussels decisions should no more prejudice the mid-term review decided on at Berlin than the international commitments we made at Doha and elsewhere, any more than any other future decisions on the common agricultural policy.
These committed us to continue to take account of the decisions taken by the Heads of State and Government in Berlin and Gothenburg. It is, in this context, noteworthy that the Brussels Summit set no limit to the funds for rural development. Quite on the contrary, it reminded us of the importance of the less favoured regions and of the multifunctionality of agriculture, in effect, then, of the development of the second pillar, for which Parliament has called on many occasions already.
I am therefore working on the assumption that Parliament will be firm in stating its intentions when setting down the new Financial Perspective for the post-2006 period, on which, in contrast to the common agricultural policy, it has full power of codecision. The fact that the Final Conclusions expressly refer to the European Union's undertakings resulting from the start of the Doha Development Round is taken by some to mean that the proposal to decouple the direct payments is dead and buried.
I warn against adopting any such interpretation, as, if the international negotiations produce any commitment to make blue-box reductions - something that the European Union, like all the WTO members represented at Doha, has declared itself prepared, in principle, to do and to which the Council re-committed itself at the sustainability summit in Johannesburg - then that would mean at least partial abandonment of direct payments, as the option of decoupling would then no longer be available. This issue will be discussed in March at the latest, when arrangements for the agricultural sector are put on the WTO table.
What will be the effects of the mid-term review on the agricultural sector? This question is often asked, and, in its communication entitled 'Auf dem Weg zu nachhaltiger Landwirtschaft - Eine Zwischenübersicht über die gemeinsame Agrarpolitik' ('Towards sustainable agriculture - a mid-term review of the common agricultural policy'), the Commission has subjected it to an initial qualitative evaluation founded on internal analyses, which concentrate on the ways in which farmers, consumers, taxpayers, the public, the food industry and governmental authorities will benefit, and on the contribution the proposals would make to the enlargement process and to the EU's position on the international stage.
This analysis was also supplemented in the communication on the mid-term review by medium-term prognoses for agricultural markets and reports on the rice, nut and milk sectors, which were published by the Agriculture Directorate-General in June. An internal investigation into EU enlargement's effects on agricultural markets and incomes in the candidate countries was published in March. Work is currently in progress, under the aegis of the Agriculture Directorate-General, on comprehensive analyses of the potential effects of the actual policy proposals, the results of which will be presented at the end of the year along with the draft legislation. In this, we will of course be taking full account of the Brussels decisions.
Let me add something on the subject of Parliament's draft resolution. I share your view that our policy objectives require us to satisfy ourselves that our policy instruments are balanced and uniform. I welcome your offer of cooperation with the aim of guaranteeing that, in an enlarged Europe, the European agricultural model will be not only further developed and enhanced, but also safeguarded. You and I are at one in the belief that matters other than trade have to be better integrated into multilateral agreements, but, as negotiators for the European Union, we can achieve this only if we have enough bargaining counters to negotiate with.
We acknowledge, secondly, that greater quality, certifications, audits and so on will entail additional costs for our farmers, particularly the smaller ones. These considerations make our proposals for decoupling and strengthening the second pillar crucially important in terms of the maintenance of the European agricultural model. I am also very receptive to Parliament's proposals for giving women a greater role in agriculture. I see clearly defined conditions for farm management, in the form of cross-compliance, as an essential factor in getting the common agricultural policy back in line with what the public wants, and I also absolutely share Parliament's desire to provide for straightforward and efficient procedures for these audits.
Simplification in general will remain a key objective, but quality must be capable of being demonstrated and attested if it is to remain credible. As I said earlier, I expect Parliament to be emphatic in specifying how it wants the second pillar to be equipped. Conversely, I support Parliament's concern that it should be accorded rights of codecision in agricultural policy as well, which would significantly enhance the common agricultural policy's standing in the public eye.
We must now seize the opportunity to build up a sustainable agricultural policy, to bring it into line with society's expectations, and to give farmers a long-term political perspective. I am counting on your support in this!
Mr President, first of all I would like to thank you for giving me the opportunity to give an account to the European Parliament of the Council's work on the mid-term review.
As agreed in Agenda 2000, on 10 July this year the Commission submitted the mid-term review of the common agricultural policy. One of the main priorities for the Danish Presidency has been to ensure as much progress as possible in the discussions concerning the mid-term review of the common agricultural policy. Commissioner Fischler presented his discussion paper on the future development of the common agricultural policy at a Council meeting on 15 July. On this occasion, there was an open debate in the Council, in which the Member States had opportunity to make known their immediate opinions on the Commission's thoughts. The Danish Presidency has had discussion of the mid-term review on the agenda of all the Council sessions in July, September and October, and the Council has thus had a thorough debate on the main topics in the Commission's discussion paper. The paper has also been discussed within the Committee on Agriculture and Rural Development and in a number of relevant working groups. The conclusions of the Brussels Summit emphasised, as the Commissioner mentioned in his contribution, that this was without prejudice to future decisions on the common agricultural policy and the funding of the EU after 2006, nor to any result following the implementation of paragraph 22 of the conclusions of the Berlin agenda, that is, Agenda 2000, nor to the international commitments entered into by the EU, inter alia in the launching of the Doha Development Round. In other words, the mid-term review continues directly as part of Agenda 2000.
I would like to emphasise that, like the European Parliament and other institutions, we knew from the start that our discussions on the discussion paper were to form a basis for the Commission's submission of legal proposals at a later point in time. The Presidency has therefore organised general discussions at which ministers were given opportunity to express their various attitudes to all aspects of the Commission's communication.
Before I start my review I would like to thank the European Parliament for its discussion of the matter. We look forward to Parliament's final decision tomorrow, and it is obvious that the decision will be extremely important and an important contribution to the debate. There is no reason to hide the fact that the ministers' reactions to the mid-term review have been divergent from the start, with regard to both the timing and the framework, and of course also as regards the content. In general, however, as Chairman of the Committee on Agriculture and Fisheries I have been able to establish that there is broad agreement on the fact that rural policy should be strengthened and that greater emphasis should be placed on food safety, on protection of the environment and on animal welfare.
Ladies and Gentlemen, I will now contribute some comments on the main elements of the Commission's communication in the light of the discussions that we have had in the Council.
The mid-term review contains two entirely fundamental horizontal aspects, namely the decoupling of direct subsidies and dynamic modulation. The Commission's ideas in this area have been more wide-ranging than has been seen previously. The Council held its first overall discussion of these aspects in July and has yet to hold more technical discussions regarding the individual elements.
As far as decoupling is concerned, I can say that the delegations have expressed a great need for further information from the Commission in the form of impact assessments of the financial, social and regional effects of the proposal before a final position can be taken. On the other hand, some delegations support the fundamental principle of decoupling. They believe that it will allow farmers to focus on products that give them the best return on sales without having to keep an eye on the size of the subsidies given to the various products. At the same time, it is regarded as being an effective signal to send, both to consumers and to tax-payers. Finally, the countries also point out the negotiating advantages in a WTO context of the transition to a decoupled system. It could also be an important step towards obtaining understanding of the EU's other negotiating aims.
As far as dynamic modulation is concerned, a number of ministers have welcomed the proposal in principle. They consider it to be a good way of securing the necessary funding to strengthen the priority objectives of food safety, quality, the environment and animal welfare and other important areas.
Other ministers have criticised dynamic modulation on the grounds that in reality it means a progressive reduction in subsidies in real terms and because the model - apart from franchising and capping - does not take sufficient account of existing regional differences. Similarly, opinion varies between the delegations regarding the reduction of the first pillar subsidies and regarding how the modulated resources should then be distributed and the criteria according to which this should take place.
I would like to comment on the more specific market sectors. We had a full debate on the main crops at the Council session in September and, although the Commission's overall direction was able to be supported to a certain extent, there were very clear specific proposals which met with substantial opposition. Various groups of delegations thus expressed strong arguments against a reduction in the intervention price for grain, removal of the monthly grain supplement, abolition of the intervention scheme as far as rye is concerned, the proposed changes to the arrangements for durum wheat and the proposed environmentally-friendly agricultural set-aside, as well as the Commission's proposed adjustment of subsidies for energy crops.
The Commission's communication was also accompanied by detailed reports on rice, nuts and milk. The Council again had a full debate on these areas at its October meeting. With regard to rice and nuts, opinions were clearly divided along the obvious lines of whether or not one was a producer of the products discussed. As far as rice is concerned, however, there was initially broad agreement on the need for change in the sector - the adoption of the 'Everything But Arms' initiative makes this inevitable. However, a number of ministers from producer countries expressed dissatisfaction with the specific measures proposed by the Commission, while the non-producer countries regarded the Commission's proposal as a step in the right direction.
With regard to milk, the Commission presented four options for the dairy sector for the period 2008-2015. The options were discussed with the result that it is unlikely that any of them - apart from option 3, i.e. that concerning a and c quotas - can be considered due to the uncertainty regarding compatibility with the WTO rules. In view of this it was deemed appropriate to consider the situation further.
Where nuts are concerned, the producer countries clearly expressed a need for special subsidies in this sector.
Ladies and gentlemen, the Commission's initiative to strengthen rural policy is welcomed by the Member States. As I have mentioned previously, however, there is no agreement on the choice of tools for achieving this objective and the debate in the Council revealed divergent attitudes on matters such as the choice of instruments and distribution of the resources. Nonetheless, the debate was extremely positive in the sense that there is broad agreement that something must be done in this area, including the fact that there is a great need for simplification of the arrangements, and the delegations have a number of ideas for improvements and for new measures in the slightly longer term.
With regard to the farm audit, many delegations have generally expressed great interest in the Commission's ideas, again in principle. The majority of the delegations however feel that in the first instance it should be a voluntary system that is attractive to farmers, so that we can get as many as possible to use the scheme.
We in the Council have thoroughly examined the Commission's communication on the mid-term review. The delegations have been given opportunity to ask questions, make comments, contribute new ideas, support or criticise all aspects of the Commission's communication and the reports accompanying the communication. In the light of this the Commission now has a solid basis for considering the Member States' wishes as regards future development of the common agricultural policy and also for drawing the necessary conclusions.
Thank you very much, President-in-Office of the Council.
I am sure you are all aware, ladies and gentlemen, that it is very nearly 8 p.m. We must organise the debate differently if we also want to hear the Commissioner and the President-in-Office of the Council.
This is what I propose. Let us give the floor to the spokespeople of the various political groups, who shall stick to the time allocated to them; this will take twenty minutes. Let the Commissioner and the President-in-Office of the Council then reply and we will then suspend the sitting and resume at 9 p.m. We will all have to make an effort because the President-in-Office and the Commissioner will not be able to remain until all interventions have been made.
Mr President, Commissioner Fischler, in view of all the decisions being made during this key phase of the enlargement process, I would like to support you in your call for us to continue with the reform of the common agricultural policy. However, and this is an important distinction, we are now talking about reforming the common agricultural policy as from 2007, which means that we will continue with the present policy up to 2006 and that Europe's agricultural sector will move forward on the basis of a reformed policy as from 2007. Commissioner Fischler, I think you need to assume that neither the timing nor the content of your proposals will be viable if we have correctly interpreted the compromise on direct agricultural payments negotiated in Brussels by the Heads of State and Government. In other words, it is now clear that the agreements reached at the Berlin Summit will remain in force until 2006, and that the most recent decisions provide a firm basis for planning by the EU's farmers up to 2013.
This means that the candidate countries can certainly rely on increases in direct payments as from 2004. That, incidentally, formed part of the proposals presented by the Commission back in December 2001 on the financing of direct agricultural payments for the enlargement countries. The only difference, and this was already clear to us back then, is that the 100% compensation payments for all EU Member States in 2013 will no longer be matched by 100% financing capacity as in 2006. I think it must be clear to everyone that this will be lower by then. Every farmer in the enlarged European Union must be aware of that. In order to prevent mistakes, we in the Group of the European People's Party (Christian Democrats) and the European Democrats are, in a motion for a resolution tabled by all the groups in the European Parliament, requesting, for this reason among others, that unlimited budget rights and full codecision should be transferred to this House for agricultural matters.
Mr President, President-in-Office of the Council, Commissioner, like many of the Members here, I am delighted to note that the Brussels European Council was able to show that agricultural issues would not be a barrier to the entry of the ten countries to the European Union in 2004. Similarly, I also think it would be useful to know what the budget level of the first pillar of the CAP will be until 2013. Having said that, although the summit set the level of budgetary commitments, it did not adopt a position on how this would be achieved, in other words on the CAP's provision for the second part of Agenda 2000 and after 2006. This major question therefore remains to be answered, since nobody can dispute the fact that food safety, sustainable development and land-use planning are still undeniably fundamental issues that need to be resolved without delay. They alone justify a review, or at least significant changes to the current CAP as of 2004. That is the purpose of the only amendment that we as the PSE Group are tabling with regard to the resolution tabled by Mr Daul on behalf of the Committee on Agriculture and Rural Development, on which Parliament will vote tomorrow.
On the one hand, therefore, we have society's expectations, to which the CAP must provide swift, positive responses; on the other, there is our strategic position in the WTO negotiations, which will be more successful if it is based on effectively strengthening the multifunctionality of European agriculture within the context of rural development, as well as partially decoupling public aid to production. It would be better to adopt an offensive stance in negotiations so that we can rally the developing countries, in particular in questioning the US Farm Bill, rather than running the risk of being a target for all the special interest groups present within the WTO. Beyond that, Commissioner, I would draw your attention to the need for qualified external protection and internal market regulation, to ensure that the efforts made by farmers to protect the environment, their work and product quality are appropriately compensated.
Mr Cunha has the floor on a point of order.
Mr President, I wish to table a point of order to ensure that note is taken of my indignation at the undemocratic method that the Presidency has pursued in this debate. We have been waiting here since 5 p.m. to start this debate, but the time management of the various presidencies has been thoroughly incompetent. And now you announce, Mr President, that the coordinators are to have the floor, followed by Commissioner Fischler and then the debate will be suspended, which means that the other Members who are scheduled to speak will have to do so after dinner. This, Mr President, is highly undemocratic and unworthy of this House. I wish my views to be recorded.
Of course. Something that I shall also happily have included in the Minutes ?
is my surprise that the honourable Member should approach the Bureau and attempt to enter into a dialogue without using his microphone.
I must add, with the utmost transparency, that the way in which we have done things is extremely democratic in that you are able to hear both the Commissioner and the President-in-Office of the Council because, otherwise, you would not have the opportunity to hear them and we would be staying here beyond 8 p.m.
I shall add a personal note, which is that I shall have to miss the meeting of Parliament's Bureau in order to preside here from 8 p.m. to 8.30 p.m., in other words, beyond the allotted time. Nothing has been fixed here. All that has happened is that we have worked out the time when the Commissioner and the President-in-Office of the Council should speak so that you, ladies and gentlemen, can hold a proper debate.
Now that I have said that, let us continue with our debate. I needed, however, to clarify what is really happening.
Mr President, President-in-Office of the Council, Commissioner, with the decision-making arrangements we have in the European Union, there is the chance occasionally to experience unexpected and exciting situations. I want to begin by congratulating the European Council on having reached an agreement that is extraordinarily sound and extraordinarily important. I nonetheless wish also to emphasise that this agreement entails significant changes, such as we had not really anticipated, to the whole debate on future agricultural policy.
A few words now on the mid-term review. There is an obvious need for reform of agricultural policy for reasons to do with the budget, justice and the environment, for other reasons - into which I shall not go into detail here - and for reasons linked to the results from Doha and concerned with helping world trade function better and making it easier for poor countries to develop their economies. It is hugely important that these reforms should work. It is therefore essential that it be possible to implement the Commission's proposals for decoupling and for better adapting agricultural policy to the market. It is also essential to be able to implement modulation, that is to say a larger investment in the environment and countryside, and to gather in a little money from the direct contributions.
A few words now about Parliament's resolution. We have arrived at a compromise that, in the main, supports the Commission's proposal. I think it extremely valuable that the Committee on Agriculture and Rural Development should have succeeded in this, in spite of our having had quite different views from the beginning. There are nonetheless a few points that will have to be voted on separately. I am, for example, able to state on behalf of the Group of the European Liberal, Democrat and Reform Party that we cannot support changing the interinstitutional agreement with a view to using the budget ceiling of 1.27% of GDP. That is completely impossible. We must vote against these points we cannot support, and I hope that they do not go through, either.
In order to be able to continue the debate on a constructive change to agricultural policy in the long term, it is important, however, for the proposal put forward by the Commission in its mid-term review to be able to get off the ground. I should like to ask both the Commissioner and the President-in-Office of the Council what they intend to do to keep the debate going now that it is significantly harder to discuss modulation, that we do not know where we are to obtain the money from and that it is considerably more difficult to justify a decoupling of direct payments. What action are we to take in order to get all this to work and obtain a constructive debate on future agricultural policy?
Mr President, I would like to know whether I have understood you properly. The Group Chairmen will speak, then we will have the Commissioner's and the Minister's replies, and then the debate will be resumed at 9 p.m. without the Commissioner and without the Minister. Is that right?
I must correct my previous statement in the light of information I have received. The debate will resume at 9 p.m. and the President-in-Office of the Council will be present. She will be able to stay and will answer all speakers.
Mr President, despite the scope of the decisions adopted at the Brussels Council, I shall restrict myself to making a few comments on the Communication on the mid-term review of the CAP presented by the Commission. This is the matter addressed in Parliament's resolution.
In our opinion, the decoupling of financial support would effectively end up taking the form of aid, with the consequent loss of legitimacy in the medium term. This would run counter to the aims of cohesion, because it would limit the receipt of aid to the historical base - I am referring to the Commission's proposal as it stands - it would promote inactivity in areas that already have problems caused by nature and would concentrate aid in areas which have more intensive farming. It would also create problems of depopulation and of reduction in economic activity.
It would be hard to compensate for these processes by means of a few instruments for rural development with the very limited financial resources they currently have. The poorly named 'modulation' is designed more to save money than to ensure a distribution of aid that is fairer and which has greater legitimacy in the eyes of the public.
The ceiling of EUR 300 000 would affect only 1 900 of the four and a half million farms; according to our calculations, however, the annual 3% reduction would affect an entire range of farms, from the very small to the largest. The result will be that 15% of savings would be made on farms receiving between EUR 5 000 and EUR 10 000 per year. The proposal adopts, therefore, quite an antisocial approach.
The sole purpose of the sectoral reforms is to save money. Only partial compensation is being proposed for the reduction in farmers' incomes as a result of the fall in market prices, of the further liberalisation of trade and of increased competition as a result of the US Farm Bill.
Yesterday, Commissioner, I read something that did make me happy; it seems that, following the Brussels Council, the Commission is exploring new forms of modulation. At least this is how I understood it and this could be something positive. It would be ideal if the review went beyond being a disguised step backwards and instead achieved a genuine modulation that is more redistributive, in accordance with a range of criteria, most crucially that of employment.
Mr President, Commissioner, President-in-Office of the Council, you have seen the extent to which the resolution tabled by Mr Daul represents the entire Committee on Agriculture and Rural Development in all its political hues. I believe that should be of concern to you, President-in-Office of the Council, at a time when the Brussels Council is deciding on enlargement, but when, at the same time, it is freezing the agriculture budget until 2013. We do not want to believe that what has been discussed, in particular with regard to the mid-term review, might be called into question and become obsolete, because the representatives of the Council have a variety of interests.
President-in-Office of the Council, your comments have indeed been extremely soothing, but they will not suffice to anaesthetise us. When the Council speaks of rural development or sustainable development, this is clearly nothing more than rhetoric. If we really want to carry out rural development, you will have to tell us sooner or later when it will be possible to move from 10% funding to the 20% funding proposed by Commissioner Fischler and approved by the Committee on Agriculture and Rural Development as a whole. If we continue to be so vague, what does that mean? Will we in fact have the means to implement our policy if modulation is not restrictive? How, then, will we effectively be able to continue to carry out ecoconditionality, land-use planning, and address social issues? This will not be possible if you do not actually provide the means to implement this policy. Will we really be able to hold a proper debate and carry weight in the WTO as of 2003 if we cannot prove, for example to the developing countries, that the model Europe is creating is truly a model of multifunctionality that respects both mankind and the environment, and not a form of trade in disguise?
Mr President, ladies and gentlemen, the Commission's proposal on the mid-term review of the common agricultural policy is worrying in a number of respects in terms of the preservation and future development of European farming. We are concerned, in particular, at the proposal to make heavy cuts in direct payments, in that decoupling direct payments from production will not guarantee farmers protection from price fluctuations and will not boost their competitiveness on the international market. Not to mention the fact that the Commission is proposing to turn intervention systems into mere safety nets, without providing for sufficiently comprehensive external protection. Quite apart from the fact that this is extremely dangerous, it means that the stability of a multifunctional European model of agriculture cannot be guaranteed. Moreover, the compulsory modulation of direct payments, as proposed by the Commission, could, in the attempt to release funds for rural development, cause further damage to the COMs in the most vulnerable and weakest sectors.
We certainly support multifunctional agriculture and the development of the second pillar of the CAP, but we believe that this goal can be achieved more gradually. Given that compulsory modulation cannot be the only means of funding of rural development in the long term, it will be necessary to release resources from other budget headings, but we feel that this must not be to the detriment of the COMs.
If enlargement and the new economic situation make cuts necessary, these cuts must not be to the detriment of the very sectors and small farmers at risk, who are already in great difficulties now, for otherwise, paradoxically, we may well find our countryside full of people fleeing the towns, certainly not young farmers. This is not the kind of rural development we want.
We consider excessive the Commission's proposal to cut payments to producers in many sectors - particularly the rice, nuts and durum wheat sectors - and animal husbandry. We are therefore opposed to the Commission proposal overall and we can only welcome the decision taken by the Heads of State and Government at the Brussels Summit of 24 and 25 October last to leave the Berlin Summit agreement and the budget headings unchanged until 2006.
We welcome the fact that the summit conclusions have temporarily reassured the producers and the markets of the Member States, making the possibility of a complete review and therefore distortion of the fundamental principles of the CAP less likely. We also welcome the schedule decided upon by the summit to be followed until 2013, although it is quite clear that CAP-related budget and resource management decisions will be taken by the 25 countries together after 2006, that is with the participation of the new Member States. In this respect, we hope for a positive outcome to a necessary consultation process, and we hope equally that the new Member States will exercise the same pragmatism as that displayed by the Heads of State and Government at Brussels and accept the recent proposal of the European Council.
More specifically, however, as regards the text of the resolution to be put to the vote tomorrow, I must stress that, although it does moderate or enhance some of the Commission's proposals in a number of respects, there are certain elements that we cannot endorse, particularly since it supports the principle of introducing a new model of support based on a system in which income support is decoupled from production, it is in favour of phasing-out direct payments, it supports the principle of compulsory modulation and since entire sectors - such as the rice, nuts, milk and animal husbandry sectors - are disregarded. These are the main reasons for our opposition to the text.
Mr President, Commissioner, President-in-Office of the Council, whereas the Berlin agreements laid down a mid-term review of the CAP, you, Commissioner, have proposed a fundamental reform, without assessing the impact this could have on agriculture and on farmers' incomes. Even if you assure us that the financial framework will be respected, you are nonetheless proposing to change the very spirit of the CAP, particularly in proposing to decouple production aid. We believe farmers should be able to make a living from their work. The majority of their income should therefore come from production.
For agriculture to be sustainable and fulfil its role in the management of the environment and the upkeep of the countryside, any proposals concerning it must primarily involve economic and social prospects. How, otherwise, can we ensure a future for current farmers and encourage young people to work in the sector? We have chosen diversified agriculture and a production model that favours quality and environmental protection. All these are constraints that increase our production costs without the markets being able to recoup them. We should therefore provide for compensation.
You are proposing to strengthen the second pillar, yet at the same time, you are implying that you will strengthen this second pillar and extend its scope without actually defining it.
Commissioner, I also asked you this question in July and I am sorry to say that to this day I have still not received a response.
Small farmers cannot take responsibility for everything. They cannot shoulder all the problems of the rural world: the environment, rural infrastructures, the maintenance of public services, land-use planning, nor all of society's demands, animal welfare and consumer health. This will be the straw that breaks the camel's back.
We must also defend these choices in a global context which is becoming increasingly globalised. The Treaties provide us with the appropriate tool: Community preference. It is regrettable that the Commission makes no reference to this and I would draw your attention to the fact that the Committee on Agriculture and Rural Development reminds you of this in its resolution.
As we all know, these profound changes are dictated by enlargement. We must, however, guard against acting hastily, against robbing Peter to pay Paul, which would ultimately satisfy no one.
Mr President, following the decisions taken at the Brussels Summit, only certain parts of our previous debate are still relevant today. This is the case of the guiding principles on which the CAP should be based in the long term. I believe there are four particularly important principles.
The first is price protection. Farmers, like any businessmen, must live mainly from the sale of their products and not from aid provided by taxpayers, which is always precarious and could be revoked at any time. They need remunerative prices which must also cover the cost of environmental, social, quality and safety requirements, which are the requirements of our fellow citizens. This system of coupling has now become highly relevant once again, since the Brussels Summit set the ceiling for the direct aid budget at a level that does not even guarantee compensation for inflation. Unless a considerable reduction in agricultural income is accepted, in particular as of 2007, it will not be possible to compensate for this other than by means of prices that, in accordance with Article 33 of the Treaty, ensure an acceptable lifestyle for the farming community. This must be our starting point in negotiations with the WTO, not the other way round.
The second principle consists of a revised definition of Community preference, based on the disparity between requirements imposed on European producers and on those imposed in third countries. This disparity justifies protecting our internal market against social or environmental dumping by the world market.
The third principle is stability. We must stop radically overhauling the rules of the game every three years. Farmers, particularly young farmers, like any businessmen, need to be given enough information to make strategic choices and to make investments that have a lifespan of at least fifteen years, and sometimes their whole career.
Lastly, the fourth principle is that of food safety. We must not only talk about it; we must give ourselves the means to implement it. An economic unit such as the European Union must not depend heavily on imports, as is the case today for the strategic sector of fodder proteins. Returning to the disastrous Blair House agreements, which have allowed America to dominate the oilseed sector completely, this should be a fundamental concern of a Commission that truly wants to defend European interests. For now, Mr President, this is far from the reality.
Mr President, ladies and gentlemen, I would just like to reiterate the following point: what the Brussels Summit achieved was clarification as regards financing. In other words, if we talk about planning certainty, such a thing may now exist for those carrying out budget planning, but it certainly does not yet apply to farmers. So it is now up to us to establish a policy up to 2013. Only that way will farmers have the security they need to plan ahead. That is what we have to do, and this is where the Commission will make its contribution. By approximately the end of the year we will draw up appropriate proposals so that we can then move the debate on in a meaningful way. I am sorry that I cannot stay for the end of the debate. I am certainly not leaving for reasons of pleasure. My plane takes off from the airport in half an hour, and there are 13 ministers waiting for me in Prague. So I hope you will forgive me if I can no longer be present for the debate after 9 p.m.
Before the sitting is suspended, Mr Fiori has the floor on a point of order.
Mr President, this is in no way a criticism of you personally. I would like to thank the Minister for his availability but I am going to withdraw my speech, for two reasons. Firstly, this Chamber has a certain dignity, and that dignity is manifested in the way we work. Secondly, agriculture is going through an extremely delicate period. We are a political assembly and, with my farming background, I find it absolutely unacceptable that we should deal with agricultural issues in this way. We will decide as a group how best to bring tonight's situation to the attention of President Cox.
Mr Fiori, I am extremely grateful for the thought that you have expressed because I fully agree with it and the dignity of debates in this Chamber must be considered. I would remind you, however, that it was only once we had started that we discovered the Commissioner would have to leave to attend another engagement and there is nothing I can do about that. I can do no more about it than you. We shall take very good note of this occurrence so that it does not happen again.
Mr Graefe zu Baringdorf has the floor on a point of order.
Mr President, I am sure there is not much we can do about tight schedules and fixed commitments, but if you had explained to the House from the Chair that Commissioner Fischler would have to be on board a plane by a certain time and for certain reasons, I am sure we could have avoided this conflict, because everyone would have seen sense. However, if you simply inform us that is how things are, you are bound to provoke some resistance from Members of this House, and quite rightly so, because it is an offence to our dignity! We are not content for our views to be put to one side - we want to be involved in this decision, and we want to know what is going on. If you can take that on board, then I think we can have a reasonable dialogue with each other.
Mr Graefe zu Baringdorf, this is one of the problems with transparency. I have explained to you and to all honourable Members present in the Chamber, quite transparently, that we had just been informed that Mr Fischler would be unable to stay until the end of the debate. I did not, of course, know the reason for this. I found this out at the same time you did and I will not be entering into further discussion on the matter. We then informed you of what was happening and we gave you the opportunity to hear Mr Fischler. Next, you will hear the President-in-Office of the Council, to whom we would be most grateful if she returned after 9 p.m.
(The sitting was suspended at 8.30 p.m. and resumed at 9.05 p.m.)
I would like to thank the President-in-Office of the Council for cancelling her return flight this evening, given that circumstances have forced us to extend the debate beyond the scheduled finishing time. She will now return tomorrow thus ensuring that the Council is represented throughout today's debate.
On behalf of Parliament, I would like to say how much we appreciate her presence here today.
Mr President, President-in-Office of the Council, whom I thank for her willingness to attend this sitting, I must say that I am one of those who believe that the Brussels Summit had the undeniable merit of unblocking enlargement's financial procedure and of setting the rules for agricultural funding for the next ten years. It would be a mistake, however, to confuse this funding stability with the status quo of the CAP. There are four reasons for this:
the first is that the CAP in its current form runs counter to the multifunctional approach to farming, which requires a substantial strengthening of its second pillar. And, unless this is achieved by means of transferring funds from the first pillar, I fail to see where we will find the resources to pay for this in the context of enlargement to 25, 27 and later perhaps even to 28 States;
the second reason is that defending the status quo of the blue box in WTO negotiations will cost us very dear. The price we might have to pay could be to make concessions on issues as important as access to the market, the protection of denominations of origin and even our own aid from the blue box;
the third reason is that we have, under the CAP, a system of aid that is truly schizophrenic. In other words, it provides aid for some farmers but denies it to others. This is unsustainable in the long term and must be changed for a system of aid that does not discriminate between products and producers and which remedies this imbalance;
the fourth reason for taking action is that the current system of aid is too complicated to be applied in a Union of 25 or 27 members. I believe that it would be preferable to undertake a balanced reform now, before 2004, which guarantees that the markets and their regulatory instruments will be managed, which guarantees Community preference and which guarantees aid for farmers, rather than to do so after enlargement, with the inherent risks of uncertainty about the negotiating and decision-making procedures in the first few years of the enlarged Union.
Mr President, the common agricultural policy is out of date. It is urgently in need of reform if we are going to make a success of enlargement and of our commitment to open our markets to under-developed countries. Given the recent attitudes of the Council, the European Parliament has a heavy responsibility to give strong support to the Commission's proposals for a mid-term review. These, though not perfect, point in the right direction.
Further market reform, with the decoupling of direct payments from production and the reinforcement of rural development, is most welcome. The proposals will put us in a stronger position in the World Trade Organisation negotiations. However, our Agriculture Committee is dominated by farmers and farmers' interests and it is blinded by two obsessions. The first is for protection against imported food and the second is for a guaranteed annual subsidy to be available to the farming industry as a whole. The concept of a really competitive European agriculture in the world market without subsidy is far from the Committee's thinking. The resolution pays lip service to reform but attaches so many conditions that I doubt whether the needs of enlargement, nor our obligations under the WTO, could be met.
The agricultural policies should be redirected so that they encourage farmers to be more enterprising. Whatever financial assistance is given should not be seen as a right. It must be earned and in a manner that the public can accept.
I would have liked to have seen the Commission proposals go further. We need to move towards world market prices by progressively reducing direct payments, we need to end quotas and make sure that the annual budget actually starts to reduce. It is ridiculous that 50% of our Community budget should be spent on a declining contribution to our GDP.
Thank you, Mr President. President-in-Office of the Council, the Commission's draft mid-term review of agricultural policy is a sound basis for embarking upon the discussions of a future reform of the EU's agricultural policy.
The decision on long-term funding, taken at the Brussels Summit, creates the background for enlargement. That is good and is something on which the Presidency should be commended. Any reform should be centred on farmers and consumers. It should be dynamic, and it should be a continuation of the liberalisation begun at the Berlin Summit in 1999. It should cover adjustments in response to the market economy and to world market prices and also, therefore, a curtailment of, and change to, the familiar policy of subsidy.
The period up until 2006 should therefore be used for preparing a reform of the EU's agricultural policy that makes European farmers competitive in the future world market.
Mr President, the reform process set in motion by the 1992 agricultural reform and continued by Agenda 2000 is to be carried forward and adjusted to reflect changing circumstances. The Commission's proposals are a basis for discussions after 2007, as a whole raft of issues and problems correctly identified in the paper remain to be resolved. Nevertheless, the common agricultural policy was successful, and those elements that made it successful still need to be defended. I am quite convinced that there will be major debates on the decisions reached by the Heads of State and Government in Brussels as regards how to deal with future expenditure under EU agricultural policy within the predetermined financial framework and including the ten candidate countries. Looked at in that light, the motion for a resolution is just a snapshot and not a reform paper.
Freezing the agriculture budget at its 2006 level as from 2007 means an annual cut in agricultural support for farmers in the existing Member States, which will be hard or even impossible to achieve in 2003, the year before the elections. It will not be possible to reach a consensus to the effect that farmers should meet the cost of enlargement, yet it looks suspiciously as if that is what is intended.
In her speech, the President-in-Office mentioned that there are proposals on the table for the milk sector. I would like to ask you, Madam President-in-Office, when you think these proposals will be implemented. Before 2008 or not?
Mr President, first of all, I would like to congratulate our committee chairman, Mr Daul, on what he has presented to us. However, this is not just Mr Daul's resolution, it has the support of the entire Committee on Agriculture and Rural Development, and I hope that tomorrow it will have the support of the entire European Parliament. Your personal achievement has been to bring together the various different tendencies in the Committee on Agriculture and Rural Development and to document the European Parliament's desire to have a voice in the reform process. I would ask you, President-in-Office, to convey this to the Council, please. The European Parliament wants codecision here. It wants codecision as regards debates about content and form, and it wants codecision as regards financial resources.
We do not want to end up with the sort of strange decisions made at intergovernmental conference level, with us being informed how much money is to be devoted to the agricultural policy, without anyone ever seeking to establish a link between the substantive reforms needed and their financial impact. We want codecision for both agricultural policy and finance. You were wise enough not to cap pillar two, because we would not have found that acceptable, but we need to achieve a situation in which the European Parliament also has sovereignty over finances in pillar one, and can also decide what the basic features of the agricultural policy are. I am pleased that we have support within the Commission and that in Commissioner Fischler we have someone who will advance the reforms in the direction this House has in mind.
Mr President, I too acknowledge the presence of the President-in-Office and I want to thank the Commissioner for his openness and willingness to engage in continuing debate on the future of European agriculture. His proposals for reform were complemented by an equally thoughtful response from Parliament's Agriculture Committee and I join the previous speaker in complimenting the Chairman of our committee.
To some extent this debate has now been superseded by the decision of the Heads of State to adhere to the decisions taken in Berlin. I have made the point on the number of occasions in this House that one of the greatest difficulties experienced by farmers is uncertainty - not being able to plan, even in the short term, for the development of their farms. Berlin was interpreted by farmers as setting the agricultural agenda, without adjustment, to 2006, and for this reason I believe the recent decision by the Heads of State was correct and restores to some degree of normality what was becoming a contentious issue for farmers.
I welcome, in particular, the more long-term budgetary assurances to 2013 but feel that the 1% inflation provision should at least be index-linked. I am satisfied that the EU is committed to safeguarding the interests of its farmers and in this regard I believe that Commissioner Fischler has shown credible leadership.
I would like to ask the Minister to clarify, in the light of recent decisions, the position with regard to decoupling and compulsory modulation.
Mr President, last summer, Commissioner Fischler's proposal for the decoupling of direct payments from production set the WTO negotiations off on the right foot. But decoupling direct payments can also have its disadvantages. If high land prices mean that young farmers are then unable to take over businesses, we have overshot the mark.
Meanwhile, Commissioner Fischler has been overtaken to the right by Mr Schröder's and Mr Chirac's pre-arranged decisions at the Brussels Summit. What remains of the Commissioner's plans to give rural policy more elbow room via a shift in funds?
If the CAP budget is frozen, this means an irrevocable drop in direct payments. Yesterday, in the Committee on Agriculture and Rural Development, Mr Fischler noted that we cannot subject the farmers to a drop of more than 3% per annum in income allowances. In this respect, the farmers have more to expect from the realism of this Commissioner than of many a minister who says that policy reforms are unnecessary but for all that freezes the budget within an enlarging Union.
Mr President, Minister, the mid-term review of the common agricultural policy is certainly innovative, but the debate on the CAP needs to be much more radical. The question is not and cannot be how to improve the subsidy system - it is the subsidies which are the problem. The question we must ask is why - if there is still a reason - we should continue to operate an immense protectionist system which works against the interests of European consumers and penalises the farmers of poorer countries shamefully.
What sense is there in over 40% of the European budget being used to subsidise agriculture which is worth on average 2% of GDP and employs 5% of the European workforce in a system which fosters waste, fraud, inefficiency and pollution? On the one hand, the European citizens pay over EUR 40 billion per year into the CAP budget, and, on the other, each citizen spends over EUR 300 buying farm produce, which is EUR 300 more than they would have to spend if we did not have the common agricultural policy.
Lastly, the protectionist European agricultural system is systematically destroying the chances of hundreds of millions of people of freeing themselves from poverty, in that they are excluded from both the European markets and the markets of other countries, which are dependent upon subsidised exports.
We must shout out loud and clear that the European and US agricultural protectionist policies are a scandal and that, while the wealthy countries are giving the developing countries EUR 50 billion in aid, these policies alone are costing these same countries EUR 100 billion. This is what we must discuss in our debates, not just decoupling.
Mr President, President-in-Office, ladies and gentlemen, the mid-term review of the common agricultural policy has given rise to enormous debate in Europe's farms. I welcome the fact that the Commission has presented this review on schedule, and I would specifically like to express my thanks for its forward-looking nature. However, I would like to stress and reiterate what the Commissioner told us - we should view this paper as a basis for a debate, a debate which we are all called upon to participate in.
The Commission has proposed a broadly based approach to reform. There is still a substantial need for clarification and debate in many areas. The Brussels Summit on 24 and 25 October set the financial framework up to 2013. We now need to establish in good time what shape the agricultural policy of the enlarged Community should take. Mr Daul's motion for a resolution was voted on in the Committee on Agriculture and Rural Development after lengthy discussions between all the groups and many amendments. I would like to thank Mr Daul for his outstanding work and for his willingness to compromise. That is why I ask my fellow Members to vote for this motion for a resolution.
We do not need to go into all that much detail today. I hope we will have sufficient opportunities to do that at a later stage. However, there are a few important points I would like to touch upon briefly. The idea of decoupling aids and cutting red tape sounds appealing. However, I cannot imagine either working in practice. We are talking about money for farming families and that means that there must be fair and measurable criteria for distribution. It seems to me that basing the future of our agricultural policy on historical values, as the Commission is proposing, is not very forward-looking. As regards rules, commitments and audits the Commission should be proposing a simple and efficient procedure for such audits. The idea of burdening farms with new and unnecessary formalities and costs is not acceptable. I hope that in December we will have an opportunity to discuss concrete proposals from the Commission on market organisations.
Mr President, the resolution presented this morning in plenary is indeed the result of agreement and consensus across all the political groups within the Committee on Agriculture and Rural Development. Consensus would never have been reached however, without the wonderful work of Mr Daul, the Chairman of the Committee. I would like to thank him for all he has done.
Through the resolution all the political groups demonstrate their support for reform of the common agricultural policy, a reform which we all deem necessary. We welcome and support its objectives. It is vital that the second pillar of the CAP is strengthened as regards the budget, by transferring funds from the first to the second pillar. Strengthening the second pillar, and extending its scope to food safety and quality, are certainly very positive moves. In addition, the reform envisages the dynamic adjustment of funds in accordance with the criteria for social and territorial cohesion.
Nonetheless, some very worrying elements remain. The compulsory adjustment proposed in the reform does not constitute true adjustment. Rather, it is an across-the-board reduction in aid which I cannot support. We are very concerned about the principle of decoupling aid. The notion of a reference period cannot be used to establish single payment and decoupling. If that were to happen, it would amount to doing away with the use of this instrument to distribute the support provided by the CAP more fairly, given that the policy has created profound differences between farming areas and farmers across the European Union.
Following our debate on the Council's agreement, reform is all the more necessary. It is not possible for all farmers to pay in equal measure for the reduction in the budget for agriculture. The 5% of farmers who received 50% of direct aid in 2001 might cope with this reduction but the small and medium-sized farmers certainly cannot.
Mr President, President-in-Office of the Council, I too should like first of all to offer my heartfelt thanks to the Chairman of the Committee, as he was able, in very special circumstances, to create a unanimously agreed and comprehensive basis on which to work such as this. My sincere thanks to you, then, Mr Daul. The EU's agricultural policy is now in a very special and difficult situation, in turmoil, in fact, with the approach of enlargement and in the context of the current WTO negotiations. For that reason, it is very important for us to be able to establish a very stable agricultural policy, one that trusts in and has faith in the future, especially as enlargement is also now a key issue.
In their future proposals for regulations, the Commission should present criteria that take account of impediments due to difficult natural conditions as well as what is needed for the implementation of environmental programmes. The basis of environmental action, in particular, must be the reinforcement of existing programmes. The programmes need flexibility, for example, in determining levels of financing, so that Member States can decide how much funding they need for different actions with reference to their own individual circumstances.
Mr President, farmers in the Member States of the European Union, especially the Mediterranean, are being called on to foot the bill for reform and enlargement, in that present hardships, miserly quotas and exorbitant levies will be compounded by dramatic cuts in what are already depressed prices for basic agricultural produce, with no compensation in return. This will have a tragic impact on the already severely eroded income of small and medium-sized producers, who will be forced to abandon the sector, causing agricultural production to shrink and eroding standards.
The decision by the Brussels Summit to freeze EU agricultural expenditure at pre-2006 levels until 2013, enhanced by 1% per annum in inflation provision, translates directly into a reduction in appropriations. This is because they will be divided between 25 countries and because the allowance for inflation has deliberately been pitched low. Inflation is already twice that and is expected to rise once the 10 new countries join. The way in which the CAP is being applied to the candidate countries is totally discriminatory, with direct subsidies being meted out at a rate of 25% in the first year, rising to 100% in 2013, in other words when subsidies will be worthless.
Finally, as a member of the GUE/NGL ...
(The president cut the speaker off)
Thank you for remaining in the House, President-in-Office of the Council. I would first like to highlight the importance of this draft resolution, approved by the Committee on Agriculture. It is the result of the efforts made by all the political groups to reach a consensus on the common agricultural policy, in which so many different interests are involved.
It is only right therefore that we congratulate the members of the Committee on Agriculture, those who coordinated the work, and especially Mr Daul, the Chairman and author of this proposal. I trust the Council and the Commission will also take these conclusions into account.
Many queries could be raised regarding the proposal for a progress report. However, given the time constraints, I will concentrate on the question that concerns me most as citizen of a southern European country, namely the so-called decoupling of aid. In my country production is low and farmers have to contend with very difficult conditions. Firstly, the proposal does not envisage a genuine decoupling of aid, as it links aid to that received over the past few years, thus linking aid to past production. The only change is that farmers are not required to produce.
Secondly, because farmers are not required to produce, there is the risk that they will give up farming in difficult areas where yields are low, leading to a real decline in rural areas where we are seeking to encourage development. We must not forget that the driving force behind rural development is production. Aid is welcome, but it is simply aid.
Paragraph 7 has been included in the resolution to address this issue. It states that partially decoupled aid is essential.
Finally, I would like to explain that farmers have been working on the assumption that the goal posts would remain in place until 2006. This reform, termed the progress report, would have the effect of moving the goal posts before 2006. I think this will create great insecurity within a sector that is already beset by a number of other threats.
Mr President, President-in-Office, I would first like to sincerely thank the rapporteur, Joseph Daul. Like many of the previous speakers, I fundamentally welcome the fact that the European agricultural model is to be extended to a multifunctional agricultural sector in the enlarged European Union. This requires qualified external protection, and within the EU we still need markets to be regulated. However, although I fundamentally view the Franco-German unity that has emerged in the run-up to enlargement as a good thing, it does raise some issues for me. Although taxpayers and farmers already know how much money is to be spent up to 2013, they do not know on what. Germany's position as a net contributor will worsen simply because Germany's Federal Chancellor has locked us into the agreed financial framework for the agricultural policy from 2006 to 2013, with 25 countries. As we have heard again and again, and as the Commissioner has also told us, the reduction in compensation payments needed after 2006 will mean that less money will go to the agricultural sector than does now, and that applies particularly to Germany. I simply want to make that criticism clear. Incidentally, our Chancellor is not renowned for being the German farmers' friend!
The Commissioner for agriculture has put the net contribution to be made by the EU's farmers to financing enlargement at EUR 500 million in 2013. This amounts to the difference between the additional costs resulting from direct payments for the new Member States and the increase in agricultural expenditure approved by the EU Summit. This Commission calculation indicates to me that Europe's farmers will have to pay the lion's share of the burden of enlargement. The Commissioner for agriculture has repeatedly presented it as something positive that the Brussels Summit did not cap resources for rural development - that is to say, for the second pillar - but he can also tell us ?
(The President cut off the speaker)
Mr President, President-in-Office of the Council, I also would have liked to have thanked the Commissioner too, but his duties have prevented him from being in the House for this important debate. I would like first to thank Mr Daul for the conciliatory work he has undertaken in the difficult task of moving this resolution forward. The resolution is the result of a great effort especially on his part and also on the part of all the political groups. Parliament should not introduce any changes as this could threaten the consensus.
The Brussels Summit clarified many of the unknown quantities, especially as regards the ceiling on spending. However, doubts remain on the content of the CAP review. These will not be resolved until the Commission presents its legislative proposals to us. Therefore, I think it is truly important that we, as members of all the political groups represented in this document, send out a strong message tomorrow. It must be a strong, clear and direct message in support of farmers. We need to say to the farmers that although the common agricultural policy must be revised, we will ensure this is done in the best possible way, within the scope of the funds allocated up to 2013.
As regards the two central strands I have identified in the review, the one that really worries me is the decoupling of aid, as some Members have already mentioned. If this is carried out as proposed, I think the CAP would be holed below its waterline. We need to think long and hard about this. I think that the partial decoupling as proposed by the consensus reached through Mr Daul is a step in the right direction, but we could still examine these issues further and in greater depth.
Without going into detail, I should make the general point that we must give women and young people living in rural areas a future or there will nobody to take over from the present generation.
Mr President, we genuinely greatly appreciate the work of the Commissioner and the Commission in general on enlargement and rural development policy. It is a courageous undertaking, and the transfer of some of the resources supporting the market precisely to the poorer rural areas is timely and positive. As always, when one person benefits, many others suffer. The previous speakers have already mentioned the reasons for regretting decoupling and other technical aspects, which I will not repeat. I would, instead, like to focus on the positive side of these innovations, this courageous step, to address a point which is, I am sad to say, too often disregarded. In actual fact, this openness bodes extremely well for all those who are advocates of development in the outermost regions, particularly mountain regions. This section on rural development is extremely important but its importance is equally greatly overlooked.
The word 'mountain' does not appear in the Commissioner's mid-term review, even though, just a couple of weeks ago, he dedicated a two-day seminar to mountain issues. As always, however, the debate was opened and closed without any progress being made. The word 'mountain' does not appear in the document we are discussing either, but mountain issues can quite easily be identified in Mr Daul's document. I congratulate Mr Daul heartily. For example, paragraph 1 of the Committee on Agriculture and Rural Development's motion for resolution calls for the development of multifunctional farming. Mountain farming is a diverse and multifunctional typical form of farming. Paragraph 3, which calls for a more precise definition of the objectives of protection of the environment, public health and animal welfare, describes what have always been the parameters of mountain farming, what I would call endemic mountain farming. Above all, however, mountains are implicit in the section on rural development.
Paragraph 17 calls for a range of measures differing according to the different types of farming regions. Again, paragraph 18 states that it is essential to preserve traditional family farms and support young farmers in less-favoured areas and the outermost regions. I regret to say that the remote location of mountain areas means that they are always outermost regions and certainly less favoured than the plains. Lastly, paragraph 20 calls upon the Commission to give priority in the distribution pattern to the less-favoured regions, to the regions which are most vulnerable and in need - I would add - not just of development plans but of an investment of trust.
This is the situation of the European mountain regions, which make up 30% of Europe's territory and are home to 5% of its population. The mountains do not want to be a problem. They want their great potential to be a major resource for the whole Union. We must decide to call them by their name. We must have no hesitation in acknowledging their specific situation and, what is more, mention them by name in the new Treaty to give them an anchor and provide a legal basis on which to draw up an ad hoc directive. We must start work on a document which provides specifically and exclusively for the needs of the mountain regions. This could be the start of a radical reform which would improve the situation of the mountain regions and all the less-favoured regions, giving them the same opportunities for life and growth as the rest of the Community.
I would like to thank our chairman, Mr Daul, once again, not least for giving me the cue to make these observations on a very important matter.
Mr President, when Mr Fischler, the Commissioner for agriculture, tried to sell his reform proposals to professional associations and politicians in Luxembourg in September, he showed a great deal of understanding for the Grand Duchy's situation, which he classed as a special case, and stated, amongst other things, that if such special situations were to be reflected in the policy, which he wished to see, then it would be necessary to draw up tailor-made plans for Luxembourg, and his proposals made this perfectly feasible. Commissioner Fischler also assured Luxembourg on that occasion that he considered we had implemented the concept of rural development in an exemplary fashion, and in this respect he even said that nowhere else had EU resources been better invested. That is all very well and good.
Of course, once the legislative proposals reflecting these ideas for reform are on the table, we will find out just how much we can rely on those statements. In Luxembourg, 70% of farms would be affected by the modulation proposed, that is to say by the progressive reduction in compensation payments by one-fifth, in addition to the expected drop in income because of cuts in producer prices and because of the mandatory 10% 'environmental set-aside'. This is unacceptable and would lead to the socially and environmentally unacceptable demise of family farms. Proposals that would achieve eastward enlargement by wiping out farmers belong in one place - the rubbish bin. I am able to vote for the compromise resolution that Joseph Daul has invested so much time and understanding in, even if it is with a heavy heart, Joseph! The summit on 25 October agreed, thank goodness, that the common agricultural policy agreed in 2000 in Berlin up to 2006 would not be undermined by any radical changes before then. So we and the Commission have time to reflect. In any case, less favoured regions should be exempt both from the modulation and also from mandatory environmental set-aside. In conclusion, I would like to ?
(The President cut the speaker off)
Mr President, I should like to thank you very much for this opportunity to take part here today in the debate, which I have found both interesting and very constructive. I want also again to thank the European Parliament for its reading of the Commission's communication, and I understand that a decision may be made at the meeting tomorrow.
I do not know if I might be permitted to concur in the praise accorded at the meeting here this evening to the chairman of Parliament's Committee on Agriculture and Rural Development. I of course appreciate from the debate that the European Parliament has just as many approaches to European agricultural policy as I encounter in the Council of Ministers, and I therefore fully appreciate the difficulties that Mr Daul has been so extremely good at negotiating, as is apparent from the proposal now due to be voted on.
Many people touched upon the issue of the prospects for reforming agricultural policy following the Brussels Summit. How will the policy eventually look? How long will the reforms take? There are many outstanding issues but, with the conclusions adopted at the Brussels Summit, the European Council has clarified matters regarding the maximum expenditure on the market-related area and direct payments for the budget period up to 2013.
In this context, I should like to draw attention to section 12, generally, of the conclusions, which in actual fact says three different things.
First of all, it anticipates ceilings set for expenditure for market-related expenditure and direct payments, and not future decisions on the common agricultural policy.
Secondly, it does not anticipate possible results following the implementation of paragraph 22 of the Berlin European Council conclusions. Paragraph 22 of the conclusions is the background to the mid-term review of agricultural policy, which we discussed at the most recent meetings of the Council of Ministers.
Thirdly - and as a response, too, to some of the questions raised this evening - what is stated is without prejudice to the international commitments entered into by the European Union, for example in the launching of the next Doha Round, the ways and means of which are to be in place before the end of March of next year.
As I also said in my first contribution, the negotiations in each of the three areas mentioned are continuing and will not necessarily be influenced by the fact that the European Council has now set a ceiling for the expenditure up until 2013. I shall not at this stage weary MEPs with a report on the Council's view of developments, but how far we get - and that is of course what is exciting and interesting: how far will we get in the individual areas? - completely depends upon the wishes of the individual Member States and upon what we can agree to in the Council of Ministers. Exciting tasks still lie ahead, therefore, and we look forward to completing these.
I should like, however, again to say thank you for the sound cooperation we have had with the European Parliament. I hope that this will continue in the further discussions of the development of a European agricultural policy, to the satisfaction and benefit of both producers and consumers.
Thank you very much, President-in-Office of the Council. Not only did you make an effort to remain in the House, but you also kept well within the speaking time allowed. That is quite extraordinary for the Council. You did not even use the full five minutes you were entitled to, which is greatly to your credit.
Pursuant to Rule 42(5) of the Rules of Procedure, I have received one motion for a resolution.
It is hardly surprising, given how the new common agricultural policy is taking shape in the run up to enlargement, that the rural population in the EU, and in Greece in particular, is gripped by anxiety, wondering whether they will be able to continue in their chosen profession, a profession which is so necessary and of such capital importance to the European economy and European society.
And why? Because overall subsidies in the agricultural sector will increase by 8% between 2006 and 2013, in the form of a minimal inflation provision.
I should like to set this disturbing increase against a number of other post-enlargement increases in the EU, so as to give a more in-depth picture of future developments.
Increase in Member States 65% (from 15 to 25)
Increase in Population 25% (from 370 to 470 million)
Increase in Rural land 43% (from 140 million to 200 million hectares)
Increase in Cultivable land 55% (from 77 million to 120 million hectares)
Increase in Farmers 165% (from 6 to 16 million)
And in return: I repeat, total agricultural subsidies will increase by a mere 8% up to 2013, not counting the integration of Bulgaria and Romania scheduled for 2007.
What, one may ask, can our farmers expect ...
(Statement submitted in accordance with Rule 120 of the Rules of Procedure)
Small farmers, at least in France, have the highest rate of suicide. This is due to the stress of their uncertain future. The reform of the CAP, however, only increases this uncertainty.
After 2006, therefore, will twenty-five States be able to survive on an agricultural budget that was designed for just 15 and has not been changed? After the WTO Summit in Cancun in September 2003, what will become of the internal and export aid criticised by the line adopted in Doha?
Granting the European Parliament competence for agricultural codecision and giving this House the final say on the agriculture budget, which stipulates that spending for our small farmers would no longer be mandatory, is placing European farmers in the hands of a majority of our fellow Members who, as we all know, are ultra-liberal, in favour of free trade and against small farmers.
We can no longer accept that the future of small farmers should be at the mercy of Anglo-Saxon liberal fundamentalists who are the equivalent of Al Qaida in the crazy religion of trade. Moreover, I am not talking about the uncertainty that will result, in the draft of the new CAP, from decoupling production revenue, modulation or bureaucratic audits.
That is why, when so many questions remain unanswered, our small farmers cannot plan their investments and their future. We must not allow our small farmers to be plunged into this abyss.
The next item is the Commission statement on the financing of the nuclear sector in the context of the programme for nuclear weapons.
The floor is yours, Commissioner.
Mr President, ladies and gentlemen, we were all alarmed and dismayed to learn, three weeks ago, that the Democratic People's Republic of Korea was developing a secret programme to enrich uranium for military purposes. The Democratic People's Republic of Korea made this admission during a visit to Pyongyang by a delegation from the United States.
This programme is a flagrant violation of the commitments entered into by the Democratic People's Republic of Korea under four different international agreements on nuclear energy. The so-called 1994 framework agreement was one of them.
The Presidency has already voiced the European Union's disquiet. The Union expressed its deep concern in a statement on 18 October 2002. The Union also urged the Democratic People's Republic of Korea to honour its international commitments on non-proliferation, to freeze its nuclear weapons programme, and to invite verification.
The statement emphasised that North Korea's failure to honour its commitments put the KEDO programme in jeopardy. In addition, the Union expressed the hope that the peace process in the Korean peninsula would not be adversely affected.
The statement ended by reiterating the European Union's commitment to cooperate with all the interested parties in the search for a peaceful solution. I should point out that similar messages were conveyed to the Deputy Foreign Minister. The latter met with Commission officials the very day after the news broke.
It should be borne in mind that, through Euratom, the European Union has contributed a total of EUR 75 million over the first five years of the KEDO programme. The programme was set up and implemented between 1996 and 2000. The Union is also committed to annual payments of EUR 20 million between 2001 and 2005.
To put these sums into perspective, I would like to remind you that the Republic of Korea's contribution amounts to over three thousand million United States dollars. Japan's contribution, however, is approximately one thousand. As for the United States, to date it has provided financial support worth four hundred million dollars.
I would like to remind you too, that the framework agreement has been the subject of criticism in certain circles in the United States and by the North Koreans themselves. Nonetheless, the aim of freezing the production of plutonium in Pyongyang had been achieved. We must not forget that had that not been the case, the Democratic People's Republic of Korea would quite simply have obtained enough plutonium to manufacture dozens of nuclear bombs.
A new threat to the security of the region has emerged as a result of these recent revelations on a uranium enrichment programme for military purposes. This is perceived as a threat to security even though uranium enrichment is in all probability a slower and more difficult method of obtaining material suitable for military purposes than resorting to plutonium that could be produced in Pyongyang. Both parties agree that any new agreement must be reached through diplomatic channels.
With this in mind, the European Union is currently consulting its main partners, namely the United States, the Republic of Korea and Japan. The consultations aim to establish the most effective course of action in pursuit of the overall aim which is quite simply to prevent nuclear proliferation and to ensure that North Korea does not come into possession of weapons of this nature.
As long as those other countries providing substantially greater financial support to the KEDO programme continue to weigh up their options, it seems to me quite clear that the European Union should not adopt a definitive position on the future of this programme.
We therefore believe we must take concerted action along with our friends and allies. Together, we should aim to persuade the Democratic People's Republic of Korea to honour its undertakings regarding nuclear non-proliferation.
This is the approach we should adopt. At the same time, however, we must ensure that the International Atomic Energy Agency's inspectors in Pyongyang are able to continue their monitoring duties.
Ladies and gentlemen, I regret I am currently unable to provide further information. Nonetheless, I should like to emphasise once again that we must give priority to achieving our common aim and maintaining a coordinated approach along with the other participants in the KEDO programme.
I think that first of all we must try to understand why North Korea decided to admit that it is producing nuclear weapons. What lies behind this declaration? Is it an act aiming at dialogue as some seem to think? Or is it a provocative act, an attempt to blackmail in order to get money in exchange for a behaviour - renouncing nuclear power - that it should adopt in any case? Moreover, yesterday, North Korea reinforced its blackmail through another threat: it will re-start missile testing if it feels the negotiations with Japan are unsatisfactory. This is to say that, if North Korea does not obtain millions of dollars in exchange, it will not respect its promises, as it has already demonstrated on many occasions.
How should we behave towards North Korea now? It seems to me that, above all, we should have sent a clear message - things have changed and nothing will be the same. This is why I was against the decision to send a letter to North Korea to reconfirm the invitation for the Parliamentary delegation to come to Brussels this week. Maybe we should not have sent it since the invitation was turned down.
The EU has little influence on North Korea. As we heard from Mrs de Palacio, our monetary contribution to KEDO is minimal in comparison with that of other partners. I think that the Commissioner was right to say that we must aim to develop cooperation between the actors in the area so as to oblige North Korea to respect international rules, although I doubt this will happen with the current regime still in power.
The resolution which we are presenting today is built on those premises and is a result of a compromise reached by the major political groups in Parliament. I would have preferred it to be tougher on North Korea, but it still represents an acceptable compromise between the need to maintain an open dialogue and the necessity to press Pyongyang into giving up its nuclear and missile programmes.
I hope that everyone will agree that it would be useful after yesterday's developments to move an oral amendment strongly condemning the new threat of renewed missile testing.
Mr President, the Socialist Group welcomes the statement from the Commission. There is no final proof that they have weapons-grade plutonium available and, of course, I support the compromise resolution between a number of groups in this institution.
We fully and firmly agree with the trilateral statement made by President Bush, Prime Minister Koizumi and President Kim Dae-jung at the APEC Summit meeting at the weekend calling on North Korea to dismantle its admitted uranium enrichment programme in a prompt and verifiable manner and to come into full compliance with all international obligations in conformity with North Korea's recent commitment in the Japan-North Korea Pyongyang Declaration.
Nevertheless, we cannot be entirely blind to the fact that the 1994 framework agreement has not been fulfilled in its entirety by the US either. The first reactor from KEDO scheduled to be online by the end of next year is currently running seven years late. Deliveries of heavy fuel oil, the US contribution to KEDO, have, in the past at least, been sporadic. Most importantly, the US commitment in 1994 to normalise relations, lift the embargo on North Korea - which has been in place for 50 years - and lift the nuclear threat have still not been fulfilled.
We welcome the North Korean offer to engage in dialogue on all outstanding issues, which may mean that this becomes an opportunity rather than a threat. We need to look at the issue of missile sales and testing, and the linked inevitable missile exports. We must look at the signing of the Chemical and Biological Weapons Convention by North Korea and outstanding problems around the issue of abductees from Japan. Also, of course, we must look for a continuation of the human rights dialogue.
In the meantime, I hope that the EU, as the only entity with diplomatic relations with the Republic of Korea, Japan, the US and with the DPRK, will help to initiate such a dialogue, if possible in concert with the other key actor in the region - China. We must maintain humanitarian aid and continue the training of North Korean technicians in Europe if only to take this opportunity.
Two small corrections: firstly, Mr Gawronski said the North Koreans refused our invitation. This was not the case. They only had four days notice and asked for it to be postponed until a later date. Secondly, the meeting scheduled for 11 November 2002 will not now take place and I hope we can move an oral amendment to make the point more general in terms of wanting EU involvement at all levels in these discussions.
Mr President, North Korea's acknowledgement that it has a programme under way to develop nuclear weapons is not only an insult to the credibility of international agreements but also a total defeat for the KEDO project. The EU believed it could use so-called peaceful civil nuclear power to bribe a totalitarian regime to refrain from developing nuclear weapons. This naïve confidence in nuclear solutions to serious problems has now given rise to a backlash and caused the EU to appear in an embarrassing and ridiculous light.
The Group of the Greens/European Free Alliance has maintained right from the beginning that the KEDO project has been badly thought out. We have proved to have been horribly right. Unfortunately, it appears as if neither the Commission nor the political groups in Parliament that support nuclear power are managing to look the truth in the face, draw the logical conclusions from the KEDO fiasco and abandon the project. What is missing from the joint motion for a resolution is a clear acknowledgement of the fact that KEDO has been wrongly constructed, badly thought out, dangerous and counter-productive right from the start. Support for North Korea's seriously afflicted people must be provided in quite different forms.
The EU must clearly and openly acknowledge its fatal mistake in joining KEDO and inform other KEDO members that it is withdrawing from the project. The fact is that those responsible for KEDO should be ashamed of themselves. Certainly, there is a need to proceed carefully so as not to damage the so-called Sunshine Policy, and certainly there is a need to talk with the Pyongyang leadership in order to drive the normalisation process forward. There is no need, however, desperately to cling to so completely ill-conceived and discredited a project as KEDO.
Mr President, Madam Vice-President of the Commission, two years ago, almost to the day, Parliament's ad hoc delegation to North Korea, which I chair jointly with Mr Gawronski and Mr Ford, took part in discussions in Pyongyang. The aim of this step was to support the Sunshine Policy pioneered by the South Korean President Kim Dae-Jung, who also had the backing of the international community. We were preceded by the American Secretary of State, Madeleine Allbright. All these steps shared the aim of normalising the situation in North Korea through constructive dialogue. It should be pointed out that since then almost all our Member States as well as the European Union itself have established diplomatic relations with North Korea.
Today, of course, we are disappointed, not to say furious, about the revelations made by the North Korean Deputy Foreign Minister, the very man who was our main contact, regarding the secret development of the country's nuclear programme for military ends. We must react strongly to this deceitful approach adopted by North Korea, which is in flagrant violation of the agreements concluded since 1994.
We would ask the Commission and the Council to reassess the KEDO project in light of these events. To this end, we must coordinate our stance with that of the main partners in the KEDO Council, in other words, South Korea, Japan and the United States. We must demand full compliance with the agreements concluded and ongoing inspection by inspectors from the International Atomic Energy Agency.
What we want is for President Kim Dae-Jung's Sunshine Policy to be implemented, but for this to take place, dialogue must be pursued, but this dialogue must also be frank and fair. In particular, North Korea must be aware that this dialogue can only take place if it declares itself ready to stop - once and for all - any development of nuclear weapons, proceeds to dismantle this programme swiftly and measurably, agrees to ongoing controls and inspections and accepts and complies with international agreements.
Mr President, North Korea is a brutal, secretive communist dictatorship. It has a history of political assassination, blowing up the South Korean cabinet in Rangoon a few years back. It has blown up a South Korean civilian airliner. It has kidnapped innocent Japanese civilians, most of whom have died in mysterious circumstances. Most recently, it has starved many of its people to death due to its disastrous isolationist economic policies. It remains a failing and rogue state which means that the West, including the European Union, must tread very carefully in its attempts to engage with North Korea and bring it out of the cold.
The DPRK agreed in 1994 to freeze and dismantle its nuclear programme, and by its recent admission of possession of nuclear weapons it has clearly breached the non-proliferation treaty and the agreed framework of KEDO. I believe it is right to call this regime part of the axis of evil. Unlike Iraq, which has yet to acquire nuclear weapons, it is now too late to do anything militarily to prevent its nuclear proliferation. Every pressure must be brought to bear to allow International Atomic Energy Agency inspectors back in. Pakistan, our ally in the war on terrorism, should also be challenged on its role in this weapons programme, as it allegedly provided an exchange for North Korean missiles to weaponise its own nuclear bomb. China's role needs scrutiny and that country must be reminded that it is officially opposed to the nuclearisation of the Korean peninsula.
If the DPRK does not agree to reverse its policy and disarm in terms of its nuclear weapons then the whole KEDO contribution by the European Union should be terminated. I support placing the budgetary line as a first step in the reserve to be released according to diplomatic progress. Nevertheless, humanitarian aid must continue through the World Food Programme and ECHO. The European Union is one of the few bodies to have formal relations with this country and must use its leverage and access to its government to resolve this situation satisfactorily.
Pursuant to Rule 37(2)
The next item is the debate on oral question (B5-0496/02) by Mr Dell'Alba et al, on the Community of Democracies.
Commissioner, as you and the House are aware, the assembly of the 'Community of Democracies' will be held in Seoul from 10 to 12 November next, with the participation of government delegations from over 100 countries. It follows on from the first assembly of this group in Warsaw two years ago. This initiative seeks to promote political democracy, the rule of law and respect for human rights.
The European Union, which dedicates a large section of its budget precisely to democratisation initiatives and initiatives seeking to promote human rights and the rule of law, has or is supposed to have a strategic line of upholding democracy as a guarantee of freedoms and of the best possible prospects of prosperity for entire peoples throughout the world.
As we know, the Seoul assembly is a meeting of governments. The Commission will participate as an observer. Our question, Commissioner, is as follows: what contribution does the European Union - the Commission and the Member States - intend to make to the success of this assembly?
The Transnational Radical Party dedicated an entire congress to this issue last weekend, identifying two possible goals which I would like you to make your own. The first goal is to create a Secretariat for the Community of Democracies which will have the task of preserving and furthering the growth of this Community with a view to it becoming a genuine world democracy organisation. The second goal is for a Community of Democracies group to be created within every UN body, alongside the regional or other formal and informal groups of countries. This group would work to safeguard and promote democracy, the rule of law and respect for human rights. For example, one subject for debate could be the progress of the Libyan Presidency in democratisation and respect for human rights. The next debate could be a similar debate on the United Nations Commission on Human Rights.
Mr President, the Commission welcomes the news that the Second Ministerial Conference of the Community of Democracies is to be convened in Seoul. The Commission will be represented by its delegation in Seoul, and will be fully supported by its Brussels services.
Details of the level of representation of the various Member States of the Union have yet to be finalised. At the Council working group on human rights it was decided that there will be no common European Union position at the Conference. This is exactly the same approach as that adopted during the inaugural meeting held in Warsaw.
Ladies and gentlemen, you will be aware that one of the issues arising in connection with the first Conference of the Community of Democracies, held two years ago, was a very basic one. It concerned the criterion on which participants were or were not to be invited. The Commission therefore welcomes the fact that Portugal assumed the main responsibility for drafting new criteria for the Community of Democracies regarding participation and possible invitations to states. This document is due to be adopted in Seoul. In our view, it should ensure that the Community of Democracies develops through objective and non-politicised criteria and procedures. Were the latter politicised they would have a negative impact on the potential quality or authority of the conclusions, reducing their impact. The conclusions could become altogether meaningless.
With regard to the Union's contribution to this event, individual Member States have considered making funds available to allow NGOs to participate. The Commission is aware that one Member State has taken a definitive decision in this regard.
Whatever the outcome, the Commission stands by its commitment to promote good governance, democracy and human rights across the planet. The latest general call for proposals for the European initiative on democracy and human rights illustrates our commitment. EUR 42.6 million will be allocated to related projects in the 29 selected countries.
Mr President, the Community of Democracies is a forum which was created in 2000 and, I am pleased to say, relaunched at the last Transnational Radical Party congress. It is a project in which the Group of the Party of European Socialists is greatly interested too, and we therefore want to emphasise the need for the Commission and the other Union organs to play an active role in the next conference, which, as you are aware, is due to take place in Seoul between 9 and 12 November 2002.
In a world in which the threat of terrorism is increasingly accompanied by the danger that combating terrorism will lead to new cases of imperial dominance, it would appear essential that the alliance which the USA is attempting to build to fight what has been described as the axis of evil be opposed, although not necessarily antagonistically, by the Community of Democracies, an international body promoting peace and respect for freedoms which condemns all authoritarian tendencies on any side.
The Community of Democracies is not another UN, for the UN has a different sphere of operation and different tasks. Nor is it an imitation of what is known as the coalition against terrorism, which, I am sad to say, includes some States which are not democratic. We call for the European Union to be more explicitly involved and for this Community, which seeks to promote democracy and freedoms, to become not just a forum for debate but a genuine international institution based on a binding agreement laying down, inter alia, clear criteria for accession. These criteria must include the respect for human rights by the 'good' States involved in combating terrorism too and the practical recognition of fundamental freedoms, starting with the equality of citizens before the law and the freedom of the press, which are currently being violated extensively even in the different Member States of the Union - a prime example being Berlusconi's Italy - and they must, in any case, be in line with the Charter of Fundamental Rights which the European Union approved at the Nice European Council.
The debate is closed.
The next item is the joint debate on the following reports:
by Mr Poignant (A5-0339/2002), on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council Directive on specific stability requirements for ro-ro passenger ships (COM(2002) 158 - C5-0144/2002 - 2002/0074(COD))
by Mr Ripoll y Martínez de Bedoya (A5-0348/2002), on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council Directive amending Council Directive 98/18/EC of 17 March 1998 on safety rules and standards for passenger ships (COM(2002) 158 - C5-0145/2002 - 2002/0075(COD))
Mr President, I should first like to thank the rapporteurs, Mr Ripoll and Mr Poignant. They are old friends. Indeed, those of us who regularly attend late-night sittings here in Brussels or in Strasbourg have all become old friends. Both rapporteurs have an interest in issues relating to transport policy. In particular, they are concerned with safety standards. In this case, they deal with safety standards as they apply to passenger transport ships, and also with stability requirements for ships used for the transport of passengers by sea. These requirements also have an impact on safety.
The rapporteurs have done splendid work. In fact, all the rapporteurs for the Committee on Regional Policy, Transport and Tourism have consistently produced splendid work on the various initiatives I have been privileged to present over the years on behalf of the Commission.
Following past accidents involving ro-ro passenger ships, it emerged that if a collision takes place, the chances of survival depend largely on the stability of the ships. Even in the worst scenario, the longer a ship remains afloat, the more successful evacuation by the rescue services can be.
The Commission's proposal therefore deals specifically with this critical aspect of the safety of ro-ro ferries.
The measures proposed by the Commission were developed by researchers in response to the tragic accidents involving ro-ro ferries over the past decade. The new standards amount to a significant improvement on current international standards under the SOLAS Convention. These new standards are already being implemented in northern European waters within the framework of the Stockholm Agreement.
The directives we are debating today will make the specific stability requirements in the Stockholm Agreement compulsory for all ro-ro ferries operating to and from Community ports. In other words, what already applies in the Baltic Sea area will in future apply in all European ports. The standards will apply not only to ships providing international services but also to those operating the main domestic routes.
I should particularly like to highlight one other feature of the package, namely the introduction of the requirement concerning safety and accessibility for persons with reduced mobility. The European Union needs to be in line with other developed countries in this regard. Member States must ensure that the provision is applied effectively, so as to improve the safety and well-being of their citizens.
I would like to make it clear to both rapporteurs that the Commission accepts all the amendments tabled by the European Parliament. This is because the vast majority of the amendments help to improve and clarify our original text.
Two of the amendments deserve special mention. I am referring to Amendment No 13 by Mr Poignant and Amendment No 8 by Mr Ripoll. The Commission would have preferred to retain the original text in these two cases. Nonetheless, in view of the work already under way in the Council and since the latter shares Parliament's view, the Commission has decided to accept both amendments in the interests of reaching a political compromise and to ensure that these standards are approved quickly.
As I conclude, I should like to highlight the excellent cooperation that has once again been much in evidence over this dossier on transport.
Thank you, Mr President, and my thanks too to both rapporteurs.
Mr President, I fully agree with the Commissioner's words, but I shall try not to repeat them. The aim of this directive is to improve safety and, as is unfortunately traditional, is seeking to do so following a series of accidents.
It is very simple: when ships sustain damage, they must remain accessible to search-and-rescue teams for as long as possible so that the greatest possible number of human lives can be saved. Studies and experience have shown that, to this end, the quantity of water on deck must be limited as much as possible. The IMO, the International Maritime Organisation, naturally became involved very early on in these issues and concluded what is known as the 'SOLAS' agreement in 1990 for a certain height of water to be allowed - but I shall not go into the technical details - stipulating that all ships should comply with this agreement and its standards by 1 October 2010 at the latest. As you may remember, however, In September 1994, the Estonia disaster occurred in the north of Europe, causing 800 deaths. Following this disaster, eight Northern European countries, seven EU countries and Norway, worked together to adopt stricter standards than those in the 1990 agreement in order to prevent ships from capsizing. The question, for the Commission and for us, was knowing what needed to be done once these new standards were introduced, whether they needed to be extended to the whole of the Union or whether a distinction could be made between the north and south of the Union. Once the technical and financial studies had been carried out, the Commission rightly proposed extending these standards to the whole of the Union under the conditions the Commissioner has just explained. That is therefore what will happen. It is considered possible and reasonable and the cost to companies is deemed acceptable. There will thus be no difference between passengers travelling by ship in the north and those travelling by ship in the south.
Obviously, a number of ships have only recently been subject to these 'SOLAS' standards, so requiring them to adopt such a directive means asking them to start again. We must therefore consider the matter of the timing and date of the final deadline. In a spirit of compromise that everybody will understand, the Commission, the Council and Parliament have reached an agreement to conclude all of this in the year 2015. That is the essence of the fundamental amendment tabled. A few other amendments have also been tabled, which allow for adoption at first reading. I would therefore advise the House, and I believe Mr Ripoll will do likewise, to resolve this matter as soon as possible, as it does not pose any major political problems, and all ships and companies operating in waters governed by EU law should comply with the standards as soon as possible. In this way, the risk of accidents and loss of human life will be kept to a minimum, even if there is no such thing as zero risk in our society.
Mr President, Madam Vice-President, ladies and gentlemen, it is hard to string sentences together at this late hour. It is also hard to find anything further to say on a report like this one. The report was adopted unanimously in the parliamentary committee. The Vice-President has accepted the amendments tabled on behalf of the Commission. There is clear determination in the Council to ensure that the package is approved at first reading. In the light of such unanimity it is hard to find anything new to say on the report. Indeed, both the Vice-President and Mr Poignant have already given an overview of the current situation.
Nonetheless, I should like to take this opportunity of thanking the European Commission's officials and the Secretariat's officials for their cooperation. I would also like to thank the members of my team who helped me work through this task.
Commissioner, I am grateful to the Commission for accepting the amendments tabled by the parliamentary committee concerning Class C and D ships. I am also delighted that the amendments affecting persons with reduced mobility have been accepted. I believe particular sensitivity has been shown in both cases. The will to ensure that things work has been demonstrated too. In addition, there is an obvious desire to ensure that the standards are neither rigid nor strict, but that they are properly complied with and help to improve relations between human beings.
Madam Vice-President, I would like to take advantage of this opportunity to raise another issue with you. I believe the two reports on maritime safety we are debating today and are due to approve tomorrow are important. Nonetheless, as Mr Poignant rightly said, accidents will unfortunately continue to happen. The Commission has given abundant proof of its readiness to provide swift and effective responses to all kinds of situations. Parliament has also demonstrated that it is capable of rising to challenges when immediate solutions and responses are called for.
The issue I have in mind is unrelated to these two reports, but it is currently giving rise to concern amongst many European citizens. I refer to the safety of pleasure craft at sea. You will recall that the matter has been raised with you in the past. I trust that in the wake of the success of the two reports debated today, you will in the near future present us with measures aimed at resolving this problem. It is a problem causing a great deal of damage and harm around the beaches of Europe.
Commissioner, I could not miss the opportunity offered by a day like today, when Parliament unanimously approved two reports, and you accepted all the amendments tabled. I realise this is not the most opportune moment to do so, but I hope you will allow me the liberty of throwing this particular gauntlet down before you.
Mr President, in light of the horrendous passenger ferry disasters which have taken place recently in the European Community, such as the Estonia and the United Kingdom cross-channel ferry tragedies, these reports are a very constructive and welcome step forward.
I would like to thank my colleagues, Mr Ripoll y Martínez de Bedoya and Mr Poignant for all their hard work on these sister (or in this case brother) reports and in drawing up sensible conclusions for improved safety standards for ro-ro passenger ferries servicing European ports and domestic voyages within Member States.
The time is clearly right to bring forward these directives, stability requirements and technical updates for these ships. Key to these directives is that the requirements we are now laying down are stricter than those laid down by the SOLAS 90 Convention, thereby ensuring that accidents of the magnitude we have experienced in the European Community will be much less likely to happen again.
We must also endeavour to ensure full implementation of the directives. Alongside the proposed technical improvements, I particularly welcome measures to improve the safety of persons with reduced mobility. I support Mr Ripoll y Martínez de Bedoya's proposal for a narrower definition of the term 'reduced mobility'. I also welcome the proposed improvement and accessibility of signs aboard ship and the provision of alarm systems which are not only accessible to all passengers but which can be seen and heard by all passengers. Furthermore, I believe we must ensure that the crew manning these vessels are highly trained and able to brief passengers on safety procedures in more than one language so that unnecessary loss of life is prevented.
Mr President, Commissioner, the Group of the Greens/European Free Alliance is opposed to any move which involves relaxing safety standards and rules for passenger ships. We are also opposed to making the specific stability requirements for ro-ro ships less stringent. Instead, we would argue in favour of maintaining the standards in question as adopted under international agreements and conventions.
Furthermore, we would like to draw particular attention to our support for the Commission's proposal for an improved definition of the concept of persons with reduced mobility. We must fight against social discrimination wherever and however it manifests itself. In this connection, it is worth drawing attention to the obstacles many groups of people encounter, and the discrimination they suffer as a result. I have in mind people with sensory or intellectual impairments, wheelchair users, people with limb impairments, elderly people, pregnant women, small children, those accompanying them, and people transporting heavy luggage.
It is worth remembering that the success of the policy on so-called seamlessness, aimed at promoting the use of public transport, depends on transfer from one form of transport to another not turning into an obstacle race. Furthermore, if the needs of persons with reduced mobility are taken into account when designing vessels, the vessels themselves will be safer and more user-friendly for all passengers.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0338/2002) by Mr Lagendijk, on behalf of the Committee of Foreign Affairs, Human Rights, Common Security and Defence Policy on the Commission's report on 'The Stabilisation and Association Process for South East Europe - First Annual Report'.
. (NL) Mr President, Commissioner, ladies and gentlemen, let me just begin by briefly outlining the most important points of my report again. I would like to say straight away that these points are nothing new. Many of these have already been discussed here before, but there are a number of issues that deserve additional emphasis. In the first place, aid granted to the countries of the Western Balkans needs to be linked to support. This is not the first time that this has been said, but I believe that it has to be stressed again. Cooperation with the international war tribunal at The Hague is not something which all countries can simply agree to and subsequently act as if that agreement does not exist. That is, and that ought to be, a genuine concrete condition which must be in place and continue to be for the granting of support. The same applies to another subject - the return of refugees - to which everyone agrees, but where practice has shown in this respect too that many countries do not deliver what they have promised or do not do what they ought to be doing.
Finally, let us look at the fight against corruption and crime. Many fine words have also been uttered in this context, but unfortunately in practice it is shown that corruption continues to occur as far up as at government level, for example the last government in Macedonia. The European Union cannot continue to inject money into that region while that is going on.
Another point in my report is the need to gain an insight into what will be the future of Kosovo. We cannot have the situation where Kosovo continues to exist whilst the Kosovans want something else, but we just hang onto the 1999 UN resolution. I do not have the solution, I do not know whether I am for independence or self-reliance, but I think that it is up to the European Union to start the discussion.
Finally, two more points which Parliament is absolutely right to ask for, time and again, and which need attention. The first is the necessity to prepare education at all levels for a non-ethnic future. The school books are nothing to write home about. They are continuing to repeat the old patterns. That is not acceptable; it is the breeding ground for fresh conflict. Secondly, it is clear again, from all the elections, how important it is for the media to be independent. In almost all of the countries, the media play a disappointing role in the establishment of democracy and that must be brought to an end.
I am going quickly through the points because I feel they are important issues - that have already been brought to the fore earlier by Parliament but not, unfortunately, looked at in sufficient depth. I am aware of the dangers to some extent and I would be keen to have an open discussion about these points with other Members and also with the Commission. We all, including the Commission and Parliament, run the risk of being hidebound by a pattern, a way of thinking and working with the Balkans which arose in the nineties, based on the greatest dangers which existed then. These were extreme nationalism and ethnic hatred. Although these problems have not yet disappeared, I believe that the situation has changed so much that the greatest problems now in our considerations and our way of thinking about the Balkans are not getting the attention they deserve. In my opinion, the relevant problems are economic and social crises, stagnation and a growing disappointment with the effects of democracy. At this very moment, there is the risk that our interest in the Western Balkans is waning. I only have to point out that we are sitting here in a Chamber that is almost empty. When we discuss enlargement, the room is full, when we discuss the Western Balkans, there is just a handful of people, the usual suspects, who are prepared to speak on this issue - and Europe simply carries on. This cannot continue; the European Union can no longer afford this.
The budget for the Balkans is falling, from 900 million a few years ago to 500 million in 2005. This is why I was so impressed with a report which I have just received, entitled Western Balkans 2004 from the European Stability Initiative. This sets out in minute detail what the problems are now and what potential solutions the European Union should find to deal with them. One crucial observation is that the period of reconstruction is over. This has been reasonably successful and the EU has achieved a certain amount of success with it but now something else is needed. Industry has been decimated or allowed to decay. Many small businesses have grown in its place but have not been able to solve the problem of unemployment and there are absolutely no prospects for large sections of the population. Pursuant to this report, which I broadly support, what should that mean for the European Union, the Commission and Parliament?
I think that we must learn from the successes of the structural and cohesion funds. These have been successful in southern Europe and I think that the time has come to apply the methodology and the approach of the structural and cohesion funds also to the countries of the Western Balkans.
For example, this would mean that the agency for reconstruction that we have had up until now ought to be turned into an agency for development. This will also have to mean that, after the current enlargement by ten countries, the remaining candidate member states and the countries of the Western Balkans will be brought together into one DG, because the problems of Bulgaria and Romania are not essentially any different to those of the Western Balkans.
It will also have to mean that part of the pre-accession monies, which is soon only available for Romania and Bulgaria, can also be spent on the Balkans.
More of the same is no longer enough. There is no point in having more and more sessions with the same people discussing the same policies. A genuine change of direction has to take place and this has to happen quickly. I am strongly in favour of such action and I make an appeal to the Commission and to each of us, the Members of this Parliament, to sit with each other and see what is now necessary for the Balkans. What we have done up till now has been successful but it is not sufficient for the future.
Mr President, ladies and gentlemen, I would like to thank Mr Lagendijk for his report on the Commission's first annual report on the stabilisation and association process in the Balkans.
The Commission and the Council need Parliament´s active support in order to achieve the long-term objectives of the process. Recent elections in south-east Europe have shown that the region has made tremendous progress, although much still remains to be done. The result of these elections unfortunately reflects how disillusioned a significant number of voters are with the political process, and how frustrated they are by the pace and impact of the reforms.
The stabilisation and association process must be a pragmatic policy. It should have a long-term view. It has to be flexible and needs to focus on the objective of promoting stability, democracy and economic development in south-east Europe.
I have however noted what Mr Lagendijk said regarding conditions. I agree with him on strengthening of the rule of law. This is a key and decisive element for the region. As he says, it is also important for the media in the region to be stable and independent. Above all, it is essential to understand how to adopt a more structured approach to the distribution of direct and indirect aid to this sector financed under CARDS.
On the subject of Kosovo, ladies and gentlemen, I would nevertheless like to make some things very clear. We are all concerned about the situation there, but United Nations Resolution 1244 should remain the legitimate point of reference for all our actions. This is why the Commission fully supports the regulatory policy already approved by the United Nations.
Turning to pre-accession funds and other funds for this area, we must not confuse the different types of funds. Pre-accession funds are targeted specifically and are limited to, designed for and directed at supporting the countries we are negotiating with, and for whom a timetable exists. Ten of these countries are likely to accede next year and 2007 has been suggested for the other two. We cannot confuse the different types of funds. The allocation of fund to the Balkans is quite a separate issue.
Mr President, I too would like to express my satisfaction at the fact that this report emphasises, once again, that it is in the European Union's interests to proceed with all the policies which are useful and necessary to achieve integration of the countries of the Western Balkans into the European structures. I too believe that we must proceed with a policy which has yielded good fruit in recent years in terms of reconstruction and, in addition, consider the next step, which is the issue of democracy and legislation in those places.
These countries lie at the heart of Mediterranean Europe, and it is therefore in the common interest of all the Community institutions, as well as our duty to the peoples living in the area, to provide the aid, decisions and related measures necessary to help these countries address what we feel are the current fundamental problems: problems in the field of education and training, combating organised crime, and, in particular, the endeavours to achieve democracy.
The report highlights these problems clearly. It underscores them and emphasises the role of the European Union. It also highlights the attempts - hesitant but clearly being made - to establish greater legal protection, particularly where women are concerned - which I welcome - but that is not enough. This report displays the European Union's interest: it must be followed by more practical measures than those hitherto provided for.
Mr President, Madam Vice-President of the Commission, whenever we debate the crisis in the Balkans, which of course has now become a gentler, more correctly defined form of crisis, we are all the wiser for it. In this sense, today's report by Mr Lagendijk is a good report and we are all the wiser for having debated it. The situation in the region is indeed complicated, complicated from the political standpoint, from the social standpoint, and from the developmental standpoint.
Our intervention in the Balkans, therefore, is not technocratic intervention, it is political intervention, because new institutions need to be built. Now that every institution has been destroyed, nations which have been in conflict need to be encouraged to communicate and the entire social, political and developmental environment needs to change. So our efforts have to be unwavering, they have to take an unwavering approach which avoids controversy and they have to be in keeping with UN resolutions. Any philosophy of change could give rise to renewed crisis. Secondly, the nations in the area need to make an effort to communicate with each other again; this will also foster economic development because these countries all used to support each other's economies. Thirdly, it is good that the countries in the area as a whole will soon all be members of the European Union, from Romania to Bulgaria, Austria, Greece and so on; in other words, there will be a positive impact on developments in these countries from all sides. And then we shall need to do our utmost, politically, to help these nations, which lived in peaceful coexistence for hundreds of years, to regain their historic foothold, to rediscover their modus vivendi, to rediscover the political union and common way of life which, unfortunately, have been upset over recent years by untimely movements and careless initiatives.
Mr President, I find myself particularly irritated by the sections about Kosovo in Mr Lagendijk's substantial report. For instance, Paragraph 4 rightly calls for attention from the Council and the Commission for the political future of ancient Kosovo Polje. In this connection, the negative contribution from Belgrade is disappointing. According to Michael Steiner, UN representative for Kosovo, this city is like a hot potato which the Serbian leaders pass quickly on. I would be pleased to learn from the Council and the Commission of their experiences and of the efforts they have made.
Meanwhile, the local elections of 26 October in Kosovo offered little encouragement as regards the Serbian contribution. A heavy price was paid for Belgrade's conflicting appeals for very limited participation on the one hand or, on the other, for everyone to turn up and vote. In fact, the boycott of the elections by the Serbian population of North Mitrovica meant a complete rejection of the very generous seven point plan proposed by UNMIK chief Steiner - a proposal that, however, actually wants to go a long way towards meeting the interests of the Serbian minority in a predominantly Albanian Kosovo.
In the light of this, I find myself struggling with the highly idealistic composition of the rapporteur's amendment to Paragraph 40. Very sensibly, the original text of this paragraph urges a rapid end to the actual situation whereby the town of Mitrovica does not fall under the authority of UNMIK and the interim government of Kosovo. In concrete terms, that means the disappearance of parallel Serbian security and administrative structures, financed with Serbian money. And that is totally along the lines, and in the spirit, of Steiner's seven-point plan.
In short, with a brief, factual addition - which referred to the seven-point plan - the rapporteur would have lent the paragraph more power of expression, for clarity and decisiveness on the part of the international community is for the benefit of all Kosovan inhabitants for the sake of their collective future. How do the Council and the Commission feel that they can, within the framework of the Stabilisation and Association Process for South East Europe, lend support to Steiner's noble efforts to make Mitrovica into 'a normal European town'?
Mr President, Joost Lagendijk's report covers a great many issues, and we cannot comment on all of them here. However, I would like to start by saying that I totally support it, and that applies equally to my group. This part of Europe is a multi-speed region. Some countries, such as Macedonia and Croatia, already have agreements; theirs are stabilisation and association agreements, although that does not of course necessarily mean that all the conditions are being complied with in detail. Joost has already listed the deficits.
It is, however, with some satisfaction that we can consider Albania, a country which has managed to make up for the fraudulent elections held in 2001 by electing a consensus president, something very few people expected, including the Commission. We would now like to see an early start made on the negotiations around this process, although we know that it will not be concluded rapidly, as there is still a lot of homework to be done.
Turning to Bosnia and Herzegovina, it has to be said that this country is struggling to square the circle. I am referring to the Dayton Agreement. I simply wish to say, for example, that 67% of Bosnia and Herzegovina's entire budget is spent on ministers' salaries. There are over 120 ministers who only exist because they are virtually stipulated in the Dayton Agreement. Something has to be done about this and the last elections were a warning signal.
Serbia and Montenegro's President and Prime Minister are squabbling with each other instead of jointly fighting for their country. Serbia and Montenegro should now be finding a joint path towards European membership, and the Solana proposal, no matter how limited it may be, is at present the best and the only way forward.
With regard to Kosovo, which I visited again just last week, I can only say that we should be able to make sure that its peoples can coexist, thus making Serbian enclaves unnecessary. They have many problems in common. There are ethnic tensions in some countries, there are unsatisfactory refugee return arrangements, there is the battle against trafficking in human beings, which is also unsatisfactory, and there is corruption. Only one thing is clear, and that is that we must not back off from our commitment. That is the litmus test for our credibility. As Joost has already said, we need to have a precise idea of what we wish to achieve in this region in the near future.
Mr President, as always Mr Lagendijk's report is excellent, comprehensive and prudent. I genuinely believe that the Stability Pact and the Stabilisation and Association Process have chalked up a lot of successes overall. Some of these have already been mentioned, such as the elections in Macedonia and developments in Albania, although I have to say that I have heard that the consensus reached between the major political groups in Albania is now at breaking point.
I would, however, like to comment on some of Mr Lagendijk's fundamental observations, because they seem very important to me. You mentioned the debates on enlargement and the debates on the Balkans. I was present at both debates today, and I was also at the enlargement debate, at which President Prodi made a statement that I consider to be very important. He pointed out that the enlargement process with the ten new countries and also with the subsequent applicant countries has not yet been completed, and that this gives an important signal to the Balkans in particular. I believe, and I also stated this in my own speech, that our experience with preparations for enlargement must act as a signal - and this applies to the Balkan countries too - that countries that advocate democracy, the rule of law, protection of minorities and human rights have a chance of joining the European Union at a later date. I believe that we need to consider now how we are to manage the organisational requirements. As I see it, the Stability Pact - and this is Mr Bussek's intention in his role as Special Coordinator - needs to become more focused, with a reduced role and tasks being increasingly transferred to the Commission. This should not, however, take place outside the enlargement process, but should come in at the latest with effect from 2004/2005, when the new Commission will meet in accordance with the enlargement process. I accordingly believe that we in this House need to give the Balkan countries a signal, or rather hope, that they too have a place in Europe, bearing in mind the Zagreb II Summit also. It will then be up to them to decide if they wish to do all this so as to effectively secure a place in Europe.
Mr President, South Eastern Europe, or if you like the bankrupt estate of the former Yugoslavia, which was torn apart by bloody ethnic conflicts, putting Albania to one side, is essentially the parade ground for the European Union's Common Foreign and Security Policy. It is also its most severe test. Our efforts to provide these countries with economic and political support are much needed. We certainly should not put them on the back burner because of the enlargement of the European Union. In fact it is that very prospect of a future in Europe that we need to hold out to them. That is the purpose of the Stabilisation and Association Process for South East Europe.
I consider the rapporteur's proposal that priorities should be set an extremely sensible one. Kosovo's final status needs to be clarified as a matter of urgency, as does the structure of Serbia and Montenegro in terms of constitutional law. Until we have done that, it will simply not be possible to enter into negotiations on an association agreement. The ill-defined status of Kosovo is a latent source of uncertainty. It means that business has no trust whatsoever in the situation and that there is inadequate investment. This leads in turn to an increase in corruption and to a growing trend towards emigration, in other words migratory pressure that we in Austria are particularly, but not exclusively, sensitive to. One of the most important conditions, and this applies to the entire region, is to impose the rule of law, and to fight corruption and organised crime.
One very positive step here has been the creation of the Regional Centre for Combating Transborder Crime in Bucharest, and this centre will be represented at the relevant conference in London on 25 November. We visited this centre in Bucharest together with Dr Swoboda, and I should perhaps mention that those who work there include Austrian customs and police officials. It would be good if this centre had more input from Europe and not just from America.
Another point I consider important is that under its Special Coordinator, Erhard Bussek, the Stability Pact has taken a great many political initiatives. It should be possible for this work to continue, and we need to achieve rapid agreement both in the Council and in the Commission on appropriate budgets for and extension of the Stability Pact.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the debate on the report (A5-0354/2002) by Mrs Schroedter, on behalf of the Committee on Regional Policy, Transport and Tourism, on the first progress report on economic and social cohesion (COM(2002)46 - C5-0198/2002 - 2002/2094(COS)).
Mr President, ladies and gentlemen, economic and social cohesion is at the very heart of the European Union. It offers the prospect of sustainable, harmonious and at the same time policentric development for the EU as a whole. The current debate is about the European Union of the future, be it a Union of 25 or even 27 Member States. This Union's commitment to integration will only continue to be credible if there is a corresponding willingness to jointly accept responsibility for the European social model in a spirit of solidarity. Our starting point has to be the assumption that the public's view of Europe does not depend on their regional and social position and is being tackled as a joint political exercise by all the Member States. We further need to assume that all our citizens are being given comparable opportunities and that we are not living our lives at the cost of the next generation. Nevertheless, it would be an illusion to believe that we have substantially more money available for this task than is currently the case. That is why it is our job to develop a concept which will function in line with the basic principles I have mentioned and which can at the same time manage with the same financial resources, in relative terms.
While my report was going through its various stages in this House, I found I received different answers to these questions. One group says we should fight to make sure that everything is acceptable to everyone, and that everything will resolve itself later on. Others say that everything is acceptable as long as their own constituency does not lose its privileges. They demand solidarity for their constituency but they are not willing to participate in a wider solidarity. There are others again who do not accept the European social model anyway, and who welcome this dispute. And there are those who dare not tell the truth and accept the consequences. The truth is that we need to start to plan now if we want to make the first payments to the regions on 1 January 2007. No one can talk their way out of that one, because we know that two years are tight enough as it is.
Everyone knows what the central issue is: how do we define the poorest regions of the European Union? The main principle of economic and social cohesion is that those areas that have the most catching up to do should receive the most support. However, as I see it, the concept of solidarity becomes meaningless if we repeatedly invent new criteria in order to ensure that our own constituency receives the support that is really intended for the poorest regions. In any case, that is short-term thinking. Widening the criterion in force and recognised up to now, according to which any regions with a GDP below 75% of the Community average are considered the most needy regions, will have a number of consequences. Firstly, it will mean that everyone will receive less money, that the phasing-out process will not continue, and that special regional support for the unemployed or for rural areas will no longer be possible. Another consequence will be that we will simply have to pump support into genuinely disadvantaged regions like those in Eastern Europe over a longer period. Another possibility is that constituencies that require intervention at present will suddenly become net contributors. The study by the German Institute for Economic Research indicates that this would happen in three years. The worst consequence of this plan and of this short-term thinking would be that it would mean the end of solidarity. In that case we would have nothing left at all, because we would have no plan and economic and social cohesion would be an empty cliché.
I come from an Objective 1 region that would lose its status for statistical reasons if we strictly observed the 75% criterion, and yet I am convinced that generous phasing out would make it possible for that region to solve its development problems. If we in Parliament establish a cornerstone for the Structural Funds of the EU of the future, with clearly defined Objective 1 regions, we will on the one hand oblige the Commission to follow where we lead and on the other hand we will be issuing a challenge to the Council. I would like a roll-call vote on this tomorrow.
There are two things on which we can agree. One principle we agreed upon was that of 'one programme - one fund'. This is an effective concept for simplifying the management of the Structural Funds. We have also agreed to support the Commission's idea of tripartite contracts with the regions and Member States for the implementation of structural policy measures, so as to facilitate the participation of local stakeholders. I hope that this means we will be supporting an efficient and successful concept and not undermining solidarity within Europe.
Mr President, the Commission congratulates the European Parliament on such a positive contribution to cohesion policy which is essential for the building and integration of Europe.
I would like to thank Mrs Schroedter on behalf of the Commission for the report she has compiled. Her report represents a very important contribution to the debate on the future of cohesion policy. This debate began in January 2001 with the adoption of the second report on cohesion drawn up by Mr Barnier. It is essential that, in view of the Commission's preparation of proposals on the future of this policy, we should work towards establishing a consensus between the different institutions involved, as the rapporteur has just explained.
The Commission will respond to the different issues the honourable Member mentioned within the framework of the second progress report on cohesion. This report will be adopted by the Commission at the beginning of 2003. We will include a more specific and in-depth response to these same issues in the third report on cohesion we are scheduled to present at the end of next year.
I would like to remind you that the Commission has already promised to include proposed priorities which should form the basis for the policy from 2007 to 2013 in the third report on cohesion to be put before Parliament and the Council. We have also promised to propose a new system for the organisation and management of the policy in the same report.
We want to put a joint proposal on the table, one that responds adequately to the key issues already raised by the House concerning the European Union´s response to the future of the economic and social problems of both present and future Member States.
As regards consistency across different Community policies, the current review of governance has already yielded a number of possible courses of action that the Commission will be sure to take into account when preparing future policies.
The challenges of enlargement are certainly not limited only to discussions on decision-making procedures or the distribution of competencies. Policies on these issues should also provide for the greater diversity and greater imbalance among the different areas which will constitute the future European Union. In addition, policies should set out the precise contribution to be made by Member States to the economic and social cohesion of the European Union as a whole, and its effects, albeit in purely statistical terms. This will have to be taken into account. Regions that are currently poor will not become richer just because some new arrivals are poorer. The poor regions will simply be less poor than some of those due to become part of the European Union.
Mr President, the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy focuses on the need to examine cohesion policy in terms of its effect on intergovernmental relations and on how countries view the European Union. Obviously, what is most important is that the economic and social imbalances between the new and the old Member States can be effectively diminished. Enlargement, however, must not lead to a situation where regional policy in the most disadvantaged regions of the current Member States is wound down. Other factors besides figures for GDP have also to be taken into account, such as regional climate, remoteness, sparse population and the unemployment rate. At the same time differences in living standards on the Union's new external borders must also be reduced. The Committee on Foreign Affairs would like to remind everyone that every European state that meets the conditions of membership has the right to join the Union and would like to stress how important it is to assist them in preparing for membership.
As the European Parliament's northernmost Member, I know how important these proposals are in practice. EU enlargement will do nothing to improve the relative position of Lapland or other peripheral regions of Finland and Sweden. Actually, it is more likely to weaken it, as the wealthiest regions will reap the benefits of enlargement. The northern areas of our neighbour, Norway, are now experiencing vigorous economic development as a result of investment in energy and sound regional policy. In circumstances such as these EU regional policy must not be watered down, but should be strengthened in accordance with the principles underlying the Northern Dimension. Our other neighbour, Russia, has many problems that threaten our wellbeing and security. The EU therefore has to become more effective beyond both the current and the future external border, as the Committee on Foreign Affairs suggests.
Mr President, Madam Vice-President, Article 159 of the Treaty states that the European Union will take account of the objective of economic and social cohesion when drawing up its policies. The second report on cohesion has shown that aid currently provided by the common agricultural policy favours producers in the more developed agricultural areas rather than those in the less developed ones. It would therefore be a mistake not to alter a system of aid which values production above other economic, social, environmental and land-related issues.
Ladies and gentlemen, the latest proposals presented by the Commission contained in the mid-term review and the reform of the common agricultural policy could exacerbate still further the differences between the more and less developed rural areas. All the necessary impact studies must therefore be carried out before these reforms are implemented.
At present, rural areas account for 80% of the European Union, and this percentage will increase following enlargement. The negative effects of the common agricultural policy, which has not fulfilled initial expectations, will therefore be even greater. We cannot do away with the functional model which has to underpin our agricultural policy. Nonetheless, we need to define new aid for small farmers, and policies to redistribute resources more equitably. Environmental conditions have to be mainstreamed. We should link agricultural and environmental polices and coordinate them. We must ensure our policies do provide for cohesion. Otherwise they could have a devastating effect in rural areas and cause a huge exodus from the countryside.
There should be specific support for young farmers to establish themselves, and support also for small farmers who guarantee rural sustainability. Parliament's Committee on Agriculture has concluded that enlargement will increase regional disparities and that targeted measures and an increase in structural funds will be needed to counter this.
Enlargement and its negative effect on statistics will exclude a large number of regions which currently meet the criteria for Objective 1. For this reason we need to set a transitional period for these regions. We also need to devise a new classification system that takes account of the specific disadvantages of each region. I have in mind depopulation or the relief of the land.
Enlargement does not just pose a challenge for Objective 1 rural areas. We must also remember that a kind of hidden enlargement is taking place as a result of Association Agreements with third countries to the south. Above all, there is one principle that we should re-define, namely Community preference in the general context of cohesion.
Mr President, ladies and gentlemen, as shadow rapporteur for the PPE-DE Group on the report on economic and social cohesion, I would like to thank Mrs Schroedter for her work, although there are still a number of points which, by agreement with my group, I am seeking to modify by tabling a series of amendments which I hope the rapporteur will be able to accept.
In particular, I feel that it is premature to ask the Commission to produce a proposal on the future of the Objective 2 regions and the future of Community initiatives even before the third report on economic and social cohesion is published, not least in that the time frames necessary for an in-depth analysis to be carried out by December 2003 - Commissioner Barnier's deadline for presenting the report - have not been established and we have not been provided with the necessary information.
We would prefer to be able to take the time necessary to work on reforming cohesion policy, in other words to work according to the time frames specified by the Commission, avoiding, above all, hasty conclusions being drawn which will not benefit the regions and will benefit the new Member States still less.
Next, I would like to point out that, in an enlarged Union, some of the Objective 1 regions will automatically statistically exceed the threshold of 75% of the average Union GDP without this representing any genuine increase in development. In this respect, in line with what was decided in the second report on economic and social cohesion, for which I was the rapporteur, I feel it is inadequate to take GDP as the only indicator. Other criteria, including, in particular, the unemployment rate, should be taken into account.
We also believe that the Union's policies and the sectoral policies of the Member States must focus on the achievement of cohesion objectives and sustainable development plans for the regions. Lastly, we will vote against paragraphs 16 and 22, for they are repetitions of paragraphs already included in the rapporteur's text.
Mr President, ladies and gentlemen, it seems to me that this report, for which I would like to thank the rapporteur very sincerely, is a refinement of the Musotto report that we adopted at the beginning of the year. To be more precise, this report is about the direction Parliament wishes to go in. I am quite willing to admit that we have not totally achieved that, because there is still too much in this report, but I still think that it is a good one. All in all, I do not think the picture is as black as the rapporteur has painted it.
In this report we have once again emphasised certain points that have already been identified, such as our rejection of any renationalisation of structural policy. We have also once again made it clear that regions currently benefiting from support will have to accept cuts; we do not want to pull the wool over anyone's eyes about this. However, we have also managed to clarify some points in this report. I disagree totally with the previous speaker on this, because I think it is very important for the Commission to make proposals at this stage about how it will move forward with Objective 2. People are waiting for a signal in Objective 2 regions too, and we cannot just concentrate on Objective 1 in our discussions.
The same applies to Community initiatives. This is also an important area where we need to either clarify matters or at least identify a recognisable direction. How will the Community Action for Border Regions be continued? And how will action on cities move forward? And rural areas? I would like to stress two more points of great concern to me. One is that the programme must be scheduled to start so that funds are actually available on 1 January 2007, and, equally important, we need a more coherent approach, and in that regard we need to send a signal to the Commission that it should at long last achieve greater coherence between individual policy areas.
My final point is this: I believe, and my group has also taken a decision to this effect, that for Objective 1 we should neither establish a fixed criterion nor a fixed percentage. We need to make a decision on the basis of concrete proposals, and the Commission is in the process of drawing something up.
Mr President, ladies and gentlemen, Vice-President of the Commission, of course, I too would like to thank the rapporteur for her valuable contribution. I would also like to say that the committee of which I am chairman has discussed the matter in depth with its usual skill and has put a tremendous amount of effort into finding solutions for both present and future situations.
This is the first progress report on the second report on cohesion, which has come just a few weeks before the second progress report and a few months before the third report on cohesion, which, as has already been said, will be the decisive report.
What is the backdrop to the debate? The first point concerns the current programming period. There has been a great deal of discussion in recent days on the need for expenditure and simplification. These are recurring themes which must serve as some kind of warning for the future too, and by the future I mean the 2007-2013 programming period, the crucial time for the accession of a further 10, then to be 12 countries.
There are many problems and areas of concern, and I would like to mention one which is of particular interest to me. A few days ago, in Brussels, the Commission organised an extremely interesting meeting on the mountain regions. For those mountain regions which will not be covered by Objective 1, there is a possibility that a specific fund can be set up on the basis of the concept contained in the second report on cohesion of regions which suffer from permanent geographical or natural handicaps. These would include mountain regions, remote islands and sparsely populated regions. In addition to providing more funds for these regions, this would also introduce rules which are fairer than competition rules.
Mr President, Commissioner, ladies and gentlemen, even if this is just an interim report to be produced every three years, it should be used not just to take stock, but also to give an overview of the next planning period. It is quite right not to go into detail and not to give precise figures, but the key points need to be identified and central issues need to be resolved in good time. One of these central issues is the 0.45% share of the Union's GDP set aside for cohesion policy, which may not be exceeded even during EU enlargement. Another central issue is treating the regions as a reference unit for cohesion policy tasks and not nation-state criteria. Anyone who would like to see anything else is missing the point. A further central issue is the concentration of support on disadvantaged regions in an enlarged EU with clear, transparent and quantifiable criteria for the concept of 'poor regions'. These and these alone can be dependent on the 75% criterion.
Any other factors taken as a basis for measurement cannot be clearly quantified and open the way to arbitrary decision-making. This even applies to a criterion such as unemployment, for which there is no EU-wide definition and which is therefore bound to lead to inaccurate estimates. When it comes to supporting disadvantaged regions, we first need to consider those regions with less than 75% of EU GDP. But those regions that will be lifted over the 75% threshold after enlargement, becoming 'statistically wealthy', also need to have a more generous phasing-out arrangement. We wish to see regions receiving more support the closer they are to the 75% threshold. In this respect I agree with the rapporteur, who has tabled an amendment on this point.
Mr President, Commissioner, ladies and gentlemen, I think that the final version of Mrs Schroedter's report, as adopted in committee, throws up some interesting views and proposals. I am thinking in particular of the extended partnership which the report supports in the form of tripartite contracts with the regions and Member States. I think this proposal is a daring move; it will make it easier to apply the principle of subsidiarity and cut out a lot of unwanted red tape. We should also be encouraged by the fact that the most efficient programmes have been those based on maximum participation.
Any innovation, however, needs to be introduced carefully, under some sort of failsafe procedure, if we are to avoid rocking the boat and ensure that financial prudence under the Community budget is left well alone. I therefore think it would be advisable if the Commission were to fine tune this proposal, so that we can evaluate how and to what extent it can be implemented in the initial phase and then go on to examine application guidelines for it. We shall also have to monitor the implementation of this extended partnership closely, in tandem with the potential for decentralisation of each Member State, both old and new. I should also like to point out that, despite the simplifications and changes decided under Agenda 2000, there is still a serious take-up problem and appropriations are not turning into payments.
So what do we conclude from all this? Do we need to keep simplifying procedures or is there perhaps a deep-seated structural problem which the Commission and Member States need to address? Has Community funding perhaps become so complicated that it no longer holds any attraction for investors? To close, may I point out that this matter deserves our serious attention, especially in the run up to enlargement, which will obviously exacerbate the take-up problem in that our new partners will also have to deal with difficulties caused by their lack of experience in applying the acquis communautaire.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to thank Mrs Schroedter for drawing up an important report. Measures to achieve economic balance have been inadequate. Differences in levels of prosperity between regions have even increased to some extent. Differences in levels of unemployment have also to be taken into serious consideration when planning regional and structural policy. Commitment on the part of small and medium-sized enterprises to projects, and targeting structural actions at the most disadvantaged regions are important areas of emphasis. Furthermore, regional development must be supported by other areas of policy, such as agricultural, taxation and transport policy.
I agree with many of the other speakers that GDP is not the only criterion to use when determining eligible areas. Permanent handicaps due to difficult natural conditions must equally be taken into account. For example, an exceptionally sparse population, migration, an ageing population, long distances, and a cold or hot climate cause permanent problems. In the future we shall have to pay very special attention to the issue of strengthening rural vitality and diversity.
If Union enlargement is to take place, cohesion policy will need to be strengthened. At the same time we have to remember that regional differences are not going to disappear because new poor regions will be joining the Union. Enlargement must not come about at the expense of the more disadvantaged areas but through united efforts. As Mr Caveri said, the simplification and clarification of regional and structural policy also remain a continual challenge. The administrative load must be lightened, for example, by switching to the 'one fund' principle. It is important that all the Union's resources should be efficiently utilised, even in the remotest regions. Together we must ensure that the whole of the area of the Union is included in the single market and enjoys the benefits which that brings with it.
Mr President, I must congratulate the rapporteur on her report as I appreciate and have seen for myself the great effort she has put into this difficult task, even though we disagree on some of the points contained in the document.
I would like to begin by stressing that I come from a region which does not meet Objective 1 criteria. It never has been an Objective 1 region, and never will be. My region is an Objective 2 region. That said, I would also like to point out that in the past, this House heard from leaders with a vision of the future who set courses of action leading to the growth and development of a European policy for union, based on a policy of social cohesion. What we are experiencing today is not however in line with that approach.
I am particularly alarmed by the plans to reduce the growth and development of social cohesion policies. I would go so far as to say that these are penny-pinching plans. To date, social cohesion has been at the heart of policy within the European Union. It is, at the very least, surprising that reference is made to minimum percentages when there are regions exceeding the 200 GDP level.
As the Vice-President rightly said, what we are about is ensuring there will be no more poor regions. We should encourage all European regions to involve themselves in the cohesion-building process. We must prevent any increase in differences. The last report demonstrated that whilst it is true that the poorest regions have achieved growth in percentage terms, the richer regions have grown at least as much. That is another issue to be studied. Ladies and gentlemen, I believe this is a problem to be resolved in the future, and not now, as currently proposed.
Mr President, Commissioner, rapporteur, ladies and gentlemen, this report forms a link between three major processes: the revision of cohesion policy, the reform of the CAP and the completion of the process of unifying and enlarging the Union. The future of Europe will depend to a large extent on how the three major processes interact, and the extent to which the European Parliament succeeds in influencing these processes will determine the extent to which its role of codecision is a proper political role rather than just a formality.
The debate has only just begun, and I am pleased to say I have just three points to make today. Firstly, cohesion policy must remain one of the driving forces of the European Union. Secondly, the need for cohesion support cannot be determined on the basis of the unfair, unreliable, misleading parameter of GDP. We call upon the European Commission to specify new parameters - unemployment, infrastructure and quality of the environment - which are more correct indicators throughout the Union. We in this House want to help you. Thirdly, the implementing phase of Agenda 2000 must be monitored carefully, not just as regards quantity and expenditure but also as regards quality. Preparing our regions for enlargement means also and above all using these funds to increase the competitiveness of our human and social capital.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, in this speech, I shall restrict myself to discussing the key political issue underpinning the future of cohesion policy. This, as I am sure you can work out, concerns the amount of funds to be allocated to this crucial pillar of the process of European integration during the period 2007 to 2013. This is a key political issue because Europe will only be viable if it is founded on a project of solidarity towards its most disadvantaged regions; the European Union will not succeed on the basis of excessive regional disparities.
By subscribing to the Franco-German agreement on the freezing of common agricultural policy spending until 2013 on the basis of spending in 2006, the last European Council, held in Brussels, makes the assumption that the same principle of freezing could also be applied to funds earmarked for cohesion policy. In other words, the same Union budget that has served a Europe of fifteen countries will also have to serve a Europe of twenty-seven. To this we can add the end of the illusion that the savings made from the CAP could be channelled into cohesion policy; not forgetting that strengthening the rural development of the CAP has been extremely difficult and the CAP, as we know, has a cohesion-based approach.
It could be said that a cohesion policy that is funded to an approximate value of 0.45% of Community GDP would already be a major achievement. At least scenarios of renationalisation, which have been brewing in some countries where cohesion policy is concerned, would be averted. Nevertheless, I should like to emphasise the lack of resources, which endangers the future existence of a balanced cohesion policy that on the one hand does not ignore the cohesion deficit that still exists in today's European Union of fifteen and on the other, that is equal to the task of the greatest challenge ever set for the process of European integration. I would also emphasise, with regard to this matter and in conclusion, the contrast with the recent past, when financial resources for cohesion have been doubled where other major challenges have arisen.
Mr President, Commissioner, ladies and gentlemen, the report upon which we are to vote tomorrow is first and foremost a progress report on cohesion policy. We must congratulate ourselves on the positive impact of this policy, which has proved crucial to the harmonious development of the Union. Having said that, a great deal still remains to be done. I believe our objective should be to make this policy simpler, more intelligent and more generous. By more intelligent, I mean that this policy must be flexible and take account of the wide variety of handicaps facing the European regions. We need to define clearer allocation criteria and set achievable objectives. In this regard, the GDP statistics have a clear advantage. This, however, is a simplistic solution, which can only be partial, and which does not allow for adaptation to all the realities in the field. We must take account of other indicators that are just as relevant and quantifiable, such as accessibility, public infrastructures and employment rates. This approach would enable us to develop a cohesion policy that benefits regions whose development is lagging behind, but which is also suited to mountainous regions, sparsely populated regions, and regions with geographical handicaps.
The new regional policy must also be simpler. That means that its beneficiaries must be able to use it easily. Together with Commissioner Barnier and the Member States, we have started to work towards this, but the current exercise is restricted by the framework set by the regulations in force. We must do more to simplify the administrative framework after 2006.
The third objective is to make cohesion policy more generous. Today, fund absorption capacity is often used to justify restrictions on subsidies that are granted. I believe that after 2006, if we succeed in coming up with instruments suited to local needs that are easy to use, the budget for these can and should be greater. The problem is not that there is one cake to be shared between regions, as some would have us believe. The Union must show ambition for the sake of all its citizens when it comes to showing that it is an area of solidarity.
Mr President, I congratulate the rapporteur on this very important report. The RETT committee amendments are in line with the conclusions of the Musotto report, particularly on the need for a cohesion policy which will improve existing and future disparities between European regions in an enlarged Europe.
In this context, I would highlight and support Amendment 12 which recognises the need for a generous phasing-out period for those regions which may no longer qualify for Objective 1 support but which may still need this level of funding. My own peripheral region has received only 10% of all EU funding to Ireland over the past 30 years and is therefore still seriously under-developed in terms of infrastructure.
I cannot, however, support paragraph 16, nor part of paragraph 17. I believe they could lead to a by-passing of national government responsibilities and duties.
Finally, in the context of enlargement, the EU must ensure adequate aid for family farmers - the backbone of our rural communities - and, in addition, specific aid to young farmers to ensure the survival of our rural communities and our agricultural sector.
Mr President, Commissioner, ladies and gentlemen and rapporteur, I want to thank you for a sound report and an interesting debate. As the last person to speak, I can say that. Regional policy is extremely important for today's EU, but also in terms of solidarity in the EU of the future. The closer we get to 2007, the more intensive are the discussions in our regions of what the future will entail. I can confirm that there is a lot of concern in the regions about what will happen regarding future structural policy. As the Commission's reports show, we still have problems, for example with unemployment and wider gulfs between city areas and other regions that are lagging behind.
We must make effective use of currently available resources, something which also applies to future structural fund budgets. That is why it is important to have partnerships, substantial regional influence on how the money is used and a simplification of administrative methods so that red tape does not prevent the regions from making good use of the money.
One of the excellent things about the report is the emphasis it places upon the fact that geographically disadvantaged regions must be given priority in the structural funds of the future. We know that a very great many regions are very far away from the large markets and have to live with that geographical fact. I also think that Amendment No 10 from my own group, the Group of the Party of European Socialists, is extremely important, pointing out as it does that indicators other than GDP must govern the use of the structural funds.
Finally, I want to emphasise how important it is for all the policy areas to promote regional development. If they do not do so, regional policy will be ineffectual. Agricultural policy, especially transport policy, must promote regional equality.
The debate is closed.
The vote will take place tomorrow at 11 a.m.